Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 1 of 256 PageID: 8536




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY




                                                  Civil Action No. 16-881 (KM) (ESK)
  IN RE MERCEDES-BENZ
  EMISSIONS LITIGATION                            ELECTRONICALLY FILED




                    ANSWER OF ROBERT BOSCH GMBH TO THE
                   FIFTH AMENDED CLASS ACTION COMPLAINT




  CLEARY GOTTLIEB STEEN & HAMILTON LLP

  JEFFREY A. ROSENTHAL
  CARMINE D. BOCCUZZI, JR.
  One Liberty Plaza
  New York, NY 10006
  (212) 225-2000

  MATTHEW D. SLATER
  2112 Pennsylvania Avenue, N.W.
  Washington, DC 20037
  (202) 974-1500

  Counsel for Defendant Robert Bosch GmbH




                                            -i-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 2 of 256 PageID: 8537




         Defendant Robert Bosch GmbH (“Bosch GmbH”), as and for its answer to the Fifth

  Consolidated and Amended Class Action Complaint and Demand for Jury Trial, ECF No. 185,

  respectfully states as follows:

                                       PRELIMINARY STATEMENT

         Bosch GmbH provides this Answer based on a reasonable inquiry and its knowledge to

  date. Bosch GmbH reserves the right to amend, supplement, revise, clarify, or correct the

  responses set forth herein.

         The Complaint collectively refers to Mercedes-Benz USA, LLC (“Mercedes”), Daimler

  Aktiengesellschaft (“Daimler AG”), Robert Bosch LLC (“Bosch LLC”), and Robert Bosch GmbH

  as “Defendants” and as “RICO Defendants.” To the extent the allegations in the Complaint refer

  to “Defendants” or “RICO Defendants” collectively, Bosch GmbH is without knowledge or

  information sufficient to form a belief as to the truth of the allegations as they relate to defendants

  other than Bosch GmbH, and therefore denies those allegations. In addition, to the extent

  Plaintiffs’ allegations relate to a collective group of Defendants, RICO Defendants, unnamed

  defendants, or others, Bosch GmbH denies the allegations to the extent they suggest that Bosch

  GmbH engaged in any scheme, enterprise, conspiracy, or other wrongdoing.




                                                   -ii-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 3 of 256 PageID: 8538




                                       I.      INTRODUCTION

         1.      Bosch GmbH denies any allegations asserted against Bosch GmbH in Paragraph 1

  and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

  of the allegations contained in Paragraph 1 as to other parties.

         2.      Paragraph 2 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph 2

  purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.          Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 2 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 2 as to other parties.

         3.      To the extent that Paragraph 3 purports to characterize the nature of this action,

  Bosch GmbH need not respond.              Paragraph 3 purports to generally characterize unnamed

  “standards,” which standards speak for themselves. Bosch GmbH lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations regarding these

  unnamed standards. Bosch GmbH denies any allegations asserted against Bosch GmbH in

  Paragraph 3 and lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations contained in Paragraph 3 as to other parties.

         4.      Paragraph 4 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph 4

  purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

                                                    -1-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 4 of 256 PageID: 8539




  or falsity of the allegations regarding these unnamed standards.     Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 4 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 4 as to other parties.

         5.      Paragraph 5 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch GmbH

  denies any allegations asserted against Bosch GmbH in Paragraph 5 and lacks knowledge or

  information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 5 as to other parties.

         6.      Paragraph 6 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph 6

  purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.     Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 6 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 6 as to other parties.

         7.      Paragraph 7 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch GmbH

  denies any allegations asserted against Bosch GmbH in Paragraph 7 and lacks knowledge or

  information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 7 as to other parties.



                                                  -2-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 5 of 256 PageID: 8540




         8.      Paragraph 8 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. To the extent

  that Paragraph 8 purports to characterize the nature of this action, Bosch GmbH need not respond.

  Paragraph 8 purports to characterize certain “laws” and “regulations,” which laws and regulations

  speak for themselves. Bosch GmbH denies any allegations asserted against Bosch GmbH in

  Paragraph 8 and lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of any other allegations contained in Paragraph 8 as to other parties.

         9.      Paragraph 9 purports to characterize unnamed “standards,” which standards speak

  for themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations regarding these unnamed standards. Bosch GmbH

  denies any allegations asserted against Bosch GmbH in Paragraph 9 and lacks knowledge or

  information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 9 as to other parties.

         10.     Bosch GmbH denies any allegations asserted against Bosch GmbH in Paragraph 10

  and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

  of the allegations contained in Paragraph 10 as to other parties.

         11.     Bosch GmbH denies any allegations asserted against Bosch GmbH in Paragraph 11

  and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

  of the allegations contained in Paragraph 11 as to other parties.

         12.     Bosch GmbH denies any allegations asserted against Bosch GmbH in Paragraph 12

  and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

  of the allegations contained in Paragraph 12 as to other parties.



                                                   -3-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 6 of 256 PageID: 8541




          13.      Paragraph 13 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch GmbH

  denies any allegations asserted against Bosch GmbH in Paragraph 13 and lacks knowledge or

  information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 13 as to other parties.

          14.      To the extent that Paragraph 14 purports to characterize the nature of this action,

  Bosch GmbH need not respond. Paragraph 14 states legal conclusions to which Bosch GmbH

  need not respond. To the extent any response to those allegations is necessary, Bosch GmbH

  denies them. Paragraph 14 purports to characterize unnamed “emissions standards,” which

  standards speak for themselves. Bosch GmbH lacks knowledge or information sufficient to form

  a belief with respect to the truth or falsity of the allegations regarding these unnamed emissions

  standards. Bosch GmbH otherwise lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 14.

          15.      Paragraph 15 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  15 purports to characterize unnamed “standards,” which standards speak for themselves. Bosch

  GmbH lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

  of the allegations regarding these unnamed standards. Bosch GmbH denies any allegations

  asserted against Bosch GmbH in Paragraph 15 and lacks knowledge or information sufficient to

  form a belief with respect to the truth or falsity of the allegations contained in Paragraph 15 as to

  other parties.

          16.      Paragraph 16 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

                                                   -4-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 7 of 256 PageID: 8542




  16 purports to characterize unnamed “standards,” which standards speak for themselves. Bosch

  GmbH lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

  of the allegations regarding these unnamed standards. Bosch GmbH denies any allegations

  asserted against Bosch GmbH in Paragraph 16 and lacks knowledge or information sufficient to

  form a belief with respect to the truth or falsity of the allegations contained in Paragraph 16 as to

  other parties.

          17.      Paragraph 17 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  17 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.         Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 17 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 17 as to other parties.

          18.      Paragraph 18 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  18 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.         Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 18 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 18 as to other parties.




                                                  -5-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 8 of 256 PageID: 8543




         19.     Paragraph 19 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch GmbH

  denies any allegations asserted against Bosch GmbH in Paragraph 19 and lacks knowledge or

  information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 19 as to other parties.

         20.     To the extent that Paragraph 20 purports to characterize the nature of this action,

  Bosch GmbH need not respond. Paragraph 20 states legal conclusions to which Bosch GmbH

  need not respond. To the extent any response to those allegations is necessary, Bosch GmbH

  denies them.

                                          II.    JURISDICTION

         21.     Paragraph 21 states legal conclusions to which Bosch GmbH need not respond. To

  the extent the allegations in Paragraph 21 relate to causes of action not alleged against Bosch

  GmbH, it need not respond. To the extent any response is necessary, Bosch GmbH denies the

  allegations asserted in Paragraph 21.


                                                III. VENUE

         22.     Paragraph 22 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

  22. Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the

  truth or falsity of the allegations contained in Paragraph 22 as to other parties.


                                                IV. PARTIES

         23.     Paragraph 23 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch GmbH



                                                    -6-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 9 of 256 PageID: 8544




  denies any allegations asserted against Bosch GmbH in Paragraph 23 and lacks knowledge or

  information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 23 as to other parties.

         24.     Paragraph 24 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch GmbH

  denies any allegations asserted against Bosch GmbH in Paragraph 24 and lacks knowledge or

  information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 24 as to other parties.

         25.     Paragraph 25 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  25 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.     Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 25 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 25 as to other parties.

         26.     Paragraph 26 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  26 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.     Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 26 and lacks knowledge or information



                                                   -7-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 10 of 256 PageID: 8545




  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 26 as to other parties.

         27.     Paragraph 27 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  27 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.     Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 27 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 27 as to other parties.

         28.     Paragraph 28 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch GmbH

  denies any allegations asserted against Bosch GmbH in Paragraph 28 and lacks knowledge or

  information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 28 as to other parties.

         29.     Paragraph 29 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  29 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.     Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 29 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 29 as to other parties.

                                                   -8-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 11 of 256 PageID: 8546




         30.     Paragraph 30 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  30 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.     Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 30 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 30 as to other parties.


         31.     Paragraph 31 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  31 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.     Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 31 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 31 as to other parties.

         32.     Paragraph 32 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  32 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.     Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 32 and lacks knowledge or information



                                                -9-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 12 of 256 PageID: 8547




  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 32 as to other parties.

         33.     Paragraph 33 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  33 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.     Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 33 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 33 as to other parties.

         34.     Paragraph 34 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  34 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.     Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 34 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 34 as to other parties.

         35.     Paragraph 35 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  35 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.     Bosch GmbH denies any

                                               -10-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 13 of 256 PageID: 8548




  allegations asserted against Bosch GmbH in Paragraph 35 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 35 as to other parties.

         36.     Paragraph 36 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  36 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.     Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 36 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 36 as to other parties.

         37.     Paragraph 37 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  37 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.     Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 37 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 37 as to other parties.

         38.     Paragraph 38 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  38 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

                                               -11-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 14 of 256 PageID: 8549




  or falsity of the allegations regarding these unnamed standards.     Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 38 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 38 as to other parties.

         39.     Paragraph 39 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  39 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.     Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 39 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 39 as to other parties.

         40.     Paragraph 40 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  40 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.     Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 40 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 40 as to other parties.

         41.     Paragraph 41 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  41 purports to generally characterize unnamed “standards,” which standards speak for themselves.

                                               -12-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 15 of 256 PageID: 8550




  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.     Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 41 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 41 as to other parties.

         42.     Paragraph 42 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  42 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.     Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 42 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 42 as to other parties.

         43.     Paragraph 43 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  43 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.     Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 43 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 43 as to other parties.

         44.     Paragraph 44 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

                                               -13-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 16 of 256 PageID: 8551




  44 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.     Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 44 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 44 as to other parties.

         45.     Paragraph 45 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  45 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.     Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 45 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 45 as to other parties.

         46.     Paragraph 46 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  46 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.     Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 46 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 46 as to other parties.




                                               -14-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 17 of 256 PageID: 8552




         47.     Paragraph 47 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  47 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.     Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 47 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 47 as to other parties.

         48.     Paragraph 48 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  48 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.     Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 48 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 48 as to other parties.

         49.     Paragraph 49 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  49 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.     Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 49 and lacks knowledge or information




                                               -15-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 18 of 256 PageID: 8553




  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 49 as to other parties.

         50.     Paragraph 50 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  50 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.     Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 50 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 50 as to other parties.

         51.     Paragraph 51 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  51 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.     Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 51 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 51 as to other parties.

         52.     Paragraph 52 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  52 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.     Bosch GmbH denies any

                                               -16-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 19 of 256 PageID: 8554




  allegations asserted against Bosch GmbH in Paragraph 52 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 52 as to other parties.

         53.     Paragraph 53 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  53 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.     Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 53 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 53 as to other parties.

         54.     Paragraph 54 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  54 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.     Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 54 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 54 as to other parties.

         55.     Paragraph 55 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  55 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

                                               -17-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 20 of 256 PageID: 8555




  or falsity of the allegations regarding these unnamed standards.     Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 55 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 55 as to other parties.

         56.     Paragraph 56 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  56 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.     Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 56 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 56 as to other parties.

         57.     Paragraph 57 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  57 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.     Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 57 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 57 as to other parties.

         58.     Paragraph 58 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  58 purports to generally characterize unnamed “standards,” which standards speak for themselves.

                                               -18-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 21 of 256 PageID: 8556




  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.     Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 58 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 58 as to other parties.

         59.     Paragraph 59 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  59 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.     Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 59 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 59 as to other parties.

         60.     Paragraph 60 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  60 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.     Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 60 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 60 as to other parties.

         61.     Paragraph 61 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

                                               -19-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 22 of 256 PageID: 8557




  61 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.     Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 61 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 61 as to other parties.

         62.     Paragraph 62 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  62 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.     Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 62 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 62 as to other parties.

         63.     Paragraph 63 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  63 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.     Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 63 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 63 as to other parties.




                                               -20-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 23 of 256 PageID: 8558




         64.     Paragraph 64 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  64 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.          Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 64 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 64 as to other parties.

         65.     Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 65.

         66.     Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 66.

         67.     Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 67.

         68.     Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 68.

         69.     Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 69.

         70.      Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 70.




                                                  -21-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 24 of 256 PageID: 8559




         71.     Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 71.

         72.     Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 72.

         73.     Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 73.

         74.     Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 74.

         75.     Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 75.

         76.     Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 76.

         77.     To the extent Paragraph 77 purports to characterize the contents of a written

  document, the document speaks for itself. Bosch GmbH denies such characterizations inconsistent

  with the true and correct contents, if any, of the document cited in Paragraph 77. Bosch GmbH

  denies any allegations asserted against Bosch GmbH in Paragraph 77 and lacks knowledge or

  information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 77 as to other parties.

         78.     Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 78.




                                                   -22-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 25 of 256 PageID: 8560




         79.     To the extent Paragraph 79 purports to characterize the contents of a written

  document, the document speaks for itself. Bosch GmbH denies such characterizations inconsistent

  with the true and correct contents, if any, of the document cited in Paragraph 79. Bosch GmbH

  denies any allegations asserted against Bosch GmbH in Paragraph 79 and lacks knowledge or

  information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 79 as to other parties.

         80.     Paragraph 80 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch GmbH

  denies any allegations asserted against Bosch GmbH in Paragraph 80 and lacks knowledge or

  information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 80 as to other parties.

         81.     Bosch GmbH denies the allegations asserted in Paragraph 81.

         82.     Paragraph 82 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  82 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.      Bosch GmbH denies the

  allegations asserted in Paragraph 82.

         83.     Paragraph 83 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  83 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth



                                                   -23-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 26 of 256 PageID: 8561




  or falsity of the allegations regarding these unnamed standards. Bosch GmbH otherwise denies

  any allegations asserted against Bosch GmbH in Paragraph 83 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 83 as to other parties.

         84.      Paragraph 84 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them except that

  Bosch GmbH admits that Bosch GmbH is a company headquartered in Gerlingen, Germany, and

  that Bosch GmbH is the indirect parent company of Bosch LLC. Bosch GmbH otherwise denies

  the allegations asserted in Paragraph 84.

         85.      Paragraph 85 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them except that

  Bosch GmbH admits that Bosch LLC is a Delaware limited liability company with its principal

  place of business located at 38000 Hills Tech Drive, Farmington Hills, Michigan 48331, and that

  Bosch LLC is an indirect wholly-owned subsidiary of Bosch GmbH. Bosch GmbH otherwise

  denies the allegations asserted in Paragraph 85.

         86.      Paragraph 86 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. To the extent

  Paragraph 86 purports to characterize the contents of written documents, the documents speak for

  themselves. Bosch GmbH denies such characterizations inconsistent with the true and correct

  contents of the documents cited in Paragraph 86. Bosch GmbH admits that its operations are

  divided into four business sectors: Mobility Solutions, Industrial Technology, Consumer Goods,

  and Energy and Building Technology. Bosch GmbH otherwise denies the allegations asserted in

  Paragraph 86.

                                                 -24-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 27 of 256 PageID: 8562




         87.     To the extent Paragraph 87 purports to characterize the contents of written

  documents, those documents speak for themselves. Bosch GmbH denies such characterizations

  inconsistent with the true and correct contents of the documents cited in Paragraph 87. Bosch

  GmbH admits that the Diesel Systems Division was part of the Mobility Solutions business sector

  and that the Mobility Solutions sector competed with other large automotive suppliers. Bosch

  GmbH otherwise denies the allegations asserted in Paragraph 87.

         88.     To the extent Paragraph 88 purports to characterize the contents of a written

  document, the document speaks for itself. Bosch GmbH denies such characterizations inconsistent

  with the true and correct contents of the document cited in Paragraph 88. Bosch GmbH otherwise

  denies the allegations asserted in Paragraph 88.

         89.     To the extent Paragraph 89 purports to characterize the contents of a written

  document, the document speaks for itself. Bosch GmbH denies such characterizations inconsistent

  with the true and correct contents of the document cited in Paragraph 89. Bosch GmbH otherwise

  denies the allegations asserted in Paragraph 89.

         90.     To the extent Paragraph 90 purports to characterize the contents of a written

  document, the document speaks for itself. Bosch GmbH denies such characterizations inconsistent

  with the true and correct contents, if any, of the referenced document cited in Paragraph 90. Bosch

  GmbH otherwise denies the allegations asserted against Bosch GmbH in Paragraph 90 and lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 90 as to other parties.

         91.     To the extent Paragraph 91 purports to characterize the contents of an unnamed

  research study, the research study speaks for itself. Bosch GmbH denies such characterizations



                                                 -25-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 28 of 256 PageID: 8563




  inconsistent with the true and correct contents, if any, of the research study cited in Paragraph 91.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding this unnamed research study. Paragraph 91 states legal

  conclusions to which the Bosch GmbH need not respond. To the extent any response to those

  allegations against Bosch GmbH is necessary, Bosch GmbH denies them. Bosch GmbH otherwise

  denies the allegations asserted in Paragraph 91.

         92.     To the extent Paragraph 92 purports to characterize the contents of a press release,

  the press release speaks for itself. Bosch GmbH denies such characterizations inconsistent with

  the true and correct contents of the press release cited in Paragraph 92. Paragraph 92 states legal

  conclusions to which the Bosch GmbH need not respond. To the extent any response to those

  allegations against Bosch GmbH is necessary, Bosch GmbH denies them. Bosch GmbH otherwise

  denies the allegations asserted in Paragraph 92.

         93.     Bosch GmbH denies the allegations contained in Paragraph 93 except Bosch GmbH

  avers that Bosch GmbH entered into a plea agreement on June 22, 2015 for violations of the

  Sherman Antitrust Act, 15 U.S.C. § 1, relating to spark plugs, oxygen sensors, and starter motors

  sold in the United States. That plea agreement speaks for itself. Bosch GmbH denies such

  characterizations inconsistent with the contents of the plea agreement and refers to the plea

  agreement referred to in Paragraph 93 for its true and correct contents.


                                 V.    FACTUAL ALLEGATIONS

         94.     Paragraph 94 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  94 purports to generally characterize unnamed “laws,” “rules,” and “regulations” of the United

  States, which laws, rules, and regulations speak for themselves. Bosch GmbH lacks knowledge

                                                  -26-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 29 of 256 PageID: 8564




  or information sufficient to form a belief with respect to the truth or falsity of the allegations

  regarding these unnamed laws, rules, and regulations.         Bosch GmbH otherwise denies the

  allegations asserted in Paragraph 94.

         95.     Paragraph 95 states legal conclusions to which Bosch GmbH need not respond. To

  the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  95 purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards. Bosch GmbH otherwise denies

  the allegations asserted in Paragraph 95.

         96.     To the extent Paragraph 96 purports to characterize the contents of an unnamed

  declaration, the declaration speaks for itself.        Bosch GmbH denies such characterizations

  inconsistent with the true and correct contents, if any, of the declaration cited in Paragraph 96.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations contained in Paragraph 96.

         97.     Bosch GmbH denies the allegations asserted in Paragraph 97.

         98.     Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 98, including, without

  limitation, because of the vagueness of the allegations asserted in Paragraph 98.

         99.     Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 99, including, without

  limitation, because of the vagueness of the allegations asserted in Paragraph 99.

         100.    Bosch GmbH denies the allegations asserted in Paragraph 100.

                                                  -27-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 30 of 256 PageID: 8565




         101.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 101.

         102.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 102, including, without

  limitation, because of the vagueness of the allegations asserted in Paragraph 102.

         103.    Paragraph 103 purports to generally characterize certain laws and standards, which

  laws and standards speak for themselves. Bosch GmbH lacks knowledge or information sufficient

  to form a belief with respect to the truth or falsity of the allegations regarding these laws and

  standards. Bosch GmbH otherwise lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations asserted in Paragraph 103.

         104.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 104.

         105.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 105.

         106.    Paragraph 106 purports to generally characterize unnamed “standards,” which

  standards speak for themselves. Bosch GmbH lacks knowledge or information sufficient to form

  a belief with respect to the truth or falsity of the allegations regarding these unnamed standards.

  Bosch GmbH denies any allegations asserted against Bosch GmbH in Paragraph 106 and lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 106 as to other parties.

         107.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 107.

                                                   -28-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 31 of 256 PageID: 8566




             108.   Paragraph 108 purports to characterize the contents of an image, which image

  speaks for itself. To the extent any response to Paragraph 108 is necessary, Bosch GmbH denies

  them. Bosch GmbH otherwise denies the allegations asserted in Paragraph 108.

             109.   Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 109.

             110.   Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 110.

             111.   Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 111.

             112.   To the extent Paragraph 112 purports to characterize a written document, the

  document speaks for itself. Bosch GmbH denies such characterizations inconsistent with the true

  and correct contents, if any, of the document cited in Paragraph 112. Paragraph 112 states legal

  conclusions to which Bosch GmbH need not respond. To the extent any response to those

  allegations is necessary, Bosch GmbH denies them.            Paragraph 112 purports to generally

  characterize unnamed “standards,” which standards speak for themselves. Bosch GmbH lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations regarding these unnamed standards. Bosch GmbH denies any allegations asserted

  against Bosch GmbH in Paragraph 112 and lacks knowledge or information sufficient to form a

  belief with respect to the truth or falsity of the allegations contained in Paragraph 112 as to other

  parties.

             113.   To the extent Paragraph 113 purports to characterize a written document, the

  document speaks for itself. Bosch GmbH denies such characterizations inconsistent with the true


                                                  -29-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 32 of 256 PageID: 8567




  and correct contents, if any, of the document cited in Paragraph 113. Bosch GmbH lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 113.

         114.    Paragraph 114 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  114 purports to generally characterize unnamed “standards,” which standards speak for

  themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief with respect

  to the truth or falsity of the allegations regarding these unnamed standards. Bosch GmbH denies

  any allegations asserted against Bosch GmbH in Paragraph 114 and lacks knowledge or

  information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 114 as to other parties.

         115.    Bosch GmbH denies any allegations asserted against Bosch GmbH in Paragraph

  115 and lacks knowledge or information sufficient to form a belief with respect to the truth or

  falsity of the allegations contained in Paragraph 115 as to other parties.

         116.    Bosch GmbH denies any allegations asserted against Bosch GmbH in Paragraph

  116 and lacks knowledge or information sufficient to form a belief with respect to the truth or

  falsity of the allegations contained in Paragraph 116 as to other parties.

         117.    Paragraph 117 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  117 purports to generally characterize unnamed “standards,” which standards speak for

  themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief with respect

  to the truth or falsity of the allegations regarding these unnamed standards. Bosch GmbH



                                                    -30-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 33 of 256 PageID: 8568




  otherwise lacks knowledge or information sufficient to form a belief with respect to the truth or

  falsity of the allegations contained in Paragraph 117.

             118.   To the extent Paragraph 118 purports to characterize a written document, the

  document speaks for itself. Bosch GmbH denies such characterizations inconsistent with the true

  and correct contents, if any, of the document cited in Paragraph 118. Paragraph 118 purports to

  characterize unnamed “standards,” which standards speak for themselves. Bosch GmbH lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations regarding these unnamed standards. Paragraph 118 states legal conclusions to which

  Bosch GmbH need not respond. To the extent any response to those allegations is necessary,

  Bosch GmbH denies them. Bosch GmbH denies any allegations asserted against Bosch GmbH in

  Paragraph 118 and lacks knowledge or information sufficient to form a belief with respect to the

  truth or falsity of the allegations contained in Paragraph 118 as to other parties.

             119.   To the extent Paragraph 119 purports to characterize a written document, the

  document speaks for itself. Bosch GmbH denies such characterizations inconsistent with the true

  and correct contents, if any, of the document cited in Paragraph 119. Paragraph 119 states legal

  conclusions to which Bosch GmbH need not respond. To the extent any response to those

  allegations is necessary, Bosch GmbH denies them. Bosch GmbH denies any allegations asserted

  against Bosch GmbH in Paragraph 119 and lacks knowledge or information sufficient to form a

  belief with respect to the truth or falsity of the allegations contained in Paragraph 119 as to other

  parties.

             120.   To the extent Paragraph 120 purports to characterize a written document, the

  document speaks for itself. Bosch GmbH denies such characterizations inconsistent with the true

  and correct contents, if any, of the document cited in Paragraph 120. Paragraph 120 purports to

                                                  -31-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 34 of 256 PageID: 8569




  characterize unnamed “levels” and “limits,” which standards speak for themselves. Bosch GmbH

  lacks knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations regarding these unnamed standards. Paragraph 120 states legal conclusions to which

  Bosch GmbH need not respond. To the extent any response to those allegations is necessary,

  Bosch GmbH denies them. Bosch GmbH otherwise lacks knowledge or information sufficient to

  form a belief with respect to the truth or falsity of the allegations contained in Paragraph 120.

         121.    To the extent Paragraph 121 purports to characterize a written document, the

  document speaks for itself. Bosch GmbH denies such characterizations inconsistent with the true

  and correct contents, if any, of the document cited in Paragraph 121. Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 121 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 121 as to other parties.

         122.    To the extent Paragraph 122 purports to characterize a written document, the

  document speaks for itself. Bosch GmbH denies such characterizations inconsistent with the true

  and correct contents, if any, of the document cited in Paragraph 122. Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 122 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 122 as to other parties.

         123.    To the extent Paragraph 123 purports to characterize a written document, the

  document speaks for itself. Bosch GmbH denies such characterizations inconsistent with the true

  and correct contents, if any, of the document cited in Paragraph 123. Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 123 and lacks knowledge or information



                                                  -32-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 35 of 256 PageID: 8570




  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 123 as to other parties.

         124.    To the extent Paragraph 124 purports to characterize a written document, the

  document speaks for itself. Bosch GmbH denies such characterizations inconsistent with the true

  and correct contents, if any, of the document cited in Paragraph 124. Bosch GmbH lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 124.

         125.    To the extent Paragraph 125 purports to characterize a written document, the

  document speaks for itself. Bosch GmbH denies such characterizations inconsistent with the true

  and correct contents, if any, of the document cited in Paragraph 125. Bosch GmbH lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 125.

         126.    To the extent Paragraph 126 purports to characterize a written document, the

  document speaks for itself. Bosch GmbH denies such characterizations inconsistent with the true

  and correct contents, if any, of the document cited in Paragraph 126. Paragraph 126 purports to

  characterize unnamed “levels,” which levels speak for themselves. Bosch GmbH lacks knowledge

  or information sufficient to form a belief with respect to the truth or falsity of the allegations

  regarding these unnamed level permits. Paragraph 126 states legal conclusions to which Bosch

  GmbH need not respond. To the extent any response to those allegations is necessary, Bosch

  GmbH denies them. Bosch GmbH otherwise lacks knowledge or information sufficient to form a

  belief with respect to the truth or falsity of the allegations contained in Paragraph 126.




                                                  -33-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 36 of 256 PageID: 8571




         127.    To the extent Paragraph 127 purports to characterize a written document, the

  document speaks for itself. Bosch GmbH denies such characterizations inconsistent with the true

  and correct contents, if any, of the document cited in Paragraph 127. Bosch GmbH lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 127.

         128.    To the extent Paragraph 128 purports to characterize a written document, the

  document speaks for itself. Bosch GmbH denies such characterizations inconsistent with the true

  and correct contents, if any, of the document cited in Paragraph 128. Paragraph 128 purports to

  characterize “European NOx standards,” which standards speak for themselves. Bosch GmbH

  lacks knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations regarding the “European NOx standards.” Paragraph 128 states legal conclusions to

  which Bosch GmbH need not respond. To the extent any response to those allegations is necessary,

  Bosch GmbH denies them. Bosch GmbH otherwise lacks knowledge or information sufficient to

  form a belief with respect to the truth or falsity of the allegations contained in Paragraph 128.

         129.    To the extent Paragraph 129 purports to characterize a written document, the

  document speaks for itself. Bosch GmbH denies such characterizations inconsistent with the true

  and correct contents, if any, of the document cited in Paragraph 129. Bosch GmbH lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 129.

         130.    To the extent Paragraph 130 purports to characterize a written document, the

  document speaks for itself. Bosch GmbH denies such characterizations inconsistent with the true

  and correct contents, if any, of the document cited in Paragraph 130. Bosch GmbH lacks



                                                  -34-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 37 of 256 PageID: 8572




  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 130.

         131.    To the extent Paragraph 131 purports to characterize a written document, the

  document speaks for itself. Bosch GmbH denies such characterizations inconsistent with the true

  and correct contents, if any, of the document cited in Paragraph 131. Paragraph 131 purports to

  characterize unnamed “emissions standards,” which standards speak for themselves. Bosch GmbH

  lacks knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations regarding the unnamed standards. Bosch GmbH lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 131.

         132.    To the extent Paragraph 132 purports to characterize a written document, the

  document speaks for itself. Bosch GmbH denies such characterizations inconsistent with the true

  and correct contents, if any, of the document cited in Paragraph 132. Bosch GmbH lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 132.

         133.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 133.

         134.    Paragraph 134 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  134 purports to characterize unnamed “emission standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding the unnamed standards. Bosch GmbH denies the allegations



                                                  -35-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 38 of 256 PageID: 8573




  asserted against Bosch GmbH in Paragraph 134 and lacks knowledge or information sufficient to

  form a belief with respect to the truth or falsity of the allegations contained in Paragraph 134 as to

  other parties.

          135.     Paragraph 135 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies the allegations asserted against Bosch GmbH in Paragraph 135 and lacks knowledge

  or information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 135 as to other parties.

          136.     Paragraph 136 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies any allegations asserted against Bosch GmbH in Paragraph 136 and lacks knowledge

  or information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 136 as to other parties.

          137.     Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 137.

          138.     Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 138.

          139.     Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 139.

          140.     Paragraph 140 purports to characterize unnamed “standards,” which standards

  speak for themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief

  with respect to the truth or falsity of the allegations regarding these unnamed standards. Paragraph

                                                    -36-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 39 of 256 PageID: 8574




  140 states legal conclusions to which Bosch GmbH need not respond. To the extent any response

  to those allegations is necessary, Bosch GmbH denies them. Bosch GmbH denies any allegations

  asserted against Bosch GmbH in Paragraph 140 and lacks knowledge or information sufficient to

  form a belief with respect to the truth or falsity of the allegations contained in Paragraph 140 as to

  other parties.

          141.     Paragraph 141 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies any allegations asserted against Bosch GmbH in Paragraph 141 and lacks knowledge

  or information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 141 as to other parties.

          142.     Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 142.

          143.     Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 143.

          144.     Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 144.

          145.     Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 145.

          146.     Paragraph 146 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  146 purports to generally characterize unnamed “standards,” which standards speak for

  themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief with respect

                                                    -37-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 40 of 256 PageID: 8575




  to the truth or falsity of the allegations regarding these unnamed standards. Bosch GmbH denies

  the allegations asserted against Bosch GmbH in Paragraph 146 and lacks knowledge or

  information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 146 as to other parties.

         147.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 147.

         148.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 148.

         149.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 149.

         150.    Paragraph 150 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

  of the allegations contained in Paragraph 150.

         151.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 151.

         152.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 152.

         153.    To the extent Paragraph 153 purports to characterize a written document, the

  document speaks for itself. Bosch GmbH denies such characterizations inconsistent with the true

  and correct contents, if any, of the document cited in Paragraph 153. Paragraph 153 purports to



                                                    -38-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 41 of 256 PageID: 8576




  generally characterize unnamed “standards,” which standards speak for themselves. Bosch GmbH

  lacks knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations regarding these unnamed standards. Bosch GmbH otherwise lacks knowledge or

  information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 153.

         154.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 154.

         155.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 155.

         156.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 156.

         157.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 157.

         158.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 158.

         159.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 159.

         160.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 160.

         161.    To the extent Paragraph 161 purports to characterize a written document, the

  document speaks for itself. Bosch GmbH denies such characterizations inconsistent with the true


                                                  -39-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 42 of 256 PageID: 8577




  and correct contents, if any, of the document cited in Paragraph 161. Paragraph 161 purports to

  generally characterize unnamed “standards,” which standards speak for themselves. Bosch GmbH

  lacks knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations regarding these unnamed standards. Bosch GmbH otherwise lacks knowledge or

  information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 161.

         162.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 162.

         163.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 163.

         164.    Paragraph 164 purports to generally characterize unnamed “standards,” which

  standards speak for themselves. Bosch GmbH lacks knowledge or information sufficient to form

  a belief with respect to the truth or falsity of the allegations regarding these unnamed standards.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations contained in Paragraph 164.

         165.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 165.

         166.    Paragraph 166 purports to characterize an unnamed “standard,” which standard

  speaks for itself. Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations regarding this unnamed standard. Paragraph 166

  states legal conclusions to which Bosch GmbH need not respond. To the extent any response to

  those allegations is necessary, Bosch GmbH denies them.             Bosch GmbH otherwise lacks


                                                  -40-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 43 of 256 PageID: 8578




  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 166.

         167.    Paragraph 167 purports to characterize an unnamed “standard,” which standard

  speaks for itself. Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations regarding this unnamed standard. Paragraph 167

  states legal conclusions to which Bosch GmbH need not respond. To the extent any response to

  those allegations is necessary, Bosch GmbH denies them.             Bosch GmbH otherwise lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 167.

         168.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 168.

         169.    Paragraph 169 purports to characterize an unnamed “standard,” which standard

  speaks for itself. Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations regarding this unnamed standard. Paragraph 169

  states legal conclusions to which Bosch GmbH need not respond. To the extent any response to

  those allegations is necessary, Bosch GmbH denies them.             Bosch GmbH otherwise lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 169.

         170.    Paragraph 170 purports to characterize an unnamed “standard,” which standard

  speaks for itself. Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations regarding this unnamed standard. Paragraph 170

  states legal conclusions to which Bosch GmbH need not respond. To the extent any response to



                                                  -41-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 44 of 256 PageID: 8579




  those allegations is necessary, Bosch GmbH denies them.             Bosch GmbH otherwise lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 170.

         171.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 171.

         172.    Paragraph 172 purports to characterize an unnamed “standard,” which standard

  speaks for itself. Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations regarding this unnamed standard. Paragraph 172

  states legal conclusions to which Bosch GmbH need not respond. To the extent any response to

  those allegations is necessary, Bosch GmbH denies them.             Bosch GmbH otherwise lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 172.

         173.    Paragraph 173 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH otherwise lacks knowledge or information sufficient to form a belief with respect to the

  truth or falsity of the allegations contained in Paragraph 173.

         174.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 174.

         175.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 175.




                                                  -42-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 45 of 256 PageID: 8580




         176.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 176.

         177.    Paragraph 177 purports to characterize an unnamed “standard,” which standard

  speaks for itself. Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations regarding this unnamed standard. Paragraph 177

  states legal conclusions to which Bosch GmbH need not respond. To the extent any response to

  those allegations is necessary, Bosch GmbH denies them.             Bosch GmbH otherwise lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 177.

         178.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 178.

         179.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 179.

         180.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 180.

         181.    Paragraph 181 purports to characterize an unnamed “standard,” which standard

  speaks for itself. Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations regarding this unnamed standard. Paragraph 181

  states legal conclusions to which Bosch GmbH need not respond. To the extent any response to

  those allegations is necessary, Bosch GmbH denies them.             Bosch GmbH otherwise lacks




                                                  -43-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 46 of 256 PageID: 8581




  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 181.

         182.    Paragraph 182 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH otherwise lacks knowledge or information sufficient to form a belief with respect to the

  truth or falsity of the allegations contained in Paragraph 182.

         183.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 183.

         184.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 184.

         185.    Paragraph 185 purports to characterize an unnamed “standard,” which standard

  speaks for itself. Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations regarding this unnamed standard. Paragraph 185

  states legal conclusions to which Bosch GmbH need not respond. To the extent any response to

  those allegations is necessary, Bosch GmbH denies them.             Bosch GmbH otherwise lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 185.

         186.    Paragraph 186 purports to characterize an unnamed “standard,” which standard

  speaks for itself. Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations regarding this unnamed standard. Paragraph 186

  states legal conclusions to which Bosch GmbH need not respond. To the extent any response to

  those allegations is necessary, Bosch GmbH denies them.             Bosch GmbH otherwise lacks


                                                  -44-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 47 of 256 PageID: 8582




  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 186.

          187.     Paragraph 187 purports to characterize an unnamed “standard,” which standard

  speaks for itself. Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations regarding this unnamed standard. Paragraph 187

  states legal conclusions to which Bosch GmbH need not respond. To the extent any response to

  those allegations is necessary, Bosch GmbH denies them.             Bosch GmbH otherwise lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 187.

          188.     Paragraph 188 purports to characterize an unnamed “standard,” which standard

  speaks for itself. Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations regarding this unnamed standard. Paragraph 188

  states legal conclusions to which Bosch GmbH need not respond. To the extent any response to

  those allegations is necessary, Bosch GmbH denies them. Bosch GmbH denies any allegations

  asserted against Bosch GmbH in Paragraph 188 and lacks knowledge or information sufficient to

  form a belief with respect to the truth or falsity of the allegations contained in Paragraph 188 as to

  other parties.

          189.     Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 189.

          190.     Paragraph 190 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

  190. Bosch GmbH denies any allegations asserted against Bosch GmbH in Paragraph 190 and



                                                  -45-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 48 of 256 PageID: 8583




  lacks knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 190 as to other parties.

         191.    Paragraph 191 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

  191. Paragraph 191 purports to characterize an unnamed “standard,” which standard speaks for

  itself. Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the

  truth or falsity of the allegations regarding this unnamed standard. Bosch GmbH denies any

  allegations asserted against Bosch GmbH in Paragraph 191 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 191 as to other parties.

         192.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 192.

         193.    Paragraph 193 purports to characterize an unnamed “standard,” which standard

  speaks for itself. Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations regarding this unnamed standard. Paragraph 193

  states legal conclusions to which Bosch GmbH need not respond. To the extent any response to

  those allegations is necessary, Bosch GmbH denies them.             Bosch GmbH otherwise lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 193.

         194.    Paragraph 194 purports to characterize an unnamed “standard,” which standard

  speaks for itself. Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations regarding this unnamed standard. Paragraph 194



                                                  -46-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 49 of 256 PageID: 8584




  states legal conclusions to which Bosch GmbH need not respond. To the extent any response to

  those allegations is necessary, Bosch GmbH denies them.             Bosch GmbH otherwise lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 194.

         195.    Paragraph 195 purports to characterize an unnamed “standard,” which standard

  speaks for itself. Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations regarding this unnamed standard. Bosch GmbH

  lacks knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 195.

         196.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 196.

         197.    Paragraph 197 purports to characterize unnamed “standards,” which standards

  speak for themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief

  with respect to the truth or falsity of the allegations regarding these unnamed standards. Paragraph

  197 states legal conclusions to which Bosch GmbH need not respond. To the extent any response

  to those allegations is necessary, Bosch GmbH denies them. Bosch GmbH otherwise lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 197.

         198.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 198.

         199.    Paragraph 199 purports to characterize unnamed “standards,” which standards

  speak for themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief


                                                  -47-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 50 of 256 PageID: 8585




  with respect to the truth or falsity of the allegations regarding these unnamed standards. Paragraph

  199 states legal conclusions to which Bosch GmbH need not respond. To the extent any response

  to those allegations is necessary, Bosch GmbH denies them. Bosch GmbH otherwise lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 199.

         200.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 200.

         201.    Paragraph 201 purports to characterize an unnamed “standard,” which standard

  speaks for itself. Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations regarding this unnamed standard. Paragraph 201

  states legal conclusions to which Bosch GmbH need not respond. To the extent any response to

  those allegations is necessary, Bosch GmbH denies them.             Bosch GmbH otherwise lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 201.

         202.    Paragraph 202 purports to characterize an unnamed “standard,” which standard

  speaks for itself. Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations regarding this unnamed standard. Paragraph 202

  states legal conclusions to which Bosch GmbH need not respond. To the extent any response to

  those allegations is necessary, Bosch GmbH denies them.             Bosch GmbH otherwise lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 202.




                                                  -48-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 51 of 256 PageID: 8586




         203.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 203.

         204.    Paragraph 204 purports to characterize an unnamed “standard,” which standard

  speaks for itself. Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations regarding this unnamed standard. Paragraph 204

  states legal conclusions to which Bosch GmbH need not respond. To the extent any response to

  those allegations is necessary, Bosch GmbH denies them.             Bosch GmbH otherwise lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 204.

         205.    Paragraph 205 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH otherwise lacks knowledge or information sufficient to form a belief with respect to the

  truth or falsity of the allegations contained in Paragraph 205.

         206.    Paragraph 206 purports to characterize an unnamed “standard,” which standard

  speaks for itself. Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations regarding this unnamed standard. Paragraph 206

  states legal conclusions to which Bosch GmbH need not respond. To the extent any response to

  those allegations is necessary, Bosch GmbH denies them.             Bosch GmbH otherwise lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 206.

         207.    Paragraph 207 purports to characterize an unnamed “standard,” which standard

  speaks for itself. Bosch GmbH lacks knowledge or information sufficient to form a belief with



                                                  -49-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 52 of 256 PageID: 8587




  respect to the truth or falsity of the allegations regarding this unnamed standard. Paragraph 207

  states legal conclusions to which Bosch GmbH need not respond. To the extent any response to

  those allegations is necessary, Bosch GmbH denies them.             Bosch GmbH otherwise lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 207.

         208.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 208.

         209.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 209.

         210.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 210.

         211.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 211.

         212.    Paragraph 212 purports to characterize unnamed “standards,” which standards

  speak for themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief

  with respect to the truth or falsity of the allegations regarding these unnamed standards. Paragraph

  212 states legal conclusions to which Bosch GmbH need not respond. To the extent any response

  to those allegations is necessary, Bosch GmbH denies them. Bosch GmbH otherwise lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 212.

         213.    Paragraph 213 purports to characterize unnamed “standards,” which standards

  speak for themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief

                                                  -50-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 53 of 256 PageID: 8588




  with respect to the truth or falsity of the allegations regarding these unnamed standards. Paragraph

  213 states legal conclusions to which Bosch GmbH need not respond. To the extent any response

  to those allegations is necessary, Bosch GmbH denies them. Bosch GmbH otherwise lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 213.

         214.    Paragraph 214 purports to characterize unnamed “standards,” which standards

  speak for themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief

  with respect to the truth or falsity of the allegations regarding these unnamed standards. Paragraph

  214 states legal conclusions to which Bosch GmbH need not respond. To the extent any response

  to those allegations is necessary, Bosch GmbH denies them. Bosch GmbH otherwise lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 214.

         215.    Paragraph 215 purports to characterize unnamed “standards,” which standards

  speak for themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief

  with respect to the truth or falsity of the allegations regarding these unnamed standards. Paragraph

  215 states legal conclusions to which Bosch GmbH need not respond. To the extent any response

  to those allegations is necessary, Bosch GmbH denies them. Bosch GmbH otherwise lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 215.

         216.    Paragraph 216 purports to characterize unnamed “standards,” which standards

  speak for themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief

  with respect to the truth or falsity of the allegations regarding these unnamed standards. Paragraph

  216 states legal conclusions to which Bosch GmbH need not respond. To the extent any response

                                                 -51-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 54 of 256 PageID: 8589




  to those allegations is necessary, Bosch GmbH denies them. Bosch GmbH otherwise lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 216.

         217.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 217.

         218.    Paragraph 218 purports to characterize unnamed “standards,” which standards

  speak for themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief

  with respect to the truth or falsity of the allegations regarding these unnamed standards. Paragraph

  218 states legal conclusions to which Bosch GmbH need not respond. To the extent any response

  to those allegations is necessary, Bosch GmbH denies them. Bosch GmbH otherwise lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 218.

         219.    Paragraph 219 purports to characterize unnamed “standards,” which standards

  speak for themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief

  with respect to the truth or falsity of the allegations regarding these unnamed standards. Bosch

  GmbH otherwise lacks knowledge or information sufficient to form a belief with respect to the

  truth or falsity of the allegations contained in Paragraph 219.

         220.    Paragraph 220 purports to characterize unnamed “standards,” which standards

  speak for themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief

  with respect to the truth or falsity of the allegations regarding these unnamed standards. Paragraph

  220 states legal conclusions to which Bosch GmbH need not respond. To the extent any response

  to those allegations is necessary, Bosch GmbH denies them. Bosch GmbH otherwise lacks



                                                  -52-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 55 of 256 PageID: 8590




  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 220.

         221.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 221.

         222.    Paragraph 222 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH otherwise lacks knowledge or information sufficient to form a belief with respect to the

  truth or falsity of the allegations contained in Paragraph 222.

         223.    Paragraph 223 purports to characterize unnamed “standards,” which standards

  speak for themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief

  with respect to the truth or falsity of the allegations regarding these unnamed standards. Paragraph

  223 states legal conclusions to which Bosch GmbH need not respond. To the extent any response

  to those allegations is necessary, Bosch GmbH denies them. Bosch GmbH otherwise lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 223.

         224.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 224.

         225.    Paragraph 225 purports to characterize unnamed “standards,” which standards

  speak for themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief

  with respect to the truth or falsity of the allegations regarding these unnamed standards. Paragraph

  225 states legal conclusions to which Bosch GmbH need not respond. To the extent any response

  to those allegations is necessary, Bosch GmbH denies them. Bosch GmbH otherwise lacks


                                                  -53-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 56 of 256 PageID: 8591




  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 225.

         226.    Paragraph 226 purports to characterize unnamed “standards,” which standards

  speak for themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief

  with respect to the truth or falsity of the allegations regarding these unnamed standards. Paragraph

  226 states legal conclusions to which Bosch GmbH need not respond. To the extent any response

  to those allegations is necessary, Bosch GmbH denies them. Bosch GmbH otherwise lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 226.

         227.    Paragraph 227 purports to characterize unnamed “standards,” which standards

  speak for themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief

  with respect to the truth or falsity of the allegations regarding these unnamed standards. Paragraph

  227 states legal conclusions to which Bosch GmbH need not respond. To the extent any response

  to those allegations is necessary, Bosch GmbH denies them. Bosch GmbH otherwise lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 227.

         228.     Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 228.

         229.    Paragraph 229 purports to characterize unnamed “standards,” which standards

  speak for themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief

  with respect to the truth or falsity of the allegations regarding these unnamed standards. Paragraph

  229 states legal conclusions to which Bosch GmbH need not respond. To the extent any response



                                                  -54-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 57 of 256 PageID: 8592




  to those allegations is necessary, Bosch GmbH denies them. Bosch GmbH otherwise lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 229.

         230.    Paragraph 230 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH otherwise lacks knowledge or information sufficient to form a belief with respect to the

  truth or falsity of the allegations contained in Paragraph 230.

         231.    Paragraph 231 purports to characterize unnamed “standards,” which standards

  speak for themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief

  with respect to the truth or falsity of the allegations regarding these unnamed standards. Paragraph

  231 states legal conclusions to which Bosch GmbH need not respond. To the extent any response

  to those allegations is necessary, Bosch GmbH denies them. Bosch GmbH otherwise lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 231.

         232.     Paragraph 232 purports to characterize unnamed “standards,” which standards

  speak for themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief

  with respect to the truth or falsity of the allegations regarding these unnamed standards. Paragraph

  232 states legal conclusions to which Bosch GmbH need not respond. To the extent any response

  to those allegations is necessary, Bosch GmbH denies them. Bosch GmbH otherwise lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 232.




                                                  -55-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 58 of 256 PageID: 8593




         233.    Paragraph 233 purports to characterize unnamed “standards,” which standards

  speak for themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief

  with respect to the truth or falsity of the allegations regarding these unnamed standards. Paragraph

  233 states legal conclusions to which Bosch GmbH need not respond. To the extent any response

  to those allegations is necessary, Bosch GmbH denies them. Bosch GmbH otherwise lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 233.

         234.    Paragraph 234 purports to characterize unnamed “standards,” which standards

  speak for themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief

  with respect to the truth or falsity of the allegations regarding these unnamed standards. Paragraph

  234 states legal conclusions to which Bosch GmbH need not respond. To the extent any response

  to those allegations is necessary, Bosch GmbH denies them. Bosch GmbH otherwise lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 234.

         235.    Paragraph 235 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH otherwise lacks knowledge or information sufficient to form a belief with respect to the

  truth or falsity of the allegations contained in Paragraph 235.

         236.    Paragraph 236 purports to characterize unnamed “standards,” which standards

  speak for themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief

  with respect to the truth or falsity of the allegations regarding these unnamed standards. Paragraph

  236 states legal conclusions to which Bosch GmbH need not respond. To the extent any response

  to those allegations is necessary, Bosch GmbH denies them. Bosch GmbH otherwise lacks

                                                  -56-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 59 of 256 PageID: 8594




  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 236.

         237.    Paragraph 237 purports to characterize unnamed “standards,” which standards

  speak for themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief

  with respect to the truth or falsity of the allegations regarding these unnamed standards. Paragraph

  237 states legal conclusions to which Bosch GmbH need not respond. To the extent any response

  to those allegations is necessary, Bosch GmbH denies them. Bosch GmbH otherwise lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 237.

         238.    Paragraph 238 purports to characterize unnamed “standards,” which standards

  speak for themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief

  with respect to the truth or falsity of the allegations regarding these unnamed standards. Paragraph

  238 states legal conclusions to which Bosch GmbH need not respond. To the extent any response

  to those allegations is necessary, Bosch GmbH denies them. Bosch GmbH otherwise lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 238.

         239.    Paragraph 239 purports to characterize unnamed “standards,” which standards

  speak for themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief

  with respect to the truth or falsity of the allegations regarding these unnamed standards. Paragraph

  239 states legal conclusions to which Bosch GmbH need not respond. To the extent any response

  to those allegations is necessary, Bosch GmbH denies them. Bosch GmbH otherwise lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 239.

                                                 -57-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 60 of 256 PageID: 8595




         240.    Paragraph 240 purports to characterize unnamed “standards,” which standards

  speak for themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief

  with respect to the truth or falsity of the allegations regarding these unnamed standards. Paragraph

  240 states legal conclusions to which Bosch GmbH need not respond. To the extent any response

  to those allegations is necessary, Bosch GmbH denies them. Bosch GmbH otherwise lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 240.

         241.    Paragraph 241 purports to characterize unnamed “standards,” which standards

  speak for themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief

  with respect to the truth or falsity of the allegations regarding these unnamed standards. Paragraph

  241 states legal conclusions to which Bosch GmbH need not respond. To the extent any response

  to those allegations is necessary, Bosch GmbH denies them. Bosch GmbH otherwise lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 241.

         242.    Paragraph 242 purports to characterize unnamed “standards,” which standards

  speak for themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief

  with respect to the truth or falsity of the allegations regarding these unnamed standards. Paragraph

  242 states legal conclusions to which Bosch GmbH need not respond. To the extent any response

  to those allegations is necessary, Bosch GmbH denies them. Bosch GmbH otherwise lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 242.

         243.    Paragraph 243 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

                                                 -58-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 61 of 256 PageID: 8596




  243. Bosch GmbH denies any allegations asserted against Bosch GmbH in Paragraph 243 and

  lacks knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 243 as to other parties.

         244.    Paragraph 244 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

  244. Paragraph 244 purports to generally characterize unnamed “standards,” which standards

  speak for themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief

  with respect to the truth or falsity of the allegations regarding these unnamed standards. Bosch

  GmbH denies any allegations asserted against Bosch GmbH in Paragraph 244 and lacks knowledge

  or information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 244 as to other parties.

         245.    Paragraph 245 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  245 purports to generally characterize unnamed “standards,” which standards speak for

  themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief with respect

  to the truth or falsity of the allegations regarding these unnamed standards. Bosch GmbH denies

  any allegations asserted against Bosch GmbH in Paragraph 245 and lacks knowledge or

  information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 245 as to other parties.

         246.    Bosch GmbH denies the allegations asserted against Bosch GmbH in Paragraph

  246 and lacks knowledge or information sufficient to form a belief with respect to the truth or

  falsity of the allegations contained in Paragraph 246 as to other parties.



                                                    -59-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 62 of 256 PageID: 8597




         247.    Paragraph 247 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  247 purports to generally characterize unnamed “standards,” which standards speak for

  themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief with respect

  to the truth or falsity of the allegations regarding these unnamed standards. Bosch GmbH denies

  any allegations asserted against Bosch GmbH in Paragraph 247 and lacks knowledge or

  information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 247 as to other parties.

         248.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 248.

         249.    Paragraph 249 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  249 purports to generally characterize unnamed “standards,” which standards speak for

  themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief with respect

  to the truth or falsity of the allegations regarding these unnamed standards. Bosch GmbH denies

  any allegations asserted against Bosch GmbH in Paragraph 249 and lacks knowledge or

  information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 249 as to other parties.

         250.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 250.

         251.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 251.



                                                    -60-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 63 of 256 PageID: 8598




         252.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 252.

         253.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 253.

         254.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 254.

         255.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 255.

         256.    Paragraph 256 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies any allegations asserted against Bosch GmbH in Paragraph 256 and lacks knowledge

  or information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 256 as to other parties.

         257.    Paragraph 257 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

  of the allegations contained in Paragraph 257 except Bosch GmbH avers that the EPA issued a

  Notice of Violation on September 18, 2015 to Volkswagen AG, Audi AG, and Volkswagen Group

  of America. To the extent Paragraph 257 purports to characterize the contents of a written

  document, the document speaks for itself. Bosch GmbH denies such characterizations inconsistent

  with the true and correct contents, if any, of the referenced document.




                                                    -61-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 64 of 256 PageID: 8599




         258.    Paragraph 258 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

  258. Bosch GmbH denies any allegations asserted against Bosch GmbH in Paragraph 258 and

  lacks knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 258 as to other parties.

         259.    To the extent Paragraph 259 purports to characterize the contents of a written

  document, the document speaks for itself. Bosch GmbH denies such characterizations inconsistent

  with the true and correct contents, if any, of the referenced document. Bosch GmbH otherwise

  lacks knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 259.

         260.    Bosch GmbH denies the allegations asserted in Paragraph 260 as to Bosch GmbH

  and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

  of the allegations contained in Paragraph 260 as to other parties.

         261.    To the extent Paragraph 261 purports to characterize the contents of a written

  document, the document speaks for itself. Bosch GmbH denies such characterizations inconsistent

  with the true and correct contents, if any, of the document cited in Paragraph 261. Bosch GmbH

  otherwise denies the allegations asserted in Paragraph 261.

         262.    Bosch GmbH denies the allegations asserted in paragraph 262.

         263.    To the extent Paragraph 263 purports to characterize written documents and emails,

  those documents and emails speak for themselves. Bosch GmbH denies such characterizations

  inconsistent with the true and correct contents, if any, of the documents and emails cited in

  Paragraph 263. Bosch GmbH denies any allegations asserted against Bosch GmbH in Paragraph


                                                  -62-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 65 of 256 PageID: 8600




  263 and lacks knowledge or information sufficient to form a belief with respect to the truth or

  falsity of the allegations contained in Paragraph 263 as to other parties.

             264.   To the extent Paragraph 264 purports to characterize the contents of written

  documents, those documents speak for themselves. Bosch GmbH denies such characterizations

  inconsistent with the true and correct contents, if any, of the documents cited in Paragraph 264.

  Paragraph 264 states legal conclusions to which Bosch GmbH need not respond. To the extent

  any response to those allegations is necessary, Bosch GmbH denies them. Paragraph 264 purports

  to generally characterize unnamed “standards,” which standards speak for themselves. Bosch

  GmbH lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

  of the allegations regarding these unnamed standards. Bosch GmbH denies the allegations asserted

  against Bosch GmbH in Paragraph 264 and lacks knowledge or information sufficient to form a

  belief with respect to the truth or falsity of the allegations contained in Paragraph 264 as to other

  parties.

             265.   Paragraph 265 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  265 also purports to generally characterize certain laws, rules, and regulations of the United States,

  which laws, rules, and regulations speak for themselves. Bosch GmbH lacks knowledge or

  information sufficient to form a belief with respect to the truth or falsity of the allegations regarding

  these laws, rules, and regulations. Bosch GmbH denies any allegations asserted against Bosch

  GmbH in Paragraph 265 and lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 265 as to other parties.

             266.   Paragraph 266 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

                                                    -63-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 66 of 256 PageID: 8601




  GmbH denies the allegations asserted against Bosch GmbH in Paragraph 266 and lacks knowledge

  or information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 266 as to other parties.

          267.     Paragraph 267 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies the allegations asserted against Bosch GmbH in Paragraph 267 and lacks knowledge

  or information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 267 as to other parties.

          268.     To the extent Paragraph 268 purports to characterize the contents of a written

  document, the document speaks for itself. Bosch GmbH denies such characterizations inconsistent

  with the true and correct contents, if any, of the document cited in Paragraph 268. Paragraph 268

  also states legal conclusions to which Bosch GmbH need not respond. To the extent any response

  to those allegations is necessary, Bosch GmbH denies them. Bosch GmbH denies the allegations

  asserted against Bosch GmbH in Paragraph 268 and lacks knowledge or information sufficient to

  form a belief with respect to the truth or falsity of the allegations contained in Paragraph 268 as to

  other parties.

          269.     Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 269 except Bosch GmbH

  avers that the EPA issued a Notice of Violation on January 12, 2017 to Fiat Chrysler Automobiles

  N.V. and FCA US LLC. To the extent Paragraph 269 purports to characterize the contents of any

  written documents, the documents speak for themselves.                Bosch GmbH denies such

  characterizations inconsistent with the true and correct contents, if any, of the documents cited in

  Paragraph 269.

                                                    -64-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 67 of 256 PageID: 8602




         270.    Bosch GmbH denies any allegations asserted against Bosch GmbH in Paragraph

  270 and lacks knowledge or information sufficient to form a belief with respect to the truth or

  falsity of the allegations contained in Paragraph 270 as to other parties.

         271.    Bosch GmbH denies any allegations asserted against Bosch GmbH in Paragraph

  271 and lacks knowledge or information sufficient to form a belief with respect to the truth or

  falsity of the allegations contained in Paragraph 271 as to other parties.

         272.    Bosch GmbH denies any allegations asserted against Bosch GmbH in Paragraph

  272 and lacks knowledge or information sufficient to form a belief with respect to the truth or

  falsity of the allegations contained in Paragraph 272 as to other parties.

         273.    To the extent Paragraph 273 purports to characterize the contents of a written

  document, the document speaks for itself. Bosch GmbH denies such characterizations inconsistent

  with the true and correct contents, if any, of the document and cited in Paragraph 273. Bosch

  GmbH otherwise denies the allegations asserted against Bosch GmbH in Paragraph 273 and lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 273 as to other parties.

         274.    Bosch GmbH denies the allegations asserted against Bosch GmbH in Paragraph

  274 and lacks knowledge or information sufficient to form a belief with respect to the truth or

  falsity of the allegations contained in Paragraph 274 as to other parties.

         275.    Bosch GmbH denies any allegations asserted against Bosch GmbH in Paragraph

  275 and lacks knowledge or information sufficient to form a belief with respect to the truth or

  falsity of the allegations contained in Paragraph 275 as to other parties.




                                                  -65-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 68 of 256 PageID: 8603




         276.    To the extent Paragraph 276 purports to characterize the contents of a written

  document, the document speaks for itself. Bosch GmbH denies such characterizations inconsistent

  with the true and correct contents, if any, of the document cited in Paragraph 276. Bosch GmbH

  denies any allegations asserted against Bosch GmbH in Paragraph 276 and lacks knowledge or

  information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 276 as to other parties.

         277.    To the extent Paragraph 277 purports to characterize the contents of a written

  document, the document speaks for itself. Bosch GmbH denies such characterizations inconsistent

  with the true and correct contents, if any, of the document cited in Paragraph 277. Bosch GmbH

  otherwise denies any allegations asserted against Bosch GmbH in Paragraph 277 and lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 277 as to other parties.

         278.    Bosch GmbH denies the allegations asserted against Bosch GmbH in Paragraph

  278 and lacks knowledge or information sufficient to form a belief with respect to the truth or

  falsity of the allegations contained in Paragraph 278 as to other parties.

         279.    Bosch GmbH denies the allegations asserted against Bosch GmbH in Paragraph

  279 and lacks knowledge or information sufficient to form a belief with respect to the truth or

  falsity of the allegations contained in Paragraph 279 as to other parties.

         280.    To the extent Paragraph 280 purports to characterize the contents of a written

  document, the document speaks for itself. Bosch GmbH denies such characterizations inconsistent

  with the true and correct contents, if any, of the document cited in Paragraph 280. Bosch GmbH

  otherwise denies any allegations asserted against Bosch GmbH in Paragraph 280 and lacks



                                                    -66-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 69 of 256 PageID: 8604




  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 280 as to other parties.

         281.    To the extent Paragraph 281 purports to characterize the contents of a written

  document, the document speaks for itself. Bosch GmbH denies such characterizations inconsistent

  with the true and correct contents, if any, of the document cited in Paragraph 281. Bosch GmbH

  denies the allegations asserted against Bosch GmbH in Paragraph 281 and lacks knowledge or

  information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 281 as to other parties.

         282.    To the extent Paragraph 282 purports to characterize the contents of a written

  document, the document speaks for itself. Bosch GmbH denies such characterizations inconsistent

  with the true and correct contents, if any, of the document cited in Paragraph 282. Bosch GmbH

  denies the allegations asserted against Bosch GmbH in Paragraph 282 and lacks knowledge or

  information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 282 as to other parties.

         283.    Bosch GmbH denies any allegations asserted against Bosch GmbH in Paragraph

  283 and lacks knowledge or information sufficient to form a belief with respect to the truth or

  falsity of the allegations contained in Paragraph 283 as to other parties.

         284.    Bosch GmbH denies any allegations asserted against Bosch GmbH in Paragraph

  284 and lacks knowledge or information sufficient to form a belief with respect to the truth or

  falsity of the allegations contained in Paragraph 284 as to other parties.

         285.    To the extent Paragraph 285 purports to characterize the contents of a written

  document, the document speaks for itself. Bosch GmbH denies such characterizations inconsistent


                                                    -67-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 70 of 256 PageID: 8605




  with the true and correct contents, if any, of the document cited in Paragraph 285. Bosch GmbH

  denies any allegations asserted against Bosch GmbH in Paragraph 285 and lacks knowledge or

  information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 285 as to other parties.

         286.    Paragraph 286 purports to generally characterize unnamed “standards,” which

  standards speak for themselves. Bosch GmbH lacks knowledge or information sufficient to form

  a belief with respect to the truth or falsity of the allegations regarding these unnamed standards.

  Bosch GmbH denies the allegations asserted against Bosch GmbH in Paragraph 286 and lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 286 as to other parties.

         287.    Bosch GmbH denies the allegations asserted against Bosch GmbH in Paragraph

  287 and lacks knowledge or information sufficient to form a belief with respect to the truth or

  falsity of the allegations contained in Paragraph 287 as to other parties.

         288.    Paragraph 288 purports to generally characterize unnamed “standards,” which

  standards speak for themselves. Bosch GmbH lacks knowledge or information sufficient to form

  a belief with respect to the truth or falsity of the allegations regarding these unnamed standards.

  Bosch GmbH denies the allegations asserted against Bosch GmbH in Paragraph 288 and lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 288 as to other parties.

         289.    Bosch GmbH denies the allegations asserted against Bosch GmbH in Paragraph

  289 and lacks knowledge or information sufficient to form a belief with respect to the truth or

  falsity of the allegations contained in Paragraph 289 as to other parties.



                                                    -68-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 71 of 256 PageID: 8606




         290.    To the extent Paragraph 290 purports to characterize the contents of a written

  document, the document speaks for itself. Bosch GmbH denies such characterizations inconsistent

  with the true and correct contents, if any, of the document cited in Paragraph 290. Paragraph 290

  purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards. Bosch GmbH otherwise denies

  the allegations asserted against Bosch GmbH in Paragraph 290 and lacks knowledge or

  information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 290 as to other parties.

         291.    To the extent Paragraph 291 purports to characterize the contents of written

  documents, those documents speak for themselves. Bosch GmbH denies such characterizations

  inconsistent with the true and correct contents, if any, of the documents cited in Paragraph 291.

  Bosch GmbH otherwise denies the allegations asserted against Bosch GmbH in Paragraph 291 and

  lacks knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 291 as to other parties.

         292.    Bosch GmbH denies the allegations asserted against Bosch GmbH in Paragraph

  292 and lacks knowledge or information sufficient to form a belief with respect to the truth or

  falsity of the allegations contained in Paragraph 292 as to other parties.

         293.    To the extent Paragraph 293 purports to characterize the contents of a written

  document, the document speaks for itself. Bosch GmbH denies such characterizations inconsistent

  with the true and correct contents, if any, of the document cited in Paragraph 293. Bosch GmbH

  otherwise denies the allegations asserted against Bosch GmbH in Paragraph 293 and lacks



                                                    -69-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 72 of 256 PageID: 8607




  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 293 as to other parties.

         294.    To the extent Paragraph 294 purports to characterize the contents of written

  documents, those documents speak for themselves. Bosch GmbH denies such characterizations

  inconsistent with the true and correct contents, if any, of the documents cited in Paragraph 294.

  Bosch GmbH otherwise denies the allegations asserted against Bosch GmbH in Paragraph 294 and

  lacks knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 294 as to other parties.

         295.    To the extent Paragraph 295 purports to characterize the contents of a written

  document, the document speaks for itself. Bosch GmbH denies such characterizations inconsistent

  with the true and correct contents, if any, of the document cited in Paragraph 295. Bosch GmbH

  otherwise denies the allegations asserted against Bosch GmbH in Paragraph 295 and lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 295 as to other parties.

         296.    To the extent Paragraph 296 purports to characterize the contents of a written

  document, the document speaks for itself. Bosch GmbH denies such characterizations inconsistent

  with the true and correct contents, if any, of the document cited in Paragraph 296. Bosch GmbH

  admits the existence of a campaign with the slogan “Clean Diesel. Clearly Better.” Bosch GmbH

  otherwise denies the allegations asserted in Paragraph 296 against Bosch GmbH, and lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 296 as to other parties.




                                                  -70-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 73 of 256 PageID: 8608




         297.    Bosch GmbH denies the allegations asserted against Bosch GmbH in Paragraph

  297 and lacks knowledge or information sufficient to form a belief with respect to the truth or

  falsity of the allegations contained in Paragraph 297 as to other parties.

         298.    Paragraph 298 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies the allegations asserted against Bosch GmbH in Paragraph 298 and lacks knowledge

  or information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 298 as to other parties.

         299.    To the extent Paragraph 299 purports to generally characterize certain documents,

  those documents speak for themselves. Bosch GmbH denies such characterizations inconsistent

  with the true and correct contents, if any, of the documents cited in Paragraph 299. Bosch GmbH

  otherwise lacks knowledge or information sufficient to form a belief with respect to the truth or

  falsity of the allegations contained in Paragraph 299, except Bosch GmbH avers that the EPA

  issued a Notice of Violation on January 12, 2017 to Fiat Chrysler Automobiles N.V. and FCA US

  LLC and that CARB issued a Notice of Violation to Fiat Chrysler Automobiles N.V. and FCA

  US LLC on January 12, 2017.

         300.    To the extent Paragraph 300 purports to generally characterize certain documents,

  those documents speak for themselves. Bosch GmbH denies such characterizations inconsistent

  with the true and correct contents, if any, of the documents cited in Paragraph 300. Bosch GmbH

  otherwise lacks knowledge or information sufficient to form a belief with respect to the truth or

  falsity of the allegations contained in Paragraph 300.




                                                    -71-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 74 of 256 PageID: 8609




          301.    To the extent Paragraph 301 purports to generally characterize certain documents,

  those documents speak for themselves. Bosch GmbH denies such characterizations inconsistent

  with the true and correct contents, if any, of the documents cited in Paragraph 301. Bosch GmbH

  otherwise lacks knowledge or information sufficient to form a belief with respect to the truth or

  falsity of the allegations contained in Paragraph 301.

          302.    To the extent Paragraph 302 purports to generally characterize certain documents,

  the documents speak for themselves. Bosch GmbH denies such characterizations inconsistent with

  the true and correct contents, if any, of the documents cited in Paragraph 302. Paragraph 302

  purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards. Bosch GmbH otherwise lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 302.

          303.    Paragraph 303 contains no allegations concerning Bosch GmbH and therefore no

  response is required. To the extent a response is required, Bosch GmbH refers plaintiffs to the

  public court filings referenced in Paragraph 303, which filings speak for themselves.

          304.    To the extent Paragraph 304 purports to generally characterize certain documents,

  those documents speak for themselves. Bosch GmbH denies such characterizations inconsistent

  with the true and correct contents, if any, of the documents cited in Paragraph 304. Bosch GmbH

  lacks knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 304 except Bosch GmbH avers that DOJ announced a

  settlement with Fiat Chrysler Automobiles N.V., FCA US, and affiliates on January 10, 2019 and

  refers to that settlement for its contents.

                                                  -72-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 75 of 256 PageID: 8610




         305.    Bosch GmbH denies the allegations in Paragraph 305 as to Bosch GmbH and lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 305 as to other parties.

         306.    Paragraph 306 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  306 purports to generally characterize unnamed “standards,” which standards speak for

  themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief with respect

  to the truth or falsity of the allegations regarding these unnamed standards. Bosch GmbH denies

  any allegations asserted against Bosch GmbH in Paragraph 306, and lacks knowledge or

  information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 306 as to other parties.

         307.    Paragraph 307 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  307 purports to generally characterize unnamed “standards,” which standards speak for

  themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief with respect

  to the truth or falsity of the allegations regarding these unnamed standards. Bosch GmbH denies

  any allegations asserted against Bosch GmbH in Paragraph 307, and lacks knowledge or

  information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 307 as to other parties.

         308.    Paragraph 308 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies any allegations asserted against Bosch GmbH in Paragraph 308, and lacks



                                                    -73-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 76 of 256 PageID: 8611




  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 308 as to other parties.

         309.    Paragraph 309 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies any allegations asserted against Bosch GmbH in Paragraph 309, and lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 309 as to other parties.

         310.    Paragraph 310 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies the allegations asserted in Paragraph 310 as to Bosch GmbH and lacks knowledge

  or information sufficient to form a belief with respect to the truth or falsity of the allegations in

  Paragraph 310 as to other parties.

         311.    Paragraph 311 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies the allegations asserted in Paragraph 311 as to Bosch GmbH and lacks knowledge

  or information sufficient to form a belief with respect to the truth or falsity of the allegations in

  Paragraph 311 as to other parties.

         312.    Paragraph 312 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies the allegations asserted in Paragraph 312 as to Bosch GmbH and lacks knowledge

  or information sufficient to form a belief with respect to the truth or falsity of the allegations in

  Paragraph 312 as to other parties.



                                                  -74-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 77 of 256 PageID: 8612




         313.    To the extent Paragraph 313 purports to characterize the contents of written

  documents, the documents speak for themselves. Bosch GmbH denies such characterizations

  inconsistent with the true and correct contents, if any, of the documents cited in Paragraph 313.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations contained in Paragraph 313.

         314.    To the extent Paragraph 314 purports to characterize the contents of a written

  document, the document speaks for itself. Bosch GmbH denies such characterizations inconsistent

  with the true and correct contents, if any, of the document cited in Paragraph 314. Bosch GmbH

  denies the allegations asserted against Bosch GmbH in Paragraph 314 and lacks knowledge or

  information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 314 as to other parties.

         315.    To the extent Paragraph 315 purports to characterize the contents of a written

  document, the document speaks for itself. Bosch GmbH denies such characterizations inconsistent

  with the true and correct contents, if any, of the document cited in Paragraph 315. Paragraph 315

  purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards.      Bosch GmbH denies the

  allegations asserted against Bosch GmbH in Paragraph 315 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 315 as to other parties.

         316.    To the extent Paragraph 316 purports to characterize the contents of written

  documents, those documents speak for themselves. Bosch GmbH denies such characterizations

  inconsistent with the true and correct contents, if any, of the documents cited in Paragraph 316.

                                                    -75-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 78 of 256 PageID: 8613




  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations contained in Paragraph 316.

         317.    Paragraph 317 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. To the

  extent Paragraph 317 purports to characterize the contents of written documents, the documents

  speak for themselves. Bosch GmbH denies such characterizations inconsistent with the true and

  correct contents, if any, of the documents cited in Paragraph 317. Bosch GmbH lacks knowledge

  or information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 317.

         318.    To the extent Paragraph 318 purports to characterize the contents of written

  documents, the documents speak for themselves. Bosch GmbH denies such characterizations

  inconsistent with the true and correct contents, if any, of the documents cited in Paragraph 318.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations contained in Paragraph 318.

         319.    Paragraph 319 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies the allegations asserted in Paragraph 319 as to Bosch GmbH and lacks knowledge

  or information sufficient to form a belief with respect to the truth or falsity of the allegations in

  Paragraph 319 as to other parties.

         320.    To the extent Paragraph 320 purports to characterize the contents of written

  documents, the documents speak for themselves. Bosch GmbH denies such characterizations

  inconsistent with the true and correct contents, if any, of the documents cited in Paragraph 320.



                                                  -76-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 79 of 256 PageID: 8614




  Paragraph 320 purports to generally characterize unnamed “standards,” which standards speak for

  themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief with respect

  to the truth or falsity of the allegations regarding these unnamed standards. Bosch GmbH lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 320.

         321.    Bosch GmbH denies the allegations asserted against Bosch GmbH in Paragraph

  321 and lacks knowledge or information sufficient to form a belief with respect to the truth or

  falsity of the allegations contained in Paragraph 321 as to other parties.

         322.    To the extent Paragraph 322 purports to characterize the contents of a written

  document, the document speaks for itself. Bosch GmbH denies such characterizations inconsistent

  with the true and correct contents, if any, of the document cited in Paragraph 322. Bosch GmbH

  otherwise denies the allegations asserted against Bosch GmbH in Paragraph 322 and lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 322 as to other parties.

         323.    To the extent Paragraph 323 purports to characterize the contents of a written

  document, the document speaks for itself. Bosch GmbH denies such characterizations inconsistent

  with the true and correct contents, if any, of the document cited in Paragraph 323. Paragraph 323

  purports to generally characterize unnamed “standards,” which standards speak for themselves.

  Bosch GmbH lacks knowledge or information sufficient to form a belief with respect to the truth

  or falsity of the allegations regarding these unnamed standards. Paragraph 323 also states legal

  conclusions to which Bosch GmbH need not respond. To the extent any response to those

  allegations is necessary, Bosch GmbH denies them. Bosch GmbH denies any allegations asserted

  against Bosch GmbH in Paragraph 323 and lacks knowledge or information sufficient to form a

                                                  -77-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 80 of 256 PageID: 8615




  belief with respect to the truth or falsity of the allegations contained in Paragraph 323 as to other

  parties.

             324.   To the extent Paragraph 324 purports to characterize the contents of a written

  document, the document speaks for itself. Bosch GmbH denies such characterizations inconsistent

  with the true and correct contents, if any, of the document cited in Paragraph 324. Bosch GmbH

  otherwise lacks knowledge or information sufficient to form a belief with respect to the truth or

  falsity of the allegations contained in Paragraph 324.

             325.   To the extent Paragraph 325 purports to characterize the contents of a written

  document, the document speaks for itself. Bosch GmbH denies such characterizations inconsistent

  with the true and correct contents, if any, of the document cited in Paragraph 325. Bosch GmbH

  otherwise lacks knowledge or information sufficient to form a belief with respect to the truth or

  falsity of the allegations contained in Paragraph 325.

             326.   To the extent Paragraph 326 purports to characterize the contents of a written

  document, the document speaks for itself. Bosch GmbH denies such characterizations inconsistent

  with the true and correct contents, if any, of the document cited in Paragraph 326. Bosch GmbH

  otherwise lacks knowledge or information sufficient to form a belief with respect to the truth or

  falsity of the allegations contained in Paragraph 326.

             327.   To the extent Paragraph 327 purports to generally characterize the contents of an

  unnamed written document, the document speaks for itself.              Bosch GmbH denies such

  characterizations inconsistent with the true and correct contents, if any, of the document cited in

  Paragraph 327. Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations contained in Paragraph 327.



                                                   -78-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 81 of 256 PageID: 8616




         328.    To the extent Paragraph 328 purports to characterize the contents of a written

  document, the document speaks for itself. Bosch GmbH denies such characterizations inconsistent

  with the true and correct contents, if any, of the document cited in Paragraph 328. Bosch GmbH

  lacks knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 328.

         329.    To the extend Paragraph 329 purports to characterize the contents of a written

  document, the document speaks for itself. Bosch GmbH denies such characterizations inconsistent

  with the true and correct contents, if any, of the document cited in Paragraph 329. Bosch GmbH

  lacks knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 329.

         330.    Paragraph 330 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  330 purports to generally characterize unnamed “standards,” which standards speak for

  themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief with respect

  to the truth or falsity of the allegations regarding these unnamed standards. Bosch GmbH denies

  any allegations asserted against Bosch GmbH in Paragraph 330 and lacks knowledge or

  information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 330 as to other parties.

         331.    Paragraph 331 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH otherwise denies any allegations asserted against Bosch GmbH in Paragraph 331 and lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 331 as to other parties.

                                                    -79-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 82 of 256 PageID: 8617




         332.    Paragraph 332 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH otherwise denies the allegations contained in Paragraph 332.

         333.    Paragraph 333 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH otherwise denies the allegations contained in Paragraph 333.

         334.    Paragraph 334 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH otherwise denies the allegations contained in Paragraph 334.

         335.    Paragraph 335 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  335 purports to generally characterize unnamed “standards,” which standards speak for

  themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief with respect

  to the truth or falsity of the allegations regarding these unnamed standards. Bosch GmbH denies

  any allegations asserted against Bosch GmbH in Paragraph 335 and lacks knowledge or

  information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 335 as to other parties.

         336.    Paragraph 336 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies any allegations asserted against Bosch GmbH in Paragraph 336 and lacks knowledge

  or information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 336 as to other parties.



                                                    -80-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 83 of 256 PageID: 8618




         337.    Paragraph 337 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies any allegations asserted against Bosch GmbH in Paragraph 337 and lacks knowledge

  or information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 337 as to other parties.

         338.    Paragraph 338 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies any allegations asserted against Bosch GmbH in Paragraph 338 and lacks knowledge

  or information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 338 as to other parties.

         339.    To the extent that Paragraph 339 purports to characterize the nature of this action,

  Bosch GmbH need not respond. Paragraph 339 also states legal conclusions to which Bosch

  GmbH need not respond. To the extent a response is necessary, Bosch GmbH denies the

  allegations asserted in Paragraph 339.

         340.    Paragraph 340 purports to characterize the nature of this action and Bosch GmbH

  need not respond. Paragraph 340 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

  340.

         341.    Paragraph 341 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

  341.




                                                    -81-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 84 of 256 PageID: 8619




         342.   Paragraph 342 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

  342.

         343.   Paragraph 343 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

  343.

         344.   Paragraph 344 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

  344.

         345.   Paragraph 345 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

  345.

         346.   Paragraph 346 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

  346.

         347.   Paragraph 347 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

  347.

         348.   Paragraph 348 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

  348.




                                               -82-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 85 of 256 PageID: 8620




         349.    Bosch GmbH incorporates by reference all preceding and succeeding responses to

  the allegations as though fully set forth herein.

         350.    Paragraph 350 purports to characterize the nature of this action and Bosch GmbH

  need not respond. Paragraph 350 states legal conclusions to which Bosch GmbH need not respond.

  To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

  350.

         351.    Paragraph 351 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response is necessary, Bosch GmbH denies them. Bosch GmbH denies the

  allegations asserted against Bosch GmbH in Paragraph 351 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 351 as to other parties.

         352.    To the extent Paragraph 352 purports to set forth the text of a statute, the statute

  speaks for itself. Bosch GmbH denies any characterizations inconsistent with the contents of the

  referenced statute and refers to the statute cited in Paragraph 352 for its true and correct contents.

  Paragraph 352 states legal conclusions to which Bosch GmbH need not respond. To the extent a

  response is necessary, Bosch GmbH denies the allegations asserted in Paragraph 352.

         353.    Paragraph 353 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response is necessary, Bosch GmbH denies them. Bosch GmbH denies the

  allegations asserted against Bosch GmbH in Paragraph 353 and lacks knowledge or information

  sufficient to form a belief with respect to the truth or falsity of the allegations contained in

  Paragraph 353 as to other parties.




                                                      -83-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 86 of 256 PageID: 8621




         354.    Paragraph 354 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response is necessary, Bosch GmbH denies them. Bosch GmbH denies the

  allegations asserted in Paragraph 354.

         355.    Bosch GmbH denies the allegations asserted against it in Paragraph 355 and lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 355 as to other parties.

         356.    Paragraph 356 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH admits that Bosch GmbH is a company headquartered in Gerlingen, Germany, and that

  Bosch GmbH is the indirect parent company of Bosch LLC. Bosch GmbH admits that Bosch LLC

  is a Delaware limited liability company with its principal place of business located at 38000 Hills

  Tech Drive, Farmington Hills, Michigan 48331, and that Bosch LLC is an indirect wholly-owned

  subsidiary of Bosch GmbH. Bosch GmbH otherwise denies the allegations asserted against it in

  Paragraph 356 and lacks knowledge or information sufficient to form a belief with respect to the

  truth or falsity of the allegations contained in paragraph 356 as to other parties.

         357.    To the extent Paragraph 357 purports to generally characterize the contents of a

  written document, the document speaks for itself. Bosch GmbH denies such characterizations

  inconsistent with the true and correct contents, if any, of the document cited in Paragraph 357.

  Bosch GmbH denies the allegations asserted against Bosch GmbH in Paragraph 357 and lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 357 as to other parties.




                                                  -84-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 87 of 256 PageID: 8622




         358.    Paragraph 358 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies the allegations asserted in Paragraph 358.

         359.    Paragraph 359 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies the allegations asserted in Paragraph 359.

         360.    To the extent Paragraph 360 purports to characterize the contents of a written

  document, the document speaks for itself. Bosch GmbH denies such characterizations inconsistent

  with the true and correct contents, if any, of the document cited in Paragraph 360. Bosch GmbH

  otherwise denies any allegations asserted against Bosch GmbH in Paragraph 360 and lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 360 as to other parties.

         361.    To the extent Paragraph 361 purports to characterize the contents of a written

  document, the document speaks for itself. Bosch GmbH denies such characterizations inconsistent

  with the true and correct contents, if any, of the document cited in Paragraph 361. Bosch GmbH

  denies the allegations asserted in Paragraph 361.

         362.    To the extent Paragraph 362 purports to characterize the contents of a written

  document, the document speaks for itself. Bosch GmbH denies such characterizations inconsistent

  with the true and correct contents, if any, of the document cited in Paragraph 362. Bosch GmbH

  otherwise denies the allegations asserted against it in Paragraph 362 and lacks knowledge or

  information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 362 as to other parties.



                                                    -85-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 88 of 256 PageID: 8623




         363.   Paragraph 363 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies the allegations asserted in Paragraph 363.

         364.   Paragraph 364 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies the allegations asserted in Paragraph 364.

         365.   Paragraph 365 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies the allegations asserted in Paragraph 365.

         366.   Paragraph 366 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies the allegations asserted in Paragraph 366.

         367.   Paragraph 367 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies the allegations asserted in Paragraph 367.

         368.   Paragraph 368 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies the allegations asserted in Paragraph 368.

         369.   Paragraph 369 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies the allegations asserted in Paragraph 369.




                                               -86-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 89 of 256 PageID: 8624




         370.    Paragraph 370 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies the allegations asserted against Bosch GmbH in Paragraph 370 and lacks knowledge

  or information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 370 as to other parties.

         371.    Paragraph 371 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies the allegations asserted against Bosch GmbH in Paragraph 371 and lacks knowledge

  or information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 371 as to other parties.

         372.    Paragraph 372 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies the allegations asserted in Paragraph 372.

         373.    Paragraph 373 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies the allegations asserted in Paragraph 373.

         374.    Paragraph 374 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies the allegations asserted against Bosch GmbH in Paragraph 374 and lacks knowledge

  or information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 374 as to other parties.




                                                    -87-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 90 of 256 PageID: 8625




         375.    Paragraph 375 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies the allegations asserted against Bosch GmbH in Paragraph 375 and lacks knowledge

  or information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 375 as to other parties.

         376.    To the extent Paragraph 376 purports to characterize the contents of a written

  document, the document speaks for itself. Bosch GmbH denies such characterizations inconsistent

  with the true and correct contents, if any, of the document cited in Paragraph 376. Bosch GmbH

  denies any allegations asserted against Bosch GmbH in Paragraph 376 and lacks knowledge or

  information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 376 as to other parties.

         377.    Bosch GmbH denies any allegations asserted against Bosch GmbH in Paragraph

  377 and lacks knowledge or information sufficient to form a belief with respect to the truth or

  falsity of the allegations contained in Paragraph 377 as to other parties.

         378.    Paragraph 378 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies the allegations asserted against Bosch GmbH in Paragraph 378 and lacks knowledge

  or information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 378 as to other parties.

         379.    Paragraph 379 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies the allegations asserted against Bosch GmbH in Paragraph 379 and lacks knowledge



                                                    -88-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 91 of 256 PageID: 8626




  or information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 379 as to other parties.

         380.    Paragraph 380 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies the allegations asserted against Bosch GmbH in Paragraph 380 and lacks knowledge

  or information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 380 as to other parties.

         381.    To the extent Paragraph 381 purports to characterize the contents of written

  documents, the documents speak for itself.           Bosch GmbH denies such characterizations

  inconsistent with the true and correct contents, if any, of the documents cited in Paragraph 381.

  Bosch GmbH denies any allegations asserted against Bosch GmbH in Paragraph 381 and lacks

  knowledge or information sufficient to form a belief with respect to the truth or falsity of the

  allegations contained in Paragraph 381 as to other parties.

         382.    Paragraph 382 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies the allegations asserted against Bosch GmbH in Paragraph 382 and lacks knowledge

  or information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 382 as to other parties.

         383.    Paragraph 383 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies the allegations asserted against Bosch GmbH in Paragraph 383 and lacks knowledge




                                                    -89-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 92 of 256 PageID: 8627




  or information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 383 as to other parties.

         384.    Paragraph 384 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  384 purports to generally characterize unnamed “standards,” which standards speak for

  themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief with respect

  to the truth or falsity of the allegations regarding these unnamed standards. Bosch GmbH denies

  the allegations asserted against Bosch GmbH in Paragraph 384 and lacks knowledge or

  information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 384 as to other parties.

         385.    Paragraph 385 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies the allegations asserted against Bosch GmbH in Paragraph 385 and lacks knowledge

  or information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 385 as to other parties.

         386.    Paragraph 386 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies the allegations asserted against Bosch GmbH in Paragraph 386 and lacks knowledge

  or information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 386 as to other parties.

         387.    Paragraph 387 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch



                                                    -90-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 93 of 256 PageID: 8628




  GmbH denies the allegations asserted against Bosch GmbH in Paragraph 387 and lacks knowledge

  or information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 387 as to other parties.

         388.    Paragraph 388 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies the allegations asserted against Bosch GmbH in Paragraph 388 and lacks knowledge

  or information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 388 as to other parties.

         389.    Paragraph 389 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies the allegations asserted against Bosch GmbH in Paragraph 389 and lacks knowledge

  or information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 389 as to other parties.

         390.    Paragraph 390 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies the allegations asserted against Bosch GmbH in Paragraph 390 and lacks knowledge

  or information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 390 as to other parties.

         391.    Paragraph 391 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies the allegations asserted against Bosch GmbH in Paragraph 391 and lacks knowledge




                                                    -91-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 94 of 256 PageID: 8629




  or information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 391 as to other parties.

         392.    Paragraph 392 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies the allegations asserted against Bosch GmbH in Paragraph 392 and lacks knowledge

  or information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 392 as to other parties.

         393.    Paragraph 393 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies the allegations asserted against Bosch GmbH in Paragraph 393 and lacks knowledge

  or information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 393 as to other parties.

         394.    Paragraph 394 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies the allegations asserted against Bosch GmbH in Paragraph 394 and lacks knowledge

  or information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 394 as to other parties.

         395.    Paragraph 395 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies the allegations asserted against Bosch GmbH in Paragraph 395 and lacks knowledge

  or information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 395 as to other parties.



                                                    -92-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 95 of 256 PageID: 8630




         396.    Paragraph 396 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies the allegations asserted against Bosch GmbH in Paragraph 396 and lacks knowledge

  or information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 396 as to other parties.

         397.    Paragraph 397 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Paragraph

  397 purports to generally characterize unnamed “standards,” which standards speak for

  themselves. Bosch GmbH lacks knowledge or information sufficient to form a belief with respect

  to the truth or falsity of the allegations regarding these unnamed standards. Bosch GmbH denies

  the allegations asserted in Paragraph 397.

         398.    Paragraph 398 states legal conclusions to which Bosch GmbH need not respond.

  To the extent any response to those allegations is necessary, Bosch GmbH denies them. Bosch

  GmbH denies the allegations asserted against Bosch GmbH in Paragraph 398 and lacks knowledge

  or information sufficient to form a belief with respect to the truth or falsity of the allegations

  contained in Paragraph 398 as to other parties.

         399.    Bosch GmbH incorporates by reference all preceding and succeeding responses to

  the allegations as though fully set forth herein.

         400.    Paragraph 400 purports to characterize the nature of this action and Bosch GmbH

  need not respond. Paragraph 400 states legal conclusions to which Bosch GmbH need not respond.

  To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

  400.



                                                      -93-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 96 of 256 PageID: 8631




         401.    To the extent Paragraph 401 purports to set forth the text of a statute, the statute

  speaks for itself. Bosch GmbH denies any characterizations inconsistent with the contents of the

  referenced statute and refers to the statute cited in Paragraph 401 for its true and correct contents.

         402.    Paragraph 402 states legal conclusions to which Bosch GmbH need not respond.

  To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

  402 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

  to the truth or falsity of the allegations in Paragraph 402 as to other parties.

         403.    Paragraph 403 states legal conclusions to which Bosch GmbH need not respond.

  To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

  403.

         404.    Paragraph 404 states legal conclusions to which Bosch GmbH need not respond.

  To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

  404.

         405.    To the extent Paragraph 405 purports to set forth the text of a statute, the statute

  speaks for itself. Bosch GmbH denies any characterizations inconsistent with the contents of the

  referenced statute and refers to the statute cited in Paragraph 405 for its true and correct contents.

  Paragraph 405 states legal conclusions to which Bosch GmbH need not respond. To the extent a

  response is necessary, Bosch GmbH denies the allegations asserted in Paragraph 405 as to Bosch

  GmbH and lacks knowledge or information sufficient to form a belief with respect to the truth or

  falsity of the allegations in Paragraph 405 as to other parties.

         406.    Paragraph 406 states legal conclusions to which Bosch GmbH need not respond.

  To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph


                                                   -94-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 97 of 256 PageID: 8632




  406 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

  to the truth or falsity of the allegations in Paragraph 406 as to other parties.

         407.    Paragraph 407 states legal conclusions to which Bosch GmbH need not respond.

  To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

  407 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

  to the truth or falsity of the allegations in Paragraph 407 as to other parties.

         408.    Paragraph 408 states legal conclusions to which Bosch GmbH need not respond.

  To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

  408 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

  to the truth or falsity of the allegations in Paragraph 408 as to other parties.

         409.    Paragraph 409 states legal conclusions to which Bosch GmbH need not respond.

  To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

  409 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

  to the truth or falsity of the allegations in Paragraph 409 as to other parties.

         410.    Paragraph 410 states legal conclusions to which Bosch GmbH need not respond.

  To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

  410 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

  to the truth or falsity of the allegations in Paragraph 410 as to other parties.

         411.    Paragraph 411 states legal conclusions to which Bosch GmbH need not respond.

  To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

  411 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

  to the truth or falsity of the allegations in Paragraph 411 as to other parties.


                                                   -95-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 98 of 256 PageID: 8633




         412.    Paragraph 412 states legal conclusions to which Bosch GmbH need not respond.

  To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

  412 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

  to the truth or falsity of the allegations in Paragraph 412 as to other parties.

         413.    Paragraph 413 states legal conclusions to which Bosch GmbH need not respond.

  To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

  413 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

  to the truth or falsity of the allegations in Paragraph 413 as to other parties.

         414.    Paragraph 414 states legal conclusions to which Bosch GmbH need not respond.

  To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

  414 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

  to the truth or falsity of the allegations in Paragraph 414 as to other parties.

         415.    Paragraph 415 states legal conclusions to which Bosch GmbH need not respond.

  To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

  415 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

  to the truth or falsity of the allegations in Paragraph 415 as to other parties.

         416.    Paragraph 416 states legal conclusions to which Bosch GmbH need not respond.

  To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

  416 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

  to the truth or falsity of the allegations in Paragraph 416 as to other parties.

         417.    Paragraph 417 states legal conclusions to which Bosch GmbH need not respond.

  To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph


                                                   -96-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 99 of 256 PageID: 8634




  417 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

  to the truth or falsity of the allegations in Paragraph 417 as to other parties.

         418.    Bosch GmbH lacks knowledge or information sufficient to form a belief with

  respect to the truth or falsity of the allegations in Paragraph 418 as to other parties.

         419.    Bosch GmbH incorporates by reference all preceding and succeeding responses to

  the allegations as though fully set forth herein.

         420.    Paragraph 420 purports to characterize the nature of this action and Bosch GmbH

  need not respond. Paragraph 420 states legal conclusions to which Bosch GmbH need not respond.

  To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

  420.

         421.    Paragraph 421 states legal conclusions to which Bosch GmbH need not respond.

  To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

  421 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

  to the truth or falsity of the allegations in Paragraph 421 as to other parties.

         422.    Paragraph 422 states legal conclusions to which Bosch GmbH need not respond.

  To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

  422 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

  to the truth or falsity of the allegations in Paragraph 422 as to other parties.

         423.    Bosch GmbH denies the allegations asserted in Paragraph 423 as to Bosch GmbH

  and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

  of the allegations in Paragraph 423 as to other parties.




                                                      -97-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 100 of 256 PageID: 8635




          424.    Paragraph 424 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   424 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 424 as to other parties.

          425.    Paragraph 425 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   425 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 425 as to other parties.

          426.    Paragraph 426 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   426 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 426 as to other parties.

          427.    Paragraph 427 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   427 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 427 as to other parties.

          428.    Paragraph 428 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   428 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 428 as to other parties.




                                                    -98-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 101 of 256 PageID: 8636




          429.    Bosch GmbH denies the allegations asserted in Paragraph 429 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 429 as to other parties.

          430.    Paragraph 430 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   430 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 430 as to other parties.

          431.    Paragraph 431 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   431 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 431 as to other parties.

          432.    Paragraph 432 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   432 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 432 as to other parties.

          433.    Paragraph 433 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   433 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 433 as to other parties.

          434.    Bosch GmbH denies the allegations asserted in Paragraph 434 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 434 as to other parties.


                                                    -99-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 102 of 256 PageID: 8637




          435.    Paragraph 435 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   435 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 435 as to other parties.

          436.    Paragraph 436 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   436 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 436 as to other parties.

          437.    Paragraph 437 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   437 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 437 as to other parties.

          438.    Paragraph 438 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   438 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 438 as to other parties.

          439.    Paragraph 439 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   439 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 439 as to other parties.

          440.    Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.


                                                    -100-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 103 of 256 PageID: 8638




          441.   Bosch GmbH respectfully submits that no response to Paragraph 441 is required

   because this Count is not being asserted against Bosch GmbH.

          442.   Bosch GmbH respectfully submits that no response to Paragraph 442 is required

   because this Count is not being asserted against Bosch GmbH.

          443.   Bosch GmbH respectfully submits that no response to Paragraph 443 is required

   because this Count is not being asserted against Bosch GmbH.

          444.   Bosch GmbH respectfully submits that no response to Paragraph 444 is required

   because this Count is not being asserted against Bosch GmbH.

          445.   Bosch GmbH respectfully submits that no response to Paragraph 445 is required

   because this Count is not being asserted against Bosch GmbH.

          446.   Bosch GmbH respectfully submits that no response to Paragraph 446 is required

   because this Count is not being asserted against Bosch GmbH.

          447.   Bosch GmbH respectfully submits that no response to Paragraph 447 is required

   because this Count is not being asserted against Bosch GmbH.

          448.   Bosch GmbH respectfully submits that no response to Paragraph 448 is required

   because this Count is not being asserted against Bosch GmbH.

          449.   Bosch GmbH respectfully submits that no response to Paragraph 449 is required

   because this Count is not being asserted against Bosch GmbH.

          450.   Bosch GmbH respectfully submits that no response to Paragraph 450 is required

   because this Count is not being asserted against Bosch GmbH.




                                               -101-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 104 of 256 PageID: 8639




          451.   Bosch GmbH respectfully submits that no response to Paragraph 451 is required

   because this Count is not being asserted against Bosch GmbH.

          452.   Bosch GmbH respectfully submits that no response to Paragraph 452 is required

   because this Count is not being asserted against Bosch GmbH.

          453.   Bosch GmbH respectfully submits that no response to Paragraph 453 is required

   because this Count is not being asserted against Bosch GmbH.

          454.   Bosch GmbH respectfully submits that no response to Paragraph 454 is required

   because this Count is not being asserted against Bosch GmbH.

          455.   Bosch GmbH respectfully submits that no response to Paragraph 455 is required

   because this Count is not being asserted against Bosch GmbH.

          456.   Bosch GmbH respectfully submits that no response to Paragraph 456 is required

   because this Count is not being asserted against Bosch GmbH.

          457.   Bosch GmbH respectfully submits that no response to Paragraph 457 is required

   because this Count is not being asserted against Bosch GmbH.

          458.   Bosch GmbH respectfully submits that no response to Paragraph 458 is required

   because this Count is not being asserted against Bosch GmbH.

          459.   Bosch GmbH respectfully submits that no response to Paragraph 459 is required

   because this Count is not being asserted against Bosch GmbH.

          460.   Bosch GmbH respectfully submits that no response to Paragraph 460 is required

   because this Count is not being asserted against Bosch GmbH.




                                               -102-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 105 of 256 PageID: 8640




          461.    Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          462.    Paragraph 462 purports to characterize the nature of this action and Bosch GmbH

   need not respond. Paragraph 462 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   462.

          463.    Paragraph 463 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   463 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 463 as to other parties.

          464.    Paragraph 464 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   464 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 464 as to other parties.

          465.    Bosch GmbH denies the allegations asserted in Paragraph 465 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 465 as to other parties.

          466.    Bosch GmbH denies the allegations asserted in Paragraph 466 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 466 as to other parties.

          467.    Paragraph 467 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

                                                    -103-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 106 of 256 PageID: 8641




   467 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 467 as to other parties.

          468.    Paragraph 468 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   468 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 468 as to other parties.

          469.    Paragraph 469 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   469 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 469 as to other parties.

          470.    Paragraph 470 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   470 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 470 as to other parties.

          471.    Paragraph 471 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   471 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 471 as to other parties.

          472.    Bosch GmbH denies the allegations asserted in Paragraph 472 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 472 as to other parties.




                                                    -104-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 107 of 256 PageID: 8642




          473.    Paragraph 473 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   473 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 473 as to other parties.

          474.    Paragraph 474 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   474 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 474 as to other parties.

          475.    Paragraph 475 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   475 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 475 as to other parties.

          476.    Paragraph 476 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   476 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 476 as to other parties.

          477.    Bosch GmbH denies the allegations asserted in Paragraph 477 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 477 as to other parties.

          478.    Paragraph 478 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph




                                                    -105-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 108 of 256 PageID: 8643




   478 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 478 as to other parties.

          479.    Paragraph 479 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   479 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 479 as to other parties.

          480.    Paragraph 480 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   480 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 480 as to other parties.

          481.    Paragraph 481 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   481 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 481 as to other parties.

          482.    Paragraph 482 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   482 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 482 as to other parties.

          483.    Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          484.    Bosch GmbH respectfully submits that no response to Paragraph 484 is required

   because this Count is not being asserted against Bosch GmbH.

                                                    -106-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 109 of 256 PageID: 8644




          485.   Bosch GmbH respectfully submits that no response to Paragraph 485 is required

   because this Count is not being asserted against Bosch GmbH.

          486.   Bosch GmbH respectfully submits that no response to Paragraph 486 is required

   because this Count is not being asserted against Bosch GmbH.

          487.   Bosch GmbH respectfully submits that no response to Paragraph 487 is required

   because this Count is not being asserted against Bosch GmbH.

          488.   Bosch GmbH respectfully submits that no response to Paragraph 488 is required

   because this Count is not being asserted against Bosch GmbH.

          489.   Bosch GmbH respectfully submits that no response to Paragraph 489 is required

   because this Count is not being asserted against Bosch GmbH.

          490.   Bosch GmbH respectfully submits that no response to Paragraph 490 is required

   because this Count is not being asserted against Bosch GmbH.

          491.   Bosch GmbH respectfully submits that no response to Paragraph 491 is required

   because this Count is not being asserted against Bosch GmbH.

          492.   Bosch GmbH respectfully submits that no response to Paragraph 492 is required

   because this Count is not being asserted against Bosch GmbH.

          493.   Bosch GmbH respectfully submits that no response to Paragraph 493 is required

   because this Count is not being asserted against Bosch GmbH.

          494.   Bosch GmbH respectfully submits that no response to Paragraph 494 is required

   because this Count is not being asserted against Bosch GmbH.




                                               -107-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 110 of 256 PageID: 8645




          495.    Bosch GmbH respectfully submits that no response to Paragraph 495 is required

   because this Count is not being asserted against Bosch GmbH.

          496.    Bosch GmbH respectfully submits that no response to Paragraph 496 is required

   because this Count is not being asserted against Bosch GmbH.

          497.    Bosch GmbH respectfully submits that no response to Paragraph 497 is required

   because this Count is not being asserted against Bosch GmbH.

          498.    Bosch GmbH respectfully submits that no response to Paragraph 498 is required

   because this Count is not being asserted against Bosch GmbH.

          499.    Bosch GmbH respectfully submits that no response to Paragraph 499 is required

   because this Count is not being asserted against Bosch GmbH.

          500.    Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          501.    Bosch GmbH respectfully submits that no response to Paragraph 501 is required

   because this Count is not being asserted against Bosch GmbH.

          502.    Bosch GmbH respectfully submits that no response to Paragraph 502 is required

   because this Count is not being asserted against Bosch GmbH.

          503.    Bosch GmbH respectfully submits that no response to Paragraph 503 is required

   because this Count is not being asserted against Bosch GmbH.

          504.    Bosch GmbH respectfully submits that no response to Paragraph 504 is required

   because this Count is not being asserted against Bosch GmbH.




                                                   -108-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 111 of 256 PageID: 8646




          505.   Bosch GmbH respectfully submits that no response to Paragraph 505 is required

   because this Count is not being asserted against Bosch GmbH.

          506.   Bosch GmbH respectfully submits that no response to Paragraph 506 is required

   because this Count is not being asserted against Bosch GmbH.

          507.   Bosch GmbH respectfully submits that no response to Paragraph 507 is required

   because this Count is not being asserted against Bosch GmbH.

          508.   Bosch GmbH respectfully submits that no response to Paragraph 508 is required

   because this Count is not being asserted against Bosch GmbH.

          509.   Bosch GmbH respectfully submits that no response to Paragraph 509 is required

   because this Count is not being asserted against Bosch GmbH.

          510.   Bosch GmbH respectfully submits that no response to Paragraph 510 is required

   because this Count is not being asserted against Bosch GmbH.

          511.   Bosch GmbH respectfully submits that no response to Paragraph 511 is required

   because this Count is not being asserted against Bosch GmbH.

          512.   Bosch GmbH respectfully submits that no response to Paragraph 512 is required

   because this Count is not being asserted against Bosch GmbH.

          513.   Bosch GmbH respectfully submits that no response to Paragraph 513 is required

   because this Count is not being asserted against Bosch GmbH.

          514.   Bosch GmbH respectfully submits that no response to Paragraph 514 is required

   because this Count is not being asserted against Bosch GmbH.




                                               -109-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 112 of 256 PageID: 8647




          515.    Bosch GmbH respectfully submits that no response to Paragraph 515 is required

   because this Count is not being asserted against Bosch GmbH.

          516.    Bosch GmbH respectfully submits that no response to Paragraph 516 is required

   because this Count is not being asserted against Bosch GmbH.

          517.    Bosch GmbH respectfully submits that no response to Paragraph 517 is required

   because this Count is not being asserted against Bosch GmbH.

          518.    Bosch GmbH respectfully submits that no response to Paragraph 518 is required

   because this Count is not being asserted against Bosch GmbH.

          519.    Bosch GmbH respectfully submits that no response to Paragraph 519 is required

   because this Count is not being asserted against Bosch GmbH.

          520.    Bosch GmbH respectfully submits that no response to Paragraph 520 is required

   because this Count is not being asserted against Bosch GmbH.

          521.    Bosch GmbH respectfully submits that no response to Paragraph 521 is required

   because this Count is not being asserted against Bosch GmbH.

          522.    Bosch GmbH respectfully submits that no response to Paragraph 522 is required

   because this Count is not being asserted against Bosch GmbH.

          523.    Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          524.    Bosch GmbH respectfully submits that no response to Paragraph 524 is required

   because this Count is not being asserted against Bosch GmbH.




                                                   -110-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 113 of 256 PageID: 8648




          525.    Bosch GmbH respectfully submits that no response to Paragraph 525 is required

   because this Count is not being asserted against Bosch GmbH.

          526.    Bosch GmbH respectfully submits that no response to Paragraph 526 is required

   because this Count is not being asserted against Bosch GmbH.

          527.    Bosch GmbH respectfully submits that no response to Paragraph 527 is required

   because this Count is not being asserted against Bosch GmbH.

          528.    Bosch GmbH respectfully submits that no response to Paragraph 528 is required

   because this Count is not being asserted against Bosch GmbH.

          529.    Bosch GmbH respectfully submits that no response to Paragraph 529 is required

   because this Count is not being asserted against Bosch GmbH.

          530.    Bosch GmbH respectfully submits that no response to Paragraph 530 is required

   because this Count is not being asserted against Bosch GmbH.

          531.    Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          532.    Paragraph 532 purports to characterize the nature of this action and Bosch GmbH

   need not respond. Paragraph 532 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   532.

          533.    Paragraph 533 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph




                                                   -111-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 114 of 256 PageID: 8649




   533 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 533 as to other parties.

          534.    Paragraph 534 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   534 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 534 as to other parties.

          535.    Bosch GmbH denies the allegations asserted in Paragraph 535 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 535 as to other parties.

          536.    Paragraph 536 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   536 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 536 as to other parties.

          537.    Paragraph 537 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   537 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 537 as to other parties.

          538.    Paragraph 538 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   538 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 538 as to other parties.




                                                    -112-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 115 of 256 PageID: 8650




          539.    Paragraph 539 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   539 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 539 as to other parties.

          540.    Paragraph 540 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   540 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 540 as to other parties.

          541.    Bosch GmbH denies the allegations asserted in Paragraph 541 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 541 as to other parties.

          542.    Paragraph 542 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   542 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 542 as to other parties.

          543.    Paragraph 543 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   543 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 543 as to other parties.

          544.    Paragraph 544 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph




                                                    -113-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 116 of 256 PageID: 8651




   544 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 544 as to other parties.

          545.    Paragraph 545 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   545 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 545 as to other parties.

          546.    Bosch GmbH denies the allegations asserted in Paragraph 546 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 546 as to other parties.

          547.    Paragraph 547 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   547 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 547 as to other parties.

          548.    Paragraph 548 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   548 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 548 as to other parties.

          549.    Paragraph 549 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   549 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 549 as to other parties.




                                                    -114-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 117 of 256 PageID: 8652




          550.    Paragraph 550 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   550 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 550 as to other parties.

          551.    Paragraph 551 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   551 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 551 as to other parties.

          552.    Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          553.    Bosch GmbH respectfully submits that no response to Paragraph 553 is required

   because this Count is not being asserted against Bosch GmbH.

          554.    Bosch GmbH respectfully submits that no response to Paragraph 554 is required

   because this Count is not being asserted against Bosch GmbH.

          555.    Bosch GmbH respectfully submits that no response to Paragraph 555 is required

   because this Count is not being asserted against Bosch GmbH.

          556.    Bosch GmbH respectfully submits that no response to Paragraph 556 is required

   because this Count is not being asserted against Bosch GmbH.

          557.    Bosch GmbH respectfully submits that no response to Paragraph 557 is required

   because this Count is not being asserted against Bosch GmbH.




                                                    -115-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 118 of 256 PageID: 8653




          558.   Bosch GmbH respectfully submits that no response to Paragraph 558 is required

   because this Count is not being asserted against Bosch GmbH.

          559.   Bosch GmbH respectfully submits that no response to Paragraph 559 is required

   because this Count is not being asserted against Bosch GmbH.

          560.   Bosch GmbH respectfully submits that no response to Paragraph 560 is required

   because this Count is not being asserted against Bosch GmbH.

          561.   Bosch GmbH respectfully submits that no response to Paragraph 561 is required

   because this Count is not being asserted against Bosch GmbH.

          562.   Bosch GmbH respectfully submits that no response to Paragraph 562 is required

   because this Count is not being asserted against Bosch GmbH.

          563.   Bosch GmbH respectfully submits that no response to Paragraph 563 is required

   because this Count is not being asserted against Bosch GmbH.

          564.   Bosch GmbH respectfully submits that no response to Paragraph 564 is required

   because this Count is not being asserted against Bosch GmbH.

          565.   Bosch GmbH respectfully submits that no response to Paragraph 565 is required

   because this Count is not being asserted against Bosch GmbH.

          566.   Bosch GmbH respectfully submits that no response to Paragraph 566 is required

   because this Count is not being asserted against Bosch GmbH.

          567.   Bosch GmbH respectfully submits that no response to Paragraph 567 is required

   because this Count is not being asserted against Bosch GmbH.




                                               -116-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 119 of 256 PageID: 8654




          568.    Bosch GmbH respectfully submits that no response to Paragraph 568 is required

   because this Count is not being asserted against Bosch GmbH.

          569.    Bosch GmbH respectfully submits that no response to Paragraph 569 is required

   because this Count is not being asserted against Bosch GmbH.

          570.    Bosch GmbH respectfully submits that no response to Paragraph 570 is required

   because this Count is not being asserted against Bosch GmbH.

          571.    Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          572.    Paragraph 572 purports to characterize the nature of this action and Bosch GmbH

   need not respond. Paragraph 572 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   572.

          573.    Paragraph 573 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   573 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 573 as to other parties.

          574.    Paragraph 574 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   574 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 574 as to other parties.




                                                    -117-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 120 of 256 PageID: 8655




          575.    Bosch GmbH denies the allegations asserted in Paragraph 575 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 575 as to other parties.

          576.    Paragraph 576 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   576 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 576 as to other parties.

          577.    Paragraph 577 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   577 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 577 as to other parties.

          578.    Paragraph 578 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   578 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 578 as to other parties.

          579.    Paragraph 579 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   579 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 579 as to other parties.

          580.    Paragraph 580 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph




                                                    -118-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 121 of 256 PageID: 8656




   580 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 580 as to other parties.

          581.    Bosch GmbH denies the allegations asserted in Paragraph 581 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 581 as to other parties.

          582.    Paragraph 582 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   582 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 582 as to other parties.

          583.    Paragraph 583 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   583 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 583 as to other parties.

          584.    Paragraph 584 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   584 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 584 as to other parties.

          585.    Paragraph 585 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   585 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 585 as to other parties.




                                                    -119-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 122 of 256 PageID: 8657




          586.    Bosch GmbH denies the allegations asserted in Paragraph 586 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 586 as to other parties.

          587.    Paragraph 587 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   587 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 587 as to other parties.

          588.    Paragraph 588 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   588 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 588 as to other parties.

          589.    Paragraph 589 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   589 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 589 as to other parties.

          590.    Paragraph 590 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   590 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 590 as to other parties.

          591.    Paragraph 591 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph




                                                    -120-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 123 of 256 PageID: 8658




   591 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 591 as to other parties.

          592.    Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          593.    Bosch GmbH respectfully submits that no response to Paragraph 593 is required

   because this Count is not being asserted against Bosch GmbH.

          594.    Bosch GmbH respectfully submits that no response to Paragraph 594 is required

   because this Count is not being asserted against Bosch GmbH.

          595.    Bosch GmbH respectfully submits that no response to Paragraph 595 is required

   because this Count is not being asserted against Bosch GmbH.

          596.    Bosch GmbH respectfully submits that no response to Paragraph 596 is required

   because this Count is not being asserted against Bosch GmbH.

          597.    Bosch GmbH respectfully submits that no response to Paragraph 597 is required

   because this Count is not being asserted against Bosch GmbH.

          598.    Bosch GmbH respectfully submits that no response to Paragraph 598 is required

   because this Count is not being asserted against Bosch GmbH.

          599.    Bosch GmbH respectfully submits that no response to Paragraph 599 is required

   because this Count is not being asserted against Bosch GmbH.

          600.    Bosch GmbH respectfully submits that no response to Paragraph 600 is required

   because this Count is not being asserted against Bosch GmbH.




                                                    -121-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 124 of 256 PageID: 8659




          601.   Bosch GmbH respectfully submits that no response to Paragraph 601 is required

   because this Count is not being asserted against Bosch GmbH.

          602.   Bosch GmbH respectfully submits that no response to Paragraph 602 is required

   because this Count is not being asserted against Bosch GmbH.

          603.   Bosch GmbH respectfully submits that no response to Paragraph 603 is required

   because this Count is not being asserted against Bosch GmbH.

          604.   Bosch GmbH respectfully submits that no response to Paragraph 604 is required

   because this Count is not being asserted against Bosch GmbH.

          605.   Bosch GmbH respectfully submits that no response to Paragraph 605 is required

   because this Count is not being asserted against Bosch GmbH.

          606.   Bosch GmbH respectfully submits that no response to Paragraph 606 is required

   because this Count is not being asserted against Bosch GmbH.

          607.   Bosch GmbH respectfully submits that no response to Paragraph 607 is required

   because this Count is not being asserted against Bosch GmbH.

          608.   Bosch GmbH respectfully submits that no response to Paragraph 608 is required

   because this Count is not being asserted against Bosch GmbH.

          609.   Bosch GmbH respectfully submits that no response to Paragraph 609 is required

   because this Count is not being asserted against Bosch GmbH.

          610.   Bosch GmbH respectfully submits that no response to Paragraph 610 is required

   because this Count is not being asserted against Bosch GmbH.




                                               -122-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 125 of 256 PageID: 8660




          611.    Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          612.    Paragraph 612 purports to characterize the nature of this action and Bosch GmbH

   need not respond. Paragraph 612 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   612.

          613.    Paragraph 613 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   613 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 613 as to other parties.

          614.    Paragraph 614 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   614 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 614 as to other parties.

          615.    Bosch GmbH denies the allegations asserted in Paragraph 615 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 615 as to other parties.

          616.    Paragraph 616 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   616 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 616 as to other parties.




                                                    -123-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 126 of 256 PageID: 8661




          617.    Paragraph 617 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   617 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 617 as to other parties.

          618.    Paragraph 618 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   618 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 618 as to other parties.

          619.    Paragraph 619 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   619 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 619 as to other parties.

          620.    Paragraph 620 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   620 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 620 as to other parties.

          621.    Bosch GmbH denies the allegations asserted in Paragraph 621 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 621 as to other parties.

          622.    Paragraph 622 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph




                                                    -124-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 127 of 256 PageID: 8662




   622 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 622 as to other parties.

          623.    Paragraph 623 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   623 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 623 as to other parties.

          624.    Paragraph 624 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   624 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 624 as to other parties.

          625.    Paragraph 625 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   625 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 625 as to other parties.

          626.    Bosch GmbH denies the allegations asserted in Paragraph 626 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 626 as to other parties.

          627.    Paragraph 627 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   627 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 627 as to other parties.




                                                    -125-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 128 of 256 PageID: 8663




          628.    Paragraph 628 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   628 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 628 as to other parties.

          629.    Paragraph 629 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   629 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 629 as to other parties.

          630.    Paragraph 630 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   630 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 630 as to other parties.

          631.    Paragraph 631 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   631 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 631 as to other parties.

          632.    Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          633.    Bosch GmbH respectfully submits that no response to Paragraph 633 is required

   because this Count is not being asserted against Bosch GmbH.

          634.    Bosch GmbH respectfully submits that no response to Paragraph 634 is required

   because this Count is not being asserted against Bosch GmbH.

                                                    -126-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 129 of 256 PageID: 8664




          635.   Bosch GmbH respectfully submits that no response to Paragraph 635 is required

   because this Count is not being asserted against Bosch GmbH.

          636.   Bosch GmbH respectfully submits that no response to Paragraph 636 is required

   because this Count is not being asserted against Bosch GmbH.

          637.   Bosch GmbH respectfully submits that no response to Paragraph 637 is required

   because this Count is not being asserted against Bosch GmbH.

          638.   Bosch GmbH respectfully submits that no response to Paragraph 638 is required

   because this Count is not being asserted against Bosch GmbH.

          639.   Bosch GmbH respectfully submits that no response to Paragraph 639 is required

   because this Count is not being asserted against Bosch GmbH.

          640.   Bosch GmbH respectfully submits that no response to Paragraph 640 is required

   because this Count is not being asserted against Bosch GmbH.

          641.   Bosch GmbH respectfully submits that no response to Paragraph 641 is required

   because this Count is not being asserted against Bosch GmbH.

          642.   Bosch GmbH respectfully submits that no response to Paragraph 642 is required

   because this Count is not being asserted against Bosch GmbH.

          643.   Bosch GmbH respectfully submits that no response to Paragraph 643 is required

   because this Count is not being asserted against Bosch GmbH.

          644.   Bosch GmbH respectfully submits that no response to Paragraph 644 is required

   because this Count is not being asserted against Bosch GmbH.




                                               -127-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 130 of 256 PageID: 8665




          645.    Bosch GmbH respectfully submits that no response to Paragraph 645 is required

   because this Count is not being asserted against Bosch GmbH.

          646.    Bosch GmbH respectfully submits that no response to Paragraph 646 is required

   because this Count is not being asserted against Bosch GmbH.

          647.    Bosch GmbH respectfully submits that no response to Paragraph 647 is required

   because this Count is not being asserted against Bosch GmbH.

          648.    Bosch GmbH respectfully submits that no response to Paragraph 648 is required

   because this Count is not being asserted against Bosch GmbH.

          649.    Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          650.    Paragraph 650 purports to characterize the nature of this action and Bosch GmbH

   need not respond. Paragraph 650 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   650.

          651.    To the extent Paragraph 651 purports to set forth the text of a statute, the statute

   speaks for itself. Bosch GmbH denies any characterizations inconsistent with the contents of the

   referenced statute and refers to the statute cited in Paragraph 651 for its true and correct contents.

          652.    Paragraph 652 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   652.




                                                   -128-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 131 of 256 PageID: 8666




          653.    Paragraph 653 purports to characterize the nature of this action and Bosch GmbH

   need not respond. Paragraph 653 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   653 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 653 as to other parties.

          654.    Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          655.    Paragraph 655 purports to characterize the nature of this action and Bosch GmbH

   need not respond. Paragraph 655 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   655.

          656.    Paragraph 656 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   656 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 656 as to other parties.

          657.    Paragraph 657 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   657 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 657 as to other parties.

          658.    Bosch GmbH denies the allegations asserted in Paragraph 658 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 658 as to other parties.


                                                    -129-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 132 of 256 PageID: 8667




          659.    Paragraph 659 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   659 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 659 as to other parties.

          660.    Paragraph 660 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   660 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 660 as to other parties.

          661.    Paragraph 661 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   661 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 661 as to other parties.

          662.    Paragraph 662 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   662 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 662 as to other parties.

          663.    Paragraph 663 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   663 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 663 as to other parties.

          664.    Paragraph 664 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph


                                                    -130-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 133 of 256 PageID: 8668




   664 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 664 as to other parties.

          665.    Bosch GmbH denies the allegations asserted in Paragraph 665 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 665 as to other parties.

          666.    Paragraph 666 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   666 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 666 as to other parties.

          667.    Paragraph 667 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   667 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 667 as to other parties.

          668.    Paragraph 668 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   668 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 668 as to other parties.

          669.    Paragraph 669 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   669 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 669 as to other parties.




                                                    -131-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 134 of 256 PageID: 8669




          670.    Bosch GmbH denies the allegations asserted in Paragraph 670 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 670 as to other parties.

          671.    Paragraph 671 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   671 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 671 as to other parties.

          672.    Paragraph 672 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   672 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 672 as to other parties.

          673.    Paragraph 673 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   673 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 673 as to other parties.

          674.    Paragraph 674 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   674 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 674 as to other parties.

          675.    Paragraph 675 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph




                                                    -132-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 135 of 256 PageID: 8670




   675 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 675 as to other parties.

          676.    Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          677.    Bosch GmbH respectfully submits that no response to Paragraph 677 is required

   because this Count is not being asserted against Bosch GmbH.

          678.    Bosch GmbH respectfully submits that no response to Paragraph 678 is required

   because this Count is not being asserted against Bosch GmbH.

          679.    Bosch GmbH respectfully submits that no response to Paragraph 679 is required

   because this Count is not being asserted against Bosch GmbH.

          680.    Bosch GmbH respectfully submits that no response to Paragraph 680 is required

   because this Count is not being asserted against Bosch GmbH.

          681.    Bosch GmbH respectfully submits that no response to Paragraph 681 is required

   because this Count is not being asserted against Bosch GmbH.

          682.    Bosch GmbH respectfully submits that no response to Paragraph 682 is required

   because this Count is not being asserted against Bosch GmbH.

          683.    Bosch GmbH respectfully submits that no response to Paragraph 683 is required

   because this Count is not being asserted against Bosch GmbH.

          684.    Bosch GmbH respectfully submits that no response to Paragraph 684 is required

   because this Count is not being asserted against Bosch GmbH.




                                                    -133-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 136 of 256 PageID: 8671




          685.   Bosch GmbH respectfully submits that no response to Paragraph 685 is required

   because this Count is not being asserted against Bosch GmbH.

          686.   Bosch GmbH respectfully submits that no response to Paragraph 686 is required

   because this Count is not being asserted against Bosch GmbH.

          687.   Bosch GmbH respectfully submits that no response to Paragraph 687 is required

   because this Count is not being asserted against Bosch GmbH.

          688.   Bosch GmbH respectfully submits that no response to Paragraph 688 is required

   because this Count is not being asserted against Bosch GmbH.

          689.   Bosch GmbH respectfully submits that no response to Paragraph 689 is required

   because this Count is not being asserted against Bosch GmbH.

          690.   Bosch GmbH respectfully submits that no response to Paragraph 690 is required

   because this Count is not being asserted against Bosch GmbH.

          691.   Bosch GmbH respectfully submits that no response to Paragraph 691 is required

   because this Count is not being asserted against Bosch GmbH.

          692.   Bosch GmbH respectfully submits that no response to Paragraph 692 is required

   because this Count is not being asserted against Bosch GmbH.

          693.   Bosch GmbH respectfully submits that no response to Paragraph 693 is required

   because this Count is not being asserted against Bosch GmbH.

          694.   Bosch GmbH respectfully submits that no response to Paragraph 694 is required

   because this Count is not being asserted against Bosch GmbH.




                                               -134-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 137 of 256 PageID: 8672




          695.    Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          696.    Paragraph 696 purports to characterize the nature of this action and Bosch GmbH

   need not respond. Paragraph 696 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   696.

          697.    Paragraph 697 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   697 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 697 as to other parties.

          698.    Paragraph 698 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   698 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 698 as to other parties.

          699.    Bosch GmbH denies the allegations asserted in Paragraph 699 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 699 as to other parties.

          700.    Paragraph 700 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   700 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 700 as to other parties.




                                                    -135-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 138 of 256 PageID: 8673




          701.    Paragraph 701 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   701 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 701 as to other parties.

          702.    Paragraph 702 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   702 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 702 as to other parties.

          703.    Paragraph 703 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   703 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 703 as to other parties.

          704.    Paragraph 704 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   704 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 704 as to other parties.

          705.    Bosch GmbH denies the allegations asserted in Paragraph 705 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 705 as to other parties.

          706.    Paragraph 706 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph




                                                    -136-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 139 of 256 PageID: 8674




   706 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 706 as to other parties.

          707.    Paragraph 707 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   707 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 707 as to other parties.

          708.    Paragraph 708 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   708 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 708 as to other parties.

          709.    Paragraph 709 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   709 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 709 as to other parties.

          710.    Bosch GmbH denies the allegations asserted in Paragraph 710 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 710 as to other parties.

          711.    Paragraph 711 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   711 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 711 as to other parties.




                                                    -137-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 140 of 256 PageID: 8675




          712.    Paragraph 712 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   712 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 712 as to other parties.

          713.    Paragraph 713 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   713 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 713 as to other parties.

          714.    Paragraph 714 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   714 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 714 as to other parties.

          715.    Paragraph 715 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   715 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 715 as to other parties.

          716.    Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          717.    Bosch GmbH respectfully submits that no response to Paragraph 717 is required

   because this Count is not being asserted against Bosch GmbH.

          718.    Bosch GmbH respectfully submits that no response to Paragraph 718 is required

   because this Count is not being asserted against Bosch GmbH.

                                                    -138-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 141 of 256 PageID: 8676




          719.   Bosch GmbH respectfully submits that no response to Paragraph 719 is required

   because this Count is not being asserted against Bosch GmbH.

          720.   Bosch GmbH respectfully submits that no response to Paragraph 720 is required

   because this Count is not being asserted against Bosch GmbH.

          721.   Bosch GmbH respectfully submits that no response to Paragraph 721 is required

   because this Count is not being asserted against Bosch GmbH.

          722.   Bosch GmbH respectfully submits that no response to Paragraph 722 is required

   because this Count is not being asserted against Bosch GmbH.

          723.   Bosch GmbH respectfully submits that no response to Paragraph 723 is required

   because this Count is not being asserted against Bosch GmbH.

          724.   Bosch GmbH respectfully submits that no response to Paragraph 724 is required

   because this Count is not being asserted against Bosch GmbH.

          725.   Bosch GmbH respectfully submits that no response to Paragraph 725 is required

   because this Count is not being asserted against Bosch GmbH.

          726.   Bosch GmbH respectfully submits that no response to Paragraph 726 is required

   because this Count is not being asserted against Bosch GmbH.

          727.   Bosch GmbH respectfully submits that no response to Paragraph 727 is required

   because this Count is not being asserted against Bosch GmbH.

          728.   Bosch GmbH respectfully submits that no response to Paragraph 728 is required

   because this Count is not being asserted against Bosch GmbH.




                                               -139-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 142 of 256 PageID: 8677




          729.    Bosch GmbH respectfully submits that no response to Paragraph 729 is required

   because this Count is not being asserted against Bosch GmbH.

          730.    Bosch GmbH respectfully submits that no response to Paragraph 730 is required

   because this Count is not being asserted against Bosch GmbH.

          731.    Bosch GmbH respectfully submits that no response to Paragraph 731 is required

   because this Count is not being asserted against Bosch GmbH.

          732.    Bosch GmbH respectfully submits that no response to Paragraph 732 is required

   because this Count is not being asserted against Bosch GmbH.

          733.    Bosch GmbH respectfully submits that no response to Paragraph 733 is required

   because this Count is not being asserted against Bosch GmbH.

          734.    Bosch GmbH respectfully submits that no response to Paragraph 734 is required

   because this Count is not being asserted against Bosch GmbH.

          735.    Bosch GmbH respectfully submits that no response to Paragraph 735 is required

   because this Count is not being asserted against Bosch GmbH.

          736.    Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          737.    Paragraph 737 purports to characterize the nature of this action and Bosch GmbH

   need not respond. Paragraph 737 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   737.




                                                   -140-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 143 of 256 PageID: 8678




          738.    Paragraph 738 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   738 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 738 as to other parties.

          739.    Paragraph 739 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   739 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 739 as to other parties.

          740.    Bosch GmbH denies the allegations asserted in Paragraph 740 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 740 as to other parties.

          741.    Paragraph 741 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   741 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 741 as to other parties.

          742.    Paragraph 742 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   742 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 742 as to other parties.

          743.    Paragraph 743 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph




                                                    -141-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 144 of 256 PageID: 8679




   743 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 743 as to other parties.

          744.    Paragraph 744 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   744 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 744 as to other parties.

          745.    Paragraph 745 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   745 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 745 as to other parties.

          746.    Bosch GmbH denies the allegations asserted in Paragraph 746 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 746 as to other parties.

          747.    Paragraph 747 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   747 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 747 as to other parties.

          748.    Paragraph 748 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   748 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 748 as to other parties.




                                                    -142-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 145 of 256 PageID: 8680




          749.    Paragraph 749 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   749 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 749 as to other parties.

          750.    Paragraph 750 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   750 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 750 as to other parties.

          751.    Bosch GmbH denies the allegations asserted in Paragraph 751 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 751 as to other parties.

          752.    Paragraph 752 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   752 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 752 as to other parties.

          753.    Paragraph 753 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   753 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 753 as to other parties.

          754.    Paragraph 754 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph




                                                    -143-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 146 of 256 PageID: 8681




   754 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 754 as to other parties.

          755.    Paragraph 755 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   755 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 755 as to other parties.

          756.    Paragraph 756 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   756 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 756 as to other parties.

          757.    Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          758.    Paragraph 758 purports to characterize the nature of this action and Bosch GmbH

   need not respond. Paragraph 758 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   758.

          759.    Paragraph 759 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   759.

          760.    Paragraph 760 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   760.

                                                    -144-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 147 of 256 PageID: 8682




          761.    To the extent Paragraph 761 purports to set forth the text of a statute, the statute

   speaks for itself. Bosch GmbH denies any characterizations inconsistent with the contents of the

   referenced statute and refers to the statute cited in Paragraph 761 for its true and correct contents.

   Paragraph 761 states legal conclusions to which Bosch GmbH need not respond. To the extent a

   response is necessary, Bosch GmbH denies the allegations asserted against Bosch GmbH in

   Paragraph 761 and lacks knowledge or information sufficient to form a belief with respect to the

   truth or falsity of the allegations contained in Paragraph 761 as to other parties.

          762.    Paragraph 762 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   762 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 762 as to other parties.

          763.    Paragraph 763 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   763 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 763 as to other parties.

          764.    Paragraph 764 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   764 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 764 as to other parties.

          765.    Paragraph 765 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph




                                                    -145-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 148 of 256 PageID: 8683




   765 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 765 as to other parties.

          766.    Paragraph 766 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   766 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 766 as to other parties.

          767.    Paragraph 767 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   767 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 767 as to other parties.

          768.    Paragraph 768 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   768 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 768 as to other parties.

          769.    Bosch GmbH denies the allegations asserted in Paragraph 769 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 769 as to other parties.

          770.    Paragraph 770 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   770 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 770 as to other parties.




                                                    -146-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 149 of 256 PageID: 8684




          771.    Paragraph 771 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   771 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 771 as to other parties.

          772.    Paragraph 772 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   772 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 772 as to other parties.

          773.    Paragraph 773 purports to characterize the nature of this action and Bosch GmbH

   need not respond. Paragraph 773 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   773 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 773 as to other parties.

          774.    Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          775.    Paragraph 775 purports to characterize the nature of this action and Bosch GmbH

   need not respond. Paragraph 775 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   775.

          776.    Paragraph 776 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph




                                                    -147-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 150 of 256 PageID: 8685




   776 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 776 as to other parties.

          777.    Paragraph 777 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   777 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 777 as to other parties.

          778.    Bosch GmbH denies the allegations asserted in Paragraph 778 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 778 as to other parties.

          779.    Paragraph 779 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   779 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 779 as to other parties.

          780.    Paragraph 780 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   780 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 780 as to other parties.

          781.    Paragraph 781 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   781 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 781 as to other parties.




                                                    -148-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 151 of 256 PageID: 8686




          782.    Paragraph 782 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   782 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 782 as to other parties.

          783.    Paragraph 783 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   783 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 783 as to other parties.

          784.    Bosch GmbH denies the allegations asserted in Paragraph 784 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 784 as to other parties.

          785.    Paragraph 785 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   785 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 785 as to other parties.

          786.    Paragraph 786 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   786 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 786 as to other parties.

          787.    Paragraph 787 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph




                                                    -149-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 152 of 256 PageID: 8687




   787 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 787 as to other parties.

          788.    Paragraph 788 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   788 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 788 as to other parties.

          789.    Bosch GmbH denies the allegations asserted in Paragraph 789 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 789 as to other parties.

          790.    Paragraph 790 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   790 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 790 as to other parties.

          791.    Paragraph 791 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   791 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 791 as to other parties.

          792.    Paragraph 792 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   792 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 792 as to other parties.




                                                    -150-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 153 of 256 PageID: 8688




          793.    Paragraph 793 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   793 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 793 as to other parties.

          794.    Paragraph 794 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   794 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 794 as to other parties.

          795.    Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          796.    Bosch GmbH respectfully submits that no response to Paragraph 796 is required

   because this Count is not being asserted against Bosch GmbH.

          797.    Bosch GmbH respectfully submits that no response to Paragraph 797 is required

   because this Count is not being asserted against Bosch GmbH.

          798.    Bosch GmbH respectfully submits that no response to Paragraph 798 is required

   because this Count is not being asserted against Bosch GmbH.

          799.    Bosch GmbH respectfully submits that no response to Paragraph 799 is required

   because this Count is not being asserted against Bosch GmbH.

          800.    Bosch GmbH respectfully submits that no response to Paragraph 800 is required

   because this Count is not being asserted against Bosch GmbH.




                                                    -151-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 154 of 256 PageID: 8689




          801.   Bosch GmbH respectfully submits that no response to Paragraph 801 is required

   because this Count is not being asserted against Bosch GmbH.

          802.   Bosch GmbH respectfully submits that no response to Paragraph 802 is required

   because this Count is not being asserted against Bosch GmbH.

          803.   Bosch GmbH respectfully submits that no response to Paragraph 803 is required

   because this Count is not being asserted against Bosch GmbH.

          804.   Bosch GmbH respectfully submits that no response to Paragraph 804 is required

   because this Count is not being asserted against Bosch GmbH.

          805.   Bosch GmbH respectfully submits that no response to Paragraph 805 is required

   because this Count is not being asserted against Bosch GmbH.

          806.   Bosch GmbH respectfully submits that no response to Paragraph 806 is required

   because this Count is not being asserted against Bosch GmbH.

          807.   Bosch GmbH respectfully submits that no response to Paragraph 807 is required

   because this Count is not being asserted against Bosch GmbH.

          808.   Bosch GmbH respectfully submits that no response to Paragraph 808 is required

   because this Count is not being asserted against Bosch GmbH.

          809.   Bosch GmbH respectfully submits that no response to Paragraph 809 is required

   because this Count is not being asserted against Bosch GmbH.

          810.   Bosch GmbH respectfully submits that no response to Paragraph 810 is required

   because this Count is not being asserted against Bosch GmbH.




                                               -152-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 155 of 256 PageID: 8690




          811.    Bosch GmbH respectfully submits that no response to Paragraph 811 is required

   because this Count is not being asserted against Bosch GmbH.

          812.    Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          813.    Paragraph 813 purports to characterize the nature of this action and Bosch GmbH

   need not respond. Paragraph 813 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   813.

          814.    Paragraph 814 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   814 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 814 as to other parties.

          815.    Paragraph 815 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   815 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 815 as to other parties.

          816.    Bosch GmbH denies the allegations asserted in Paragraph 816 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 816 as to other parties.

          817.    Paragraph 817 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph




                                                    -153-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 156 of 256 PageID: 8691




   817 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 817 as to other parties.

          818.    Paragraph 818 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   818 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 818 as to other parties.

          819.    Paragraph 819 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   819 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 819 as to other parties.

          820.    Paragraph 820 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   820 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 820 as to other parties.

          821.    Paragraph 821 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   821 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 821 as to other parties.

          822.    Paragraph 822 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   822 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 822 as to other parties.


                                                    -154-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 157 of 256 PageID: 8692




          823.    Bosch GmbH denies the allegations asserted in Paragraph 823 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 823 as to other parties.

          824.    Paragraph 824 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   824 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 824 as to other parties.

          825.    Paragraph 825 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   825 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 825 as to other parties.

          826.    Paragraph 826 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   826 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 826 as to other parties.

          827.    Paragraph 827 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   827 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 827 as to other parties.

          828.    Bosch GmbH denies the allegations asserted in Paragraph 828 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 828 as to other parties.


                                                    -155-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 158 of 256 PageID: 8693




          829.    Paragraph 829 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   829 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 829 as to other parties.

          830.    Paragraph 830 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   830 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 830 as to other parties.

          831.    Paragraph 831 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   831 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 831 as to other parties.

          832.    Paragraph 832 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   832 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 832 as to other parties.

          833.    Paragraph 833 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   833 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 833 as to other parties.

          834.    Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.


                                                    -156-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 159 of 256 PageID: 8694




          835.   Bosch GmbH respectfully submits that no response to Paragraph 835 is required

   because this Count is not being asserted against Bosch GmbH.

          836.   Bosch GmbH respectfully submits that no response to Paragraph 836 is required

   because this Count is not being asserted against Bosch GmbH.

          837.   Bosch GmbH respectfully submits that no response to Paragraph 837 is required

   because this Count is not being asserted against Bosch GmbH.

          838.   Bosch GmbH respectfully submits that no response to Paragraph 838 is required

   because this Count is not being asserted against Bosch GmbH.

          839.   Bosch GmbH respectfully submits that no response to Paragraph 839 is required

   because this Count is not being asserted against Bosch GmbH.

          840.   Bosch GmbH respectfully submits that no response to Paragraph 840 is required

   because this Count is not being asserted against Bosch GmbH.

          841.   Bosch GmbH respectfully submits that no response to Paragraph 841 is required

   because this Count is not being asserted against Bosch GmbH.

          842.   Bosch GmbH respectfully submits that no response to Paragraph 842 is required

   because this Count is not being asserted against Bosch GmbH.

          843.   Bosch GmbH respectfully submits that no response to Paragraph 843 is required

   because this Count is not being asserted against Bosch GmbH.

          844.   Bosch GmbH respectfully submits that no response to Paragraph 844 is required

   because this Count is not being asserted against Bosch GmbH.




                                               -157-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 160 of 256 PageID: 8695




          845.    Bosch GmbH respectfully submits that no response to Paragraph 845 is required

   because this Count is not being asserted against Bosch GmbH.

          846.    Bosch GmbH respectfully submits that no response to Paragraph 846 is required

   because this Count is not being asserted against Bosch GmbH.

          847.    Bosch GmbH respectfully submits that no response to Paragraph 847 is required

   because this Count is not being asserted against Bosch GmbH.

          848.    Bosch GmbH respectfully submits that no response to Paragraph 848 is required

   because this Count is not being asserted against Bosch GmbH.

          849.    Bosch GmbH respectfully submits that no response to Paragraph 849 is required

   because this Count is not being asserted against Bosch GmbH.

          850.    Bosch GmbH respectfully submits that no response to Paragraph 850 is required

   because this Count is not being asserted against Bosch GmbH.

          851.    Bosch GmbH respectfully submits that no response to Paragraph 851 is required

   because this Count is not being asserted against Bosch GmbH.

          852.    Bosch GmbH respectfully submits that no response to Paragraph 852 is required

   because this Count is not being asserted against Bosch GmbH.

          853.    Bosch GmbH respectfully submits that no response to Paragraph 853 is required

   because this Count is not being asserted against Bosch GmbH.

          854.    Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.




                                                   -158-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 161 of 256 PageID: 8696




          855.    Paragraph 855 purports to characterize the nature of this action and Bosch GmbH

   need not respond. Paragraph 855 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   855.

          856.    Paragraph 856 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   856 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 856 as to other parties.

          857.    Paragraph 857 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   857 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 857 as to other parties.

          858.    Bosch GmbH denies the allegations asserted in Paragraph 858 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 858 as to other parties.

          859.    Paragraph 859 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   859 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 859 as to other parties.

          860.    Paragraph 860 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph




                                                    -159-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 162 of 256 PageID: 8697




   860 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 860 as to other parties.

          861.    Paragraph 861 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   861 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 861 as to other parties.

          862.    Paragraph 862 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   862 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 862 as to other parties.

          863.    Paragraph 863 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   863 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 863 as to other parties.

          864.    Paragraph 864 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   864 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 864 as to other parties.

          865.    Bosch GmbH denies the allegations asserted in Paragraph 865 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 865 as to other parties.




                                                    -160-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 163 of 256 PageID: 8698




          866.    Paragraph 866 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   866 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 866 as to other parties.

          867.    Paragraph 867 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   867 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 867 as to other parties.

          868.    Paragraph 868 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   868 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 868 as to other parties.

          869.    Paragraph 869 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   869 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 869 as to other parties.

          870.    Bosch GmbH denies the allegations asserted in Paragraph 870 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 870 as to other parties.

          871.    Paragraph 871 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph




                                                    -161-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 164 of 256 PageID: 8699




   871 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 871 as to other parties.

          872.    Paragraph 872 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   872 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 872 as to other parties.

          873.    Paragraph 873 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   873 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 873 as to other parties.

          874.    Paragraph 874 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   874 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 874 as to other parties.

          875.    Paragraph 875 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   875 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 875 as to other parties.

          876.    Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          877.    Bosch GmbH respectfully submits that no response to Paragraph 877 is required

   because this Count is not being asserted against Bosch GmbH.

                                                    -162-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 165 of 256 PageID: 8700




          878.   Bosch GmbH respectfully submits that no response to Paragraph 878 is required

   because this Count is not being asserted against Bosch GmbH.

          879.   Bosch GmbH respectfully submits that no response to Paragraph 879 is required

   because this Count is not being asserted against Bosch GmbH.

          880.   Bosch GmbH respectfully submits that no response to Paragraph 880 is required

   because this Count is not being asserted against Bosch GmbH.

          881.   Bosch GmbH respectfully submits that no response to Paragraph 881 is required

   because this Count is not being asserted against Bosch GmbH.

          882.   Bosch GmbH respectfully submits that no response to Paragraph 882 is required

   because this Count is not being asserted against Bosch GmbH.

          883.   Bosch GmbH respectfully submits that no response to Paragraph 883 is required

   because this Count is not being asserted against Bosch GmbH.

          884.   Bosch GmbH respectfully submits that no response to Paragraph 884 is required

   because this Count is not being asserted against Bosch GmbH.

          885.   Bosch GmbH respectfully submits that no response to Paragraph 885 is required

   because this Count is not being asserted against Bosch GmbH.

          886.   Bosch GmbH respectfully submits that no response to Paragraph 886 is required

   because this Count is not being asserted against Bosch GmbH.

          887.   Bosch GmbH respectfully submits that no response to Paragraph 887 is required

   because this Count is not being asserted against Bosch GmbH.




                                               -163-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 166 of 256 PageID: 8701




          888.    Bosch GmbH respectfully submits that no response to Paragraph 888 is required

   because this Count is not being asserted against Bosch GmbH.

          889.    Bosch GmbH respectfully submits that no response to Paragraph 889 is required

   because this Count is not being asserted against Bosch GmbH.

          890.    Bosch GmbH respectfully submits that no response to Paragraph 890 is required

   because this Count is not being asserted against Bosch GmbH.

          891.    Bosch GmbH respectfully submits that no response to Paragraph 891 is required

   because this Count is not being asserted against Bosch GmbH.

          892.    Bosch GmbH respectfully submits that no response to Paragraph 892 is required

   because this Count is not being asserted against Bosch GmbH.

          893.    Bosch GmbH respectfully submits that no response to Paragraph 893 is required

   because this Count is not being asserted against Bosch GmbH.

          894.    Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          895.    Paragraph 895 purports to characterize the nature of this action and Bosch GmbH

   need not respond. Paragraph 895 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   895.

          896.    Paragraph 896 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph




                                                   -164-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 167 of 256 PageID: 8702




   896 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 896 as to other parties.

          897.    Paragraph 897 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   897 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 897 as to other parties.

          898.    Bosch GmbH denies the allegations asserted in Paragraph 898 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 898 as to other parties.

          899.    Paragraph 899 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   899 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 899 as to other parties.

          900.    Paragraph 900 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   900 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 900 as to other parties.

          901.    Paragraph 901 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   901 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 901 as to other parties.




                                                    -165-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 168 of 256 PageID: 8703




          902.    Paragraph 902 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   902 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 902 as to other parties.

          903.    Paragraph 903 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   903 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 903 as to other parties.

          904.    Bosch GmbH denies the allegations asserted in Paragraph 904 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 904 as to other parties.

          905.    Paragraph 905 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   905 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 905 as to other parties.

          906.    Paragraph 906 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   906 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 906 as to other parties.

          907.    Paragraph 907 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph




                                                    -166-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 169 of 256 PageID: 8704




   907 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 907 as to other parties.

          908.    Paragraph 908 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   908 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 908 as to other parties.

          909.    Paragraph 909 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   909 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 909 as to other parties.

          910.    Paragraph 910 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   910 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 910 as to other parties.

          911.    Paragraph 911 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   911 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 911 as to other parties.

          912.    Paragraph 912 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   912 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 912 as to other parties.


                                                    -167-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 170 of 256 PageID: 8705




          913.    Paragraph 913 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   913 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 913 as to other parties.

          914.    Paragraph 914 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   914 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 914 as to other parties.

          915.    Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          916.    Bosch GmbH respectfully submits that no response to Paragraph 916 is required

   because this Count is not being asserted against Bosch GmbH.

          917.    Bosch GmbH respectfully submits that no response to Paragraph 917 is required

   because this Count is not being asserted against Bosch GmbH.

          918.    Bosch GmbH respectfully submits that no response to Paragraph 918 is required

   because this Count is not being asserted against Bosch GmbH.

          919.    Bosch GmbH respectfully submits that no response to Paragraph 919 is required

   because this Count is not being asserted against Bosch GmbH.

          920.    Bosch GmbH respectfully submits that no response to Paragraph 920 is required

   because this Count is not being asserted against Bosch GmbH.




                                                    -168-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 171 of 256 PageID: 8706




          921.   Bosch GmbH respectfully submits that no response to Paragraph 921 is required

   because this Count is not being asserted against Bosch GmbH.

          922.   Bosch GmbH respectfully submits that no response to Paragraph 922 is required

   because this Count is not being asserted against Bosch GmbH.

          923.   Bosch GmbH respectfully submits that no response to Paragraph 923 is required

   because this Count is not being asserted against Bosch GmbH.

          924.   Bosch GmbH respectfully submits that no response to Paragraph 924 is required

   because this Count is not being asserted against Bosch GmbH.

          925.   Bosch GmbH respectfully submits that no response to Paragraph 925 is required

   because this Count is not being asserted against Bosch GmbH.

          926.   Bosch GmbH respectfully submits that no response to Paragraph 926 is required

   because this Count is not being asserted against Bosch GmbH.

          927.   Bosch GmbH respectfully submits that no response to Paragraph 927 is required

   because this Count is not being asserted against Bosch GmbH.

          928.   Bosch GmbH respectfully submits that no response to Paragraph 928 is required

   because this Count is not being asserted against Bosch GmbH.

          929.   Bosch GmbH respectfully submits that no response to Paragraph 929 is required

   because this Count is not being asserted against Bosch GmbH.

          930.   Bosch GmbH respectfully submits that no response to Paragraph 930 is required

   because this Count is not being asserted against Bosch GmbH.




                                               -169-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 172 of 256 PageID: 8707




           931.    Bosch GmbH respectfully submits that no response to Paragraph 931 is required

   because this Count is not being asserted against Bosch GmbH.

           932.    Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

           933.    Paragraph 933 purports to characterize the nature of this action and Bosch GmbH

   need not respond. Paragraph 933 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   933.

           934.    Paragraph 934 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   934 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 934 as to other parties.

           935.    Paragraph 935 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   935 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 935 as to other parties.

           936.    Bosch GmbH denies the allegations asserted in Paragraph 936 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity of

   the allegations in Paragraph 936 as to other parties.

           937.    Paragraph 937 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph




                                                     -170-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 173 of 256 PageID: 8708




   937 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 937 as to other parties.

           938.    Paragraph 938 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   938 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 938 as to other parties.

           939.    Paragraph 939 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   939 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 939 as to other parties.

           940.    Paragraph 940 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   940 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 940 as to other parties.

           941.    Paragraph 941 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   941 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 941 as to other parties.

           942.    Bosch GmbH denies the allegations asserted in Paragraph 942 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity of

   the allegations in Paragraph 942 as to other parties.




                                                     -171-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 174 of 256 PageID: 8709




           943.    Paragraph 943 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   943 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 943 as to other parties.

           944.    Paragraph 944 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   944 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 944 as to other parties.

           945.    Paragraph 945 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   945 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 945 as to other parties.

           946.    Paragraph 946 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   946 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 946 as to other parties.

           947.    Bosch GmbH denies the allegations asserted in Paragraph 947 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity of

   the allegations in Paragraph 947 as to other parties.

           948.    Paragraph 948 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph




                                                     -172-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 175 of 256 PageID: 8710




   948 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 948 as to other parties.

           949.    Paragraph 949 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   949 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 949 as to other parties.

           950.    Paragraph 950 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   950 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 950 as to other parties.

           951.    Paragraph 951 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   951 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 951 as to other parties.

           952.    Paragraph 952 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   952 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 952 as to other parties.

           953.    Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

           954.    Bosch GmbH respectfully submits that no response to Paragraph 954 is required

   because this Count is not being asserted against Bosch GmbH.

                                                     -173-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 176 of 256 PageID: 8711




          955.   Bosch GmbH respectfully submits that no response to Paragraph 955 is required

   because this Count is not being asserted against Bosch GmbH.

          956.   Bosch GmbH respectfully submits that no response to Paragraph 956 is required

   because this Count is not being asserted against Bosch GmbH.

          957.   Bosch GmbH respectfully submits that no response to Paragraph 957 is required

   because this Count is not being asserted against Bosch GmbH.

          958.   Bosch GmbH respectfully submits that no response to Paragraph 958 is required

   because this Count is not being asserted against Bosch GmbH.

          959.   Bosch GmbH respectfully submits that no response to Paragraph 959 is required

   because this Count is not being asserted against Bosch GmbH.

          960.   Bosch GmbH respectfully submits that no response to Paragraph 960 is required

   because this Count is not being asserted against Bosch GmbH.

          961.   Bosch GmbH respectfully submits that no response to Paragraph 961 is required

   because this Count is not being asserted against Bosch GmbH.

          962.   Bosch GmbH respectfully submits that no response to Paragraph 962 is required

   because this Count is not being asserted against Bosch GmbH.

          963.   Bosch GmbH respectfully submits that no response to Paragraph 963 is required

   because this Count is not being asserted against Bosch GmbH.

          964.   Bosch GmbH respectfully submits that no response to Paragraph 964 is required

   because this Count is not being asserted against Bosch GmbH.




                                               -174-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 177 of 256 PageID: 8712




          965.    Bosch GmbH respectfully submits that no response to Paragraph 965 is required

   because this Count is not being asserted against Bosch GmbH.

          966.    Bosch GmbH respectfully submits that no response to Paragraph 966 is required

   because this Count is not being asserted against Bosch GmbH.

          967.    Bosch GmbH respectfully submits that no response to Paragraph 967 is required

   because this Count is not being asserted against Bosch GmbH.

          968.    Bosch GmbH respectfully submits that no response to Paragraph 968 is required

   because this Count is not being asserted against Bosch GmbH.

          969.    Bosch GmbH respectfully submits that no response to Paragraph 969 is required

   because this Count is not being asserted against Bosch GmbH.

          970.    Bosch GmbH respectfully submits that no response to Paragraph 970 is required

   because this Count is not being asserted against Bosch GmbH.

          971.    Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          972.    Paragraph 972 purports to characterize the nature of this action and Bosch GmbH

   need not respond. Paragraph 972 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   972.

          973.    Paragraph 973 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph




                                                   -175-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 178 of 256 PageID: 8713




   973 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 973 as to other parties.

          974.    Paragraph 974 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   974 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 974 as to other parties.

          975.    Bosch GmbH denies the allegations asserted in Paragraph 975 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 975 as to other parties.

          976.    Paragraph 976 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   976 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 976 as to other parties.

          977.    Paragraph 977 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   977 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 977 as to other parties.

          978.    Paragraph 978 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   978 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 978 as to other parties.




                                                    -176-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 179 of 256 PageID: 8714




          979.    Paragraph 979 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   979 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 979 as to other parties.

          980.    Paragraph 980 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   980 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 980 as to other parties.

          981.    Bosch GmbH denies the allegations asserted in Paragraph 981 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 981 as to other parties.

          982.    Paragraph 982 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   982 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 982 as to other parties.

          983.    Paragraph 983 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   983 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 983 as to other parties.

          984.    Paragraph 984 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph




                                                    -177-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 180 of 256 PageID: 8715




   984 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 984 as to other parties.

          985.    Paragraph 985 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   985 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 985 as to other parties.

          986.    Bosch GmbH denies the allegations asserted in Paragraph 986 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 986 as to other parties.

          987.    Paragraph 987 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   987 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 987 as to other parties.

          988.    Paragraph 988 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   988 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 988 as to other parties.

          989.    Paragraph 989 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   989 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 989 as to other parties.




                                                    -178-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 181 of 256 PageID: 8716




          990.    Paragraph 990 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   990 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 990 as to other parties.

          991.    Paragraph 991 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   991 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 991 as to other parties.

          992.    Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          993.    Bosch GmbH respectfully submits that no response to Paragraph 993 is required

   because this Count is not being asserted against Bosch GmbH.

          994.    Bosch GmbH respectfully submits that no response to Paragraph 994 is required

   because this Count is not being asserted against Bosch GmbH.

          995.    Bosch GmbH respectfully submits that no response to Paragraph 995 is required

   because this Count is not being asserted against Bosch GmbH.

          996.    Bosch GmbH respectfully submits that no response to Paragraph 996 is required

   because this Count is not being asserted against Bosch GmbH.

          997.    Bosch GmbH respectfully submits that no response to Paragraph 997 is required

   because this Count is not being asserted against Bosch GmbH.




                                                    -179-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 182 of 256 PageID: 8717




          998.   Bosch GmbH respectfully submits that no response to Paragraph 998 is required

   because this Count is not being asserted against Bosch GmbH.

          999.   Bosch GmbH respectfully submits that no response to Paragraph 999 is required

   because this Count is not being asserted against Bosch GmbH.

          1000. Bosch GmbH respectfully submits that no response to Paragraph 1000 is required

   because this Count is not being asserted against Bosch GmbH.

          1001. Bosch GmbH respectfully submits that no response to Paragraph 1001 is required

   because this Count is not being asserted against Bosch GmbH.

          1002. Bosch GmbH respectfully submits that no response to Paragraph 1002 is required

   because this Count is not being asserted against Bosch GmbH.

          1003. Bosch GmbH respectfully submits that no response to Paragraph 1003 is required

   because this Count is not being asserted against Bosch GmbH.

          1004. Bosch GmbH respectfully submits that no response to Paragraph 1004 is required

   because this Count is not being asserted against Bosch GmbH.

          1005. Bosch GmbH respectfully submits that no response to Paragraph 1005 is required

   because this Count is not being asserted against Bosch GmbH.

          1006. Bosch GmbH respectfully submits that no response to Paragraph 1006 is required

   because this Count is not being asserted against Bosch GmbH.

          1007. Bosch GmbH respectfully submits that no response to Paragraph 1007 is required

   because this Count is not being asserted against Bosch GmbH.




                                               -180-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 183 of 256 PageID: 8718




          1008. Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          1009. Paragraph 1009 purports to characterize the nature of this action and Bosch GmbH

   need not respond. Paragraph 1009 states legal conclusions to which Bosch GmbH need not

   respond. To the extent a response is necessary, Bosch GmbH denies the allegations asserted in

   Paragraph 1009.

          1010. Paragraph 1010 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1010 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1010 as to other parties.

          1011. Paragraph 1011 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1011 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1011 as to other parties.

          1012. Bosch GmbH denies the allegations asserted in Paragraph 1012 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 1012 as to other parties.

          1013. Paragraph 1013 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1013 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1013 as to other parties.




                                                   -181-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 184 of 256 PageID: 8719




          1014. Paragraph 1014 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1014 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1014 as to other parties.

          1015. Paragraph 1015 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1015 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1015 as to other parties.

          1016. Paragraph 1016 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1016 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1016 as to other parties.

          1017. Paragraph 1017 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1017 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1017 as to other parties.

          1018. Bosch GmbH denies the allegations asserted in Paragraph 1018 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 1018 as to other parties.

          1019. Paragraph 1019 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph




                                                   -182-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 185 of 256 PageID: 8720




   1019 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1019 as to other parties.

          1020. Paragraph 1020 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1020 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1020 as to other parties.

          1021. Paragraph 1021 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1021 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1021 as to other parties.

          1022. Paragraph 1022 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1022 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1022 as to other parties.

          1023. Bosch GmbH denies the allegations asserted in Paragraph 1023 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 1023 as to other parties.

          1024. Paragraph 1024 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1024 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1024 as to other parties.




                                                   -183-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 186 of 256 PageID: 8721




          1025. Paragraph 1025 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1025 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1025 as to other parties.

          1026. Paragraph 1026 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1026 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1026 as to other parties.

          1027. Paragraph 1027 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1027 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1027 as to other parties.

          1028. Paragraph 1028 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1028 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1028 as to other parties.

          1029. Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          1030. Bosch GmbH respectfully submits that no response to Paragraph 1030 is required

   because this Count is not being asserted against Bosch GmbH.

          1031. Bosch GmbH respectfully submits that no response to Paragraph 1031 is required

   because this Count is not being asserted against Bosch GmbH.

                                                   -184-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 187 of 256 PageID: 8722




          1032. Bosch GmbH respectfully submits that no response to Paragraph 1032 is required

   because this Count is not being asserted against Bosch GmbH.

          1033. Bosch GmbH respectfully submits that no response to Paragraph 1033 is required

   because this Count is not being asserted against Bosch GmbH.

          1034. Bosch GmbH respectfully submits that no response to Paragraph 1034 is required

   because this Count is not being asserted against Bosch GmbH.

          1035. Bosch GmbH respectfully submits that no response to Paragraph 1035 is required

   because this Count is not being asserted against Bosch GmbH.

          1036. Bosch GmbH respectfully submits that no response to Paragraph 1036 is required

   because this Count is not being asserted against Bosch GmbH.

          1037. Bosch GmbH respectfully submits that no response to Paragraph 1037 is required

   because this Count is not being asserted against Bosch GmbH.

          1038. Bosch GmbH respectfully submits that no response to Paragraph 1038 is required

   because this Count is not being asserted against Bosch GmbH.

          1039. Bosch GmbH respectfully submits that no response to Paragraph 1039 is required

   because this Count is not being asserted against Bosch GmbH.

          1040. Bosch GmbH respectfully submits that no response to Paragraph 1040 is required

   because this Count is not being asserted against Bosch GmbH.

          1041. Bosch GmbH respectfully submits that no response to Paragraph 1041 is required

   because this Count is not being asserted against Bosch GmbH.




                                               -185-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 188 of 256 PageID: 8723




          1042. Bosch GmbH respectfully submits that no response to Paragraph 1042 is required

   because this Count is not being asserted against Bosch GmbH.

          1043. Bosch GmbH respectfully submits that no response to Paragraph 1043 is required

   because this Count is not being asserted against Bosch GmbH.

          1044. Bosch GmbH respectfully submits that no response to Paragraph 1044 is required

   because this Count is not being asserted against Bosch GmbH.

          1045. Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          1046. Bosch GmbH respectfully submits that no response to Paragraph 1046 is required

   because this Count is not being asserted against Bosch GmbH.

          1047. Bosch GmbH respectfully submits that no response to Paragraph 1047 is required

   because this Count is not being asserted against Bosch GmbH.

          1048. Bosch GmbH respectfully submits that no response to Paragraph 1048 is required

   because this Count is not being asserted against Bosch GmbH.

          1049. Bosch GmbH respectfully submits that no response to Paragraph 1049 is required

   because this Count is not being asserted against Bosch GmbH.

          1050. Bosch GmbH respectfully submits that no response to Paragraph 1050 is required

   because this Count is not being asserted against Bosch GmbH.

          1051. Bosch GmbH respectfully submits that no response to Paragraph 1051 is required

   because this Count is not being asserted against Bosch GmbH.




                                                   -186-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 189 of 256 PageID: 8724




          1052. Bosch GmbH respectfully submits that no response to Paragraph 1052 is required

   because this Count is not being asserted against Bosch GmbH.

          1053. Bosch GmbH respectfully submits that no response to Paragraph 1053 is required

   because this Count is not being asserted against Bosch GmbH.

          1054. Bosch GmbH respectfully submits that no response to Paragraph 1054 is required

   because this Count is not being asserted against Bosch GmbH.

          1055. Bosch GmbH respectfully submits that no response to Paragraph 1055 is required

   because this Count is not being asserted against Bosch GmbH.

          1056. Bosch GmbH respectfully submits that no response to Paragraph 1056 is required

   because this Count is not being asserted against Bosch GmbH.

          1057. Bosch GmbH respectfully submits that no response to Paragraph 1057 is required

   because this Count is not being asserted against Bosch GmbH.

          1058. Bosch GmbH respectfully submits that no response to Paragraph 1058 is required

   because this Count is not being asserted against Bosch GmbH.

          1059. Bosch GmbH respectfully submits that no response to Paragraph 1059 is required

   because this Count is not being asserted against Bosch GmbH.

          1060. Bosch GmbH respectfully submits that no response to Paragraph 1060 is required

   because this Count is not being asserted against Bosch GmbH.

          1061. Bosch GmbH respectfully submits that no response to Paragraph 1061 is required

   because this Count is not being asserted against Bosch GmbH.




                                               -187-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 190 of 256 PageID: 8725




          1062. Bosch GmbH respectfully submits that no response to Paragraph 1062 is required

   because this Count is not being asserted against Bosch GmbH.

          1063. Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          1064. Paragraph 1064 purports to characterize the nature of this action and Bosch GmbH

   need not respond. Paragraph 1064 states legal conclusions to which Bosch GmbH need not

   respond. To the extent a response is necessary, Bosch GmbH denies the allegations asserted in

   Paragraph 1064.

          1065. Paragraph 1065 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1065 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1065 as to other parties.

          1066. Paragraph 1066 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1066 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1066 as to other parties.

          1067. Paragraph 1067 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1067 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1067 as to other parties.

          1068. Paragraph 1068 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

                                                   -188-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 191 of 256 PageID: 8726




   1068 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1068 as to other parties.

          1069. Paragraph 1069 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1069 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1069 as to other parties.

          1070. Paragraph 1070 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1070 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1070 as to other parties.

          1071. Paragraph 1071 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1071 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1071 as to other parties.

          1072. Paragraph 1072 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1072 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1072 as to other parties.

          1073. Bosch GmbH denies the allegations asserted in Paragraph 1073 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 1073 as to other parties.




                                                   -189-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 192 of 256 PageID: 8727




          1074. Paragraph 1074 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1074 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1074 as to other parties.

          1075. Paragraph 1075 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1075 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1075 as to other parties.

          1076. Paragraph 1076 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1076 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1076 as to other parties.

          1077. Paragraph 1077 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1077 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1077 as to other parties.

          1078. Bosch GmbH denies the allegations asserted in Paragraph 1078 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 1078 as to other parties.

          1079. Paragraph 1079 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph




                                                   -190-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 193 of 256 PageID: 8728




   1079 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1079 as to other parties.

          1080. Paragraph 1080 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1080 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1080 as to other parties.

          1081. Paragraph 1081 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1081 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1081 as to other parties.

          1082. Paragraph 1082 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1082 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1082 as to other parties.

          1083. Paragraph 1083 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1083 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1083 as to other parties.

          1084. Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          1085. Bosch GmbH respectfully submits that no response to Paragraph 1085 is required

   because this Count is not being asserted against Bosch GmbH.

                                                   -191-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 194 of 256 PageID: 8729




          1086. Bosch GmbH respectfully submits that no response to Paragraph 1086 is required

   because this Count is not being asserted against Bosch GmbH.

          1087. Bosch GmbH respectfully submits that no response to Paragraph 1087 is required

   because this Count is not being asserted against Bosch GmbH.

          1088. Bosch GmbH respectfully submits that no response to Paragraph 1088 is required

   because this Count is not being asserted against Bosch GmbH.

          1089. Bosch GmbH respectfully submits that no response to Paragraph 1089 is required

   because this Count is not being asserted against Bosch GmbH.

          1090. Bosch GmbH respectfully submits that no response to Paragraph 1090 is required

   because this Count is not being asserted against Bosch GmbH.

          1091. Bosch GmbH respectfully submits that no response to Paragraph 1091 is required

   because this Count is not being asserted against Bosch GmbH.

          1092. Bosch GmbH respectfully submits that no response to Paragraph 1092 is required

   because this Count is not being asserted against Bosch GmbH.

          1093. Bosch GmbH respectfully submits that no response to Paragraph 1093 is required

   because this Count is not being asserted against Bosch GmbH.

          1094. Bosch GmbH respectfully submits that no response to Paragraph 1094 is required

   because this Count is not being asserted against Bosch GmbH.

          1095. Bosch GmbH respectfully submits that no response to Paragraph 1095 is required

   because this Count is not being asserted against Bosch GmbH.




                                               -192-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 195 of 256 PageID: 8730




          1096. Bosch GmbH respectfully submits that no response to Paragraph 1096 is required

   because this Count is not being asserted against Bosch GmbH.

          1097. Bosch GmbH respectfully submits that no response to Paragraph 1097 is required

   because this Count is not being asserted against Bosch GmbH.

          1098. Bosch GmbH respectfully submits that no response to Paragraph 1098 is required

   because this Count is not being asserted against Bosch GmbH.

          1099. Bosch GmbH respectfully submits that no response to Paragraph 1099 is required

   because this Count is not being asserted against Bosch GmbH.

          1100. Bosch GmbH respectfully submits that no response to Paragraph 1100 is required

   because this Count is not being asserted against Bosch GmbH.

          1101. Bosch GmbH respectfully submits that no response to Paragraph 1101 is required

   because this Count is not being asserted against Bosch GmbH.

          1102. Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          1103. Paragraph 1103 purports to characterize the nature of this action and Bosch GmbH

   need not respond. Paragraph 1103 states legal conclusions to which Bosch GmbH need not

   respond. To the extent a response is necessary, Bosch GmbH denies the allegations asserted in

   Paragraph 1103.

          1104. Paragraph 1104 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph




                                                   -193-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 196 of 256 PageID: 8731




   1104 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1104 as to other parties.

          1105. Paragraph 1105 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1105 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1105 as to other parties.

          1106. Bosch GmbH denies the allegations asserted in Paragraph 1106 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 1106 as to other parties.

          1107. Paragraph 1107 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1107 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1107 as to other parties.

          1108. Paragraph 1108 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1108 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1108 as to other parties.

          1109. Paragraph 1109 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1109 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1109 as to other parties.




                                                   -194-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 197 of 256 PageID: 8732




          1110. Paragraph 1110 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1110 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1110 as to other parties.

          1111. Paragraph 1111 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1111 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1111 as to other parties.

          1112. Bosch GmbH denies the allegations asserted in Paragraph 1112 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 1112 as to other parties.

          1113. Paragraph 1113 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1113 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1113 as to other parties.

          1114. Paragraph 1114 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1114 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1114 as to other parties.

          1115. Paragraph 1115 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph




                                                   -195-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 198 of 256 PageID: 8733




   1115 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1115 as to other parties.

          1116. Paragraph 1116 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1116 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1116 as to other parties.

          1117. Bosch GmbH denies the allegations asserted in Paragraph 1117 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 1117 as to other parties.

          1118. Paragraph 1118 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1118 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1118 as to other parties.

          1119. Paragraph 1119 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1119 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1119 as to other parties.

          1120. Paragraph 1120 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1120 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1120 as to other parties.




                                                   -196-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 199 of 256 PageID: 8734




          1121. Paragraph 1121 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1121 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1121 as to other parties.

          1122. Paragraph 1122 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1122 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1122 as to other parties.

          1123. Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          1124. Bosch GmbH respectfully submits that no response to Paragraph 1124 is required

   because this Count is not being asserted against Bosch GmbH.

          1125. Bosch GmbH respectfully submits that no response to Paragraph 1125 is required

   because this Count is not being asserted against Bosch GmbH.

          1126. Bosch GmbH respectfully submits that no response to Paragraph 1126 is required

   because this Count is not being asserted against Bosch GmbH.

          1127. Bosch GmbH respectfully submits that no response to Paragraph 1127 is required

   because this Count is not being asserted against Bosch GmbH.

          1128. Bosch GmbH respectfully submits that no response to Paragraph 1128 is required

   because this Count is not being asserted against Bosch GmbH.




                                                   -197-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 200 of 256 PageID: 8735




          1129. Bosch GmbH respectfully submits that no response to Paragraph 1129 is required

   because this Count is not being asserted against Bosch GmbH.

          1130. Bosch GmbH respectfully submits that no response to Paragraph 1130 is required

   because this Count is not being asserted against Bosch GmbH.

          1131. Bosch GmbH respectfully submits that no response to Paragraph 1131 is required

   because this Count is not being asserted against Bosch GmbH.

          1132. Bosch GmbH respectfully submits that no response to Paragraph 1132 is required

   because this Count is not being asserted against Bosch GmbH.

          1133. Bosch GmbH respectfully submits that no response to Paragraph 1133 is required

   because this Count is not being asserted against Bosch GmbH.

          1134. Bosch GmbH respectfully submits that no response to Paragraph 1134 is required

   because this Count is not being asserted against Bosch GmbH.

          1135. Bosch GmbH respectfully submits that no response to Paragraph 1135 is required

   because this Count is not being asserted against Bosch GmbH.

          1136. Bosch GmbH respectfully submits that no response to Paragraph 1136 is required

   because this Count is not being asserted against Bosch GmbH.

          1137. Bosch GmbH respectfully submits that no response to Paragraph 1137 is required

   because this Count is not being asserted against Bosch GmbH.

          1138. Bosch GmbH respectfully submits that no response to Paragraph 1138 is required

   because this Count is not being asserted against Bosch GmbH.




                                               -198-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 201 of 256 PageID: 8736




          1139. Bosch GmbH respectfully submits that no response to Paragraph 1139 is required

   because this Count is not being asserted against Bosch GmbH.

          1140. Bosch GmbH respectfully submits that no response to Paragraph 1140 is required

   because this Count is not being asserted against Bosch GmbH.

          1141. Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          1142. Paragraph 1142 purports to characterize the nature of this action and Bosch GmbH

   need not respond. Paragraph 1142 states legal conclusions to which Bosch GmbH need not

   respond. To the extent a response is necessary, Bosch GmbH denies the allegations asserted in

   Paragraph 1142.

          1143. Paragraph 1143 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1143 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1143 as to other parties.

          1144. Paragraph 1144 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1144 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1144 as to other parties.

          1145. Bosch GmbH denies the allegations asserted in Paragraph 1145 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 1145 as to other parties.




                                                   -199-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 202 of 256 PageID: 8737




          1146. Paragraph 1146 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1146 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1146 as to other parties.

          1147. Paragraph 1147 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1147 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1147 as to other parties.

          1148. Paragraph 1148 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1148 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1148 as to other parties.

          1149. Paragraph 1149 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1149 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1149 as to other parties.

          1150. Paragraph 1150 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1150 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1150 as to other parties.




                                                   -200-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 203 of 256 PageID: 8738




          1151. Bosch GmbH denies the allegations asserted in Paragraph 1151 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 1151 as to other parties.

          1152. Paragraph 1152 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1152 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1152 as to other parties.

          1153. Paragraph 1153 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1153 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1153 as to other parties.

          1154. Paragraph 1154 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1154 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1154 as to other parties.

          1155. Paragraph 1155 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1155 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1155 as to other parties.

          1156. Bosch GmbH denies the allegations asserted in Paragraph 1156 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 1156 as to other parties.


                                                   -201-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 204 of 256 PageID: 8739




          1157. Paragraph 1157 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1157 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1157 as to other parties.

          1158. Paragraph 1158 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1158 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1158 as to other parties.

          1159. Paragraph 1159 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1159 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1159 as to other parties.

          1160. Paragraph 1160 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1160 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1160 as to other parties.

          1161. Paragraph 1161 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1161 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1161 as to other parties.

          1162. Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.


                                                   -202-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 205 of 256 PageID: 8740




          1163. Bosch GmbH respectfully submits that no response to Paragraph 1163 is required

   because this Count is not being asserted against Bosch GmbH.

          1164. Bosch GmbH respectfully submits that no response to Paragraph 1164 is required

   because this Count is not being asserted against Bosch GmbH.

          1165. Bosch GmbH respectfully submits that no response to Paragraph 1165 is required

   because this Count is not being asserted against Bosch GmbH.

          1166. Bosch GmbH respectfully submits that no response to Paragraph 1166 is required

   because this Count is not being asserted against Bosch GmbH.

          1167. Bosch GmbH respectfully submits that no response to Paragraph 1167 is required

   because this Count is not being asserted against Bosch GmbH.

          1168. Bosch GmbH respectfully submits that no response to Paragraph 1168 is required

   because this Count is not being asserted against Bosch GmbH.

          1169. Bosch GmbH respectfully submits that no response to Paragraph 1169 is required

   because this Count is not being asserted against Bosch GmbH.

          1170. Bosch GmbH respectfully submits that no response to Paragraph 1170 is required

   because this Count is not being asserted against Bosch GmbH.

          1171. Bosch GmbH respectfully submits that no response to Paragraph 1171 is required

   because this Count is not being asserted against Bosch GmbH.

          1172. Bosch GmbH respectfully submits that no response to Paragraph 1172 is required

   because this Count is not being asserted against Bosch GmbH.




                                               -203-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 206 of 256 PageID: 8741




          1173. Bosch GmbH respectfully submits that no response to Paragraph 1173 is required

   because this Count is not being asserted against Bosch GmbH.

          1174. Bosch GmbH respectfully submits that no response to Paragraph 1174 is required

   because this Count is not being asserted against Bosch GmbH.

          1175. Bosch GmbH respectfully submits that no response to Paragraph 1175 is required

   because this Count is not being asserted against Bosch GmbH.

          1176. Bosch GmbH respectfully submits that no response to Paragraph 1176 is required

   because this Count is not being asserted against Bosch GmbH.

          1177. Bosch GmbH respectfully submits that no response to Paragraph 1177 is required

   because this Count is not being asserted against Bosch GmbH.

          1178. Bosch GmbH respectfully submits that no response to Paragraph 1178 is required

   because this Count is not being asserted against Bosch GmbH.

          1179. Bosch GmbH respectfully submits that no response to Paragraph 1179 is required

   because this Count is not being asserted against Bosch GmbH.

          1180. Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          1181. Paragraph 1181 purports to characterize the nature of this action and Bosch GmbH

   need not respond. Paragraph 1181 states legal conclusions to which Bosch GmbH need not

   respond. To the extent a response is necessary, Bosch GmbH denies the allegations asserted in

   Paragraph 1181.




                                                   -204-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 207 of 256 PageID: 8742




           1182. Paragraph 1182 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1182 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 1182 as to other parties.

           1183. Paragraph 1183 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1183 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 1183 as to other parties.

           1184. Bosch GmbH denies the allegations asserted in Paragraph 1184 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity of

   the allegations in Paragraph 1184 as to other parties.

           1185. Paragraph 1185 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1185 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 1185 as to other parties.

           1186. Paragraph 1186 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1186 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 1186 as to other parties.

           1187. Paragraph 1187 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph




                                                    -205-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 208 of 256 PageID: 8743




   1187 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 1187 as to other parties.

           1188. Paragraph 1188 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1188 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 1188 as to other parties.

           1189. Paragraph 1189 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1189 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 1189 as to other parties.

           1190. Bosch GmbH denies the allegations asserted in Paragraph 1190 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity of

   the allegations in Paragraph 1190 as to other parties.

           1191. Paragraph 1191 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1191 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 1191 as to other parties.

           1192. Paragraph 1192 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1192 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 1192 as to other parties.




                                                    -206-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 209 of 256 PageID: 8744




           1193. Paragraph 1193 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1193 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 1193 as to other parties.

           1194. Paragraph 1194 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1194 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 1194 as to other parties.

           1195. Bosch GmbH denies the allegations asserted in Paragraph 1195 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity of

   the allegations in Paragraph 1195 as to other parties.

           1196. Paragraph 1196 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1196 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 1196 as to other parties.

           1197. Paragraph 1197 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1197 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 1197 as to other parties.

           1198. Paragraph 1198 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph




                                                    -207-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 210 of 256 PageID: 8745




   1198 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 1198 as to other parties.

           1199. Paragraph 1199 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1199 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 1199 as to other parties.

           1200. Paragraph 1200 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1200 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with respect

   to the truth or falsity of the allegations in Paragraph 1200 as to other parties.

           1201. Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

           1202. Bosch GmbH respectfully submits that no response to Paragraph 1202 is required

   because this Count is not being asserted against Bosch GmbH.

           1203. Bosch GmbH respectfully submits that no response to Paragraph 1203 is required

   because this Count is not being asserted against Bosch GmbH.

           1204. Bosch GmbH respectfully submits that no response to Paragraph 1204 is required

   because this Count is not being asserted against Bosch GmbH.

           1205. Bosch GmbH respectfully submits that no response to Paragraph 1205 is required

   because this Count is not being asserted against Bosch GmbH.




                                                    -208-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 211 of 256 PageID: 8746




          1206. Bosch GmbH respectfully submits that no response to Paragraph 1206 is required

   because this Count is not being asserted against Bosch GmbH.

          1207. Bosch GmbH respectfully submits that no response to Paragraph 1207 is required

   because this Count is not being asserted against Bosch GmbH.

          1208. Bosch GmbH respectfully submits that no response to Paragraph 1208 is required

   because this Count is not being asserted against Bosch GmbH.

          1209. Bosch GmbH respectfully submits that no response to Paragraph 1209 is required

   because this Count is not being asserted against Bosch GmbH.

          1210. Bosch GmbH respectfully submits that no response to Paragraph 1210 is required

   because this Count is not being asserted against Bosch GmbH.

          1211. Bosch GmbH respectfully submits that no response to Paragraph 1211 is required

   because this Count is not being asserted against Bosch GmbH.

          1212. Bosch GmbH respectfully submits that no response to Paragraph 1212 is required

   because this Count is not being asserted against Bosch GmbH.

          1213. Bosch GmbH respectfully submits that no response to Paragraph 1213 is required

   because this Count is not being asserted against Bosch GmbH.

          1214. Bosch GmbH respectfully submits that no response to Paragraph 1214 is required

   because this Count is not being asserted against Bosch GmbH.

          1215. Bosch GmbH respectfully submits that no response to Paragraph 1215 is required

   because this Count is not being asserted against Bosch GmbH.




                                               -209-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 212 of 256 PageID: 8747




          1216. Bosch GmbH respectfully submits that no response to Paragraph 1216 is required

   because this Count is not being asserted against Bosch GmbH.

          1217. Bosch GmbH respectfully submits that no response to Paragraph 1217 is required

   because this Count is not being asserted against Bosch GmbH.

          1218. Bosch GmbH respectfully submits that no response to Paragraph 1218 is required

   because this Count is not being asserted against Bosch GmbH.

          1219. Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          1220. Paragraph 1220 purports to characterize the nature of this action and Bosch GmbH

   need not respond. Paragraph 1220 states legal conclusions to which Bosch GmbH need not

   respond. To the extent a response is necessary, Bosch GmbH denies the allegations asserted in

   Paragraph 1220.

          1221. Paragraph 1221 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1221 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1221 as to other parties.

          1222. Paragraph 1222 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1222 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1222 as to other parties.




                                                   -210-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 213 of 256 PageID: 8748




          1223. Bosch GmbH denies the allegations asserted in Paragraph 1223 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 1223 as to other parties.

          1224. Paragraph 1224 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1224 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1224 as to other parties.

          1225. Paragraph 1225 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1225 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1225 as to other parties.

          1226. Paragraph 1226 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1226 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1226 as to other parties.

          1227. Paragraph 1227 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1227 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1227 as to other parties.

          1228. Paragraph 1228 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph




                                                   -211-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 214 of 256 PageID: 8749




   1228 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1228 as to other parties.

          1229. Bosch GmbH denies the allegations asserted in Paragraph 1229 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 1229 as to other parties.

          1230. Paragraph 1230 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1230 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1230 as to other parties.

          1231. Paragraph 1231 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1231 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1231 as to other parties.

          1232. Paragraph 1232 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1232 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1232 as to other parties.

          1233. Paragraph 1233 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1233 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1233 as to other parties.




                                                   -212-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 215 of 256 PageID: 8750




          1234. Bosch GmbH denies the allegations asserted in Paragraph 1234 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 1234 as to other parties.

          1235. Paragraph 1235 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1235 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1235 as to other parties.

          1236. Paragraph 1236 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1236 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1236 as to other parties.

          1237. Paragraph 1237 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1237 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1237 as to other parties.

          1238. Paragraph 1238 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1238 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1238 as to other parties.

          1239. Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.




                                                   -213-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 216 of 256 PageID: 8751




          1240. Bosch GmbH respectfully submits that no response to Paragraph 1240 is required

   because this Count is not being asserted against Bosch GmbH.

          1241. Bosch GmbH respectfully submits that no response to Paragraph 1241 is required

   because this Count is not being asserted against Bosch GmbH.

          1242. Bosch GmbH respectfully submits that no response to Paragraph 1242 is required

   because this Count is not being asserted against Bosch GmbH.

          1243. Bosch GmbH respectfully submits that no response to Paragraph 1243 is required

   because this Count is not being asserted against Bosch GmbH.

          1244. Bosch GmbH respectfully submits that no response to Paragraph 1244 is required

   because this Count is not being asserted against Bosch GmbH.

          1245. Bosch GmbH respectfully submits that no response to Paragraph 1245 is required

   because this Count is not being asserted against Bosch GmbH.

          1246. Bosch GmbH respectfully submits that no response to Paragraph 1246 is required

   because this Count is not being asserted against Bosch GmbH.

          1247. Bosch GmbH respectfully submits that no response to Paragraph 1247 is required

   because this Count is not being asserted against Bosch GmbH.

          1248. Bosch GmbH respectfully submits that no response to Paragraph 1248 is required

   because this Count is not being asserted against Bosch GmbH.

          1249. Bosch GmbH respectfully submits that no response to Paragraph 1249 is required

   because this Count is not being asserted against Bosch GmbH.




                                               -214-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 217 of 256 PageID: 8752




          1250. Bosch GmbH respectfully submits that no response to Paragraph 1250 is required

   because this Count is not being asserted against Bosch GmbH.

          1251. Bosch GmbH respectfully submits that no response to Paragraph 1251 is required

   because this Count is not being asserted against Bosch GmbH.

          1252. Bosch GmbH respectfully submits that no response to Paragraph 1252 is required

   because this Count is not being asserted against Bosch GmbH.

          1253. Bosch GmbH respectfully submits that no response to Paragraph 1253 is required

   because this Count is not being asserted against Bosch GmbH.

          1254. Bosch GmbH respectfully submits that no response to Paragraph 1254 is required

   because this Count is not being asserted against Bosch GmbH.

          1255. Bosch GmbH respectfully submits that no response to Paragraph 1255 is required

   because this Count is not being asserted against Bosch GmbH.

          1256. Bosch GmbH respectfully submits that no response to Paragraph 1256 is required

   because this Count is not being asserted against Bosch GmbH.

          1257. Bosch GmbH respectfully submits that no response to Paragraph 1257 is required

   because this Count is not being asserted against Bosch GmbH.

          1258. Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          1259. Paragraph 1259 purports to characterize the nature of this action and Bosch GmbH

   need not respond. Paragraph 1259 states legal conclusions to which Bosch GmbH need not




                                                   -215-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 218 of 256 PageID: 8753




   respond. To the extent a response is necessary, Bosch GmbH denies the allegations asserted in

   Paragraph 1259.

          1260. Paragraph 1260 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1260 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1260 as to other parties.

          1261. Paragraph 1261 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1261 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1261 as to other parties.

          1262. Bosch GmbH denies the allegations asserted in Paragraph 1262 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 1262 as to other parties.

          1263. Paragraph 1263 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1263 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1263 as to other parties.

          1264. Paragraph 1264 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1264 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1264 as to other parties.




                                                   -216-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 219 of 256 PageID: 8754




          1265. Paragraph 1265 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1265 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1265 as to other parties.

          1266. Paragraph 1266 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1266 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1266 as to other parties.

          1267. Paragraph 1267 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1267 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1267 as to other parties.

          1268. Bosch GmbH denies the allegations asserted in Paragraph 1268 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 1268 as to other parties.

          1269. Paragraph 1269 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1269 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1269 as to other parties.

          1270. Paragraph 1270 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph




                                                   -217-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 220 of 256 PageID: 8755




   1270 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1270 as to other parties.

          1271. Paragraph 1271 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1271 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1271 as to other parties.

          1272. Paragraph 1272 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1272 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1272 as to other parties.

          1273. Bosch GmbH denies the allegations asserted in Paragraph 1273 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 1273 as to other parties.

          1274. Paragraph 1274 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1274 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1274 as to other parties.

          1275. Paragraph 1275 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1275 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1275 as to other parties.




                                                   -218-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 221 of 256 PageID: 8756




          1276. Paragraph 1276 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1276 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1276 as to other parties.

          1277. Paragraph 1277 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1277 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1277 as to other parties.

          1278. Paragraph 1278 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1278 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1278 as to other parties.

          1279. Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          1280. Bosch GmbH respectfully submits that no response to Paragraph 1280 is required

   because this Count is not being asserted against Bosch GmbH.

          1281. Bosch GmbH respectfully submits that no response to Paragraph 1281 is required

   because this Count is not being asserted against Bosch GmbH.

          1282. Bosch GmbH respectfully submits that no response to Paragraph 1282 is required

   because this Count is not being asserted against Bosch GmbH.




                                                   -219-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 222 of 256 PageID: 8757




          1283. Bosch GmbH respectfully submits that no response to Paragraph 1283 is required

   because this Count is not being asserted against Bosch GmbH.

          1284. Bosch GmbH respectfully submits that no response to Paragraph 1284 is required

   because this Count is not being asserted against Bosch GmbH.

          1285. Bosch GmbH respectfully submits that no response to Paragraph 1285 is required

   because this Count is not being asserted against Bosch GmbH.

          1286. Bosch GmbH respectfully submits that no response to Paragraph 1286 is required

   because this Count is not being asserted against Bosch GmbH.

          1287. Bosch GmbH respectfully submits that no response to Paragraph 1287 is required

   because this Count is not being asserted against Bosch GmbH.

          1288. Bosch GmbH respectfully submits that no response to Paragraph 1288 is required

   because this Count is not being asserted against Bosch GmbH.

          1289. Bosch GmbH respectfully submits that no response to Paragraph 1289 is required

   because this Count is not being asserted against Bosch GmbH.

          1290. Bosch GmbH respectfully submits that no response to Paragraph 1290 is required

   because this Count is not being asserted against Bosch GmbH.

          1291. Bosch GmbH respectfully submits that no response to Paragraph 1291 is required

   because this Count is not being asserted against Bosch GmbH.

          1292. Bosch GmbH respectfully submits that no response to Paragraph 1292 is required

   because this Count is not being asserted against Bosch GmbH.




                                               -220-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 223 of 256 PageID: 8758




          1293. Bosch GmbH respectfully submits that no response to Paragraph 1293 is required

   because this Count is not being asserted against Bosch GmbH.

          1294. Bosch GmbH respectfully submits that no response to Paragraph 1294 is required

   because this Count is not being asserted against Bosch GmbH.

          1295. Bosch GmbH respectfully submits that no response to Paragraph 1295 is required

   because this Count is not being asserted against Bosch GmbH.

          1296. Bosch GmbH respectfully submits that no response to Paragraph 1296 is required

   because this Count is not being asserted against Bosch GmbH.

          1297. Bosch GmbH respectfully submits that no response to Paragraph 1297 is required

   because this Count is not being asserted against Bosch GmbH.

          1298. Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          1299. Paragraph 1299 purports to characterize the nature of this action and Bosch GmbH

   need not respond. Paragraph 1299 states legal conclusions to which Bosch GmbH need not

   respond. To the extent a response is necessary, Bosch GmbH denies the allegations asserted in

   Paragraph 1299.

          1300. Paragraph 1300 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1300 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1300 as to other parties.




                                                   -221-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 224 of 256 PageID: 8759




          1301. Paragraph 1301 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1301 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1301 as to other parties.

          1302. Bosch GmbH denies the allegations asserted in Paragraph 1302 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 1302 as to other parties.

          1303. Paragraph 1303 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1303 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1303 as to other parties.

          1304. Paragraph 1304 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1304 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1304 as to other parties.

          1305. Paragraph 1305 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1305 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1305 as to other parties.

          1306. Paragraph 1306 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph




                                                   -222-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 225 of 256 PageID: 8760




   1306 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1306 as to other parties.

          1307. Paragraph 1307 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1307 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1307 as to other parties.

          1308. Bosch GmbH denies the allegations asserted in Paragraph 1308 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 1308 as to other parties.

          1309. Paragraph 1309 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1309 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1309 as to other parties.

          1310. Paragraph 1310 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1310 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1310 as to other parties.

          1311. Paragraph 1311 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1311 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1311 as to other parties.




                                                   -223-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 226 of 256 PageID: 8761




          1312. Paragraph 1312 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1312 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1312 as to other parties.

          1313. Paragraph 1313 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1313 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1313 as to other parties.

          1314. Paragraph 1314 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1314 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1314 as to other parties.

          1315. Paragraph 1315 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1315 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1315 as to other parties.

          1316. Paragraph 1316 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1316 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1316 as to other parties.

          1317. Paragraph 1317 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph


                                                   -224-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 227 of 256 PageID: 8762




   1317 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1317 as to other parties.

          1318. Paragraph 1318 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1318 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1318 as to other parties.

          1319. Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          1320. Bosch GmbH respectfully submits that no response to Paragraph 1320 is required

   because this Count is not being asserted against Bosch GmbH.

          1321. Bosch GmbH respectfully submits that no response to Paragraph 1321 is required

   because this Count is not being asserted against Bosch GmbH.

          1322. Bosch GmbH respectfully submits that no response to Paragraph 1322 is required

   because this Count is not being asserted against Bosch GmbH.

          1323. Bosch GmbH respectfully submits that no response to Paragraph 1323 is required

   because this Count is not being asserted against Bosch GmbH.

          1324. Bosch GmbH respectfully submits that no response to Paragraph 1324 is required

   because this Count is not being asserted against Bosch GmbH.

          1325. Bosch GmbH respectfully submits that no response to Paragraph 1325 is required

   because this Count is not being asserted against Bosch GmbH.




                                                   -225-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 228 of 256 PageID: 8763




          1326. Bosch GmbH respectfully submits that no response to Paragraph 1326 is required

   because this Count is not being asserted against Bosch GmbH.

          1327. Bosch GmbH respectfully submits that no response to Paragraph 1327 is required

   because this Count is not being asserted against Bosch GmbH.

          1328. Bosch GmbH respectfully submits that no response to Paragraph 1328 is required

   because this Count is not being asserted against Bosch GmbH.

          1329. Bosch GmbH respectfully submits that no response to Paragraph 1329 is required

   because this Count is not being asserted against Bosch GmbH.

          1330. Bosch GmbH respectfully submits that no response to Paragraph 1330 is required

   because this Count is not being asserted against Bosch GmbH.

          1331. Bosch GmbH respectfully submits that no response to Paragraph 1331 is required

   because this Count is not being asserted against Bosch GmbH.

          1332. Bosch GmbH respectfully submits that no response to Paragraph 1332 is required

   because this Count is not being asserted against Bosch GmbH.

          1333. Bosch GmbH respectfully submits that no response to Paragraph 1333 is required

   because this Count is not being asserted against Bosch GmbH.

          1334. Bosch GmbH respectfully submits that no response to Paragraph 1334 is required

   because this Count is not being asserted against Bosch GmbH.

          1335. Bosch GmbH respectfully submits that no response to Paragraph 1335 is required

   because this Count is not being asserted against Bosch GmbH.




                                               -226-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 229 of 256 PageID: 8764




          1336. Bosch GmbH respectfully submits that no response to Paragraph 1336 is required

   because this Count is not being asserted against Bosch GmbH.

          1337. Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          1338. Paragraph 1338 purports to characterize the nature of this action and Bosch GmbH

   need not respond. Paragraph 1338 states legal conclusions to which Bosch GmbH need not

   respond. To the extent a response is necessary, Bosch GmbH denies the allegations asserted in

   Paragraph 1338.

          1339. Paragraph 1339 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1339 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1339 as to other parties.

          1340. Paragraph 1340 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1340 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1340 as to other parties.

          1341. Bosch GmbH denies the allegations asserted in Paragraph 1341 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 1341 as to other parties.

          1342. Paragraph 1342 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph




                                                   -227-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 230 of 256 PageID: 8765




   1342 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1342 as to other parties.

          1343. Paragraph 1343 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1343 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1343 as to other parties.

          1344. Paragraph 1344 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1344 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1344 as to other parties.

          1345. Paragraph 1345 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1345 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1345 as to other parties.

          1346. Paragraph 1346 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1346 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1346 as to other parties.

          1347. Bosch GmbH denies the allegations asserted in Paragraph 1347 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 1347 as to other parties.




                                                   -228-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 231 of 256 PageID: 8766




          1348. Paragraph 1348 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1348 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1348 as to other parties.

          1349. Paragraph 1349 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1349 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1349 as to other parties.

          1350. Paragraph 1350 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1350 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1350 as to other parties.

          1351. Paragraph 1351 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1351 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1351 as to other parties.

          1352. Bosch GmbH denies the allegations asserted in Paragraph 1352 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 1352 as to other parties.

          1353. Paragraph 1353 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph




                                                   -229-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 232 of 256 PageID: 8767




   1353 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1353 as to other parties.

          1354. Paragraph 1354 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1354 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1354 as to other parties.

          1355. Paragraph 1355 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1355 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1355 as to other parties.

          1356. Paragraph 1356 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1356 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1356 as to other parties.

          1357. Paragraph 1357 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1357 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1357 as to other parties.

          1358. Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          1359. Bosch GmbH respectfully submits that no response to Paragraph 1359 is required

   because this Count is not being asserted against Bosch GmbH.

                                                   -230-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 233 of 256 PageID: 8768




          1360. Bosch GmbH respectfully submits that no response to Paragraph 1360 is required

   because this Count is not being asserted against Bosch GmbH.

          1361. Bosch GmbH respectfully submits that no response to Paragraph 1361 is required

   because this Count is not being asserted against Bosch GmbH.

          1362. Bosch GmbH respectfully submits that no response to Paragraph 1362 is required

   because this Count is not being asserted against Bosch GmbH.

          1363. Bosch GmbH respectfully submits that no response to Paragraph 1363 is required

   because this Count is not being asserted against Bosch GmbH.

          1364. Bosch GmbH respectfully submits that no response to Paragraph 1364 is required

   because this Count is not being asserted against Bosch GmbH.

          1365. Bosch GmbH respectfully submits that no response to Paragraph 1365 is required

   because this Count is not being asserted against Bosch GmbH.

          1366. Bosch GmbH respectfully submits that no response to Paragraph 1366 is required

   because this Count is not being asserted against Bosch GmbH.

          1367. Bosch GmbH respectfully submits that no response to Paragraph 1367 is required

   because this Count is not being asserted against Bosch GmbH.

          1368. Bosch GmbH respectfully submits that no response to Paragraph 1368 is required

   because this Count is not being asserted against Bosch GmbH.

          1369. Bosch GmbH respectfully submits that no response to Paragraph 1369 is required

   because this Count is not being asserted against Bosch GmbH.




                                               -231-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 234 of 256 PageID: 8769




          1370. Bosch GmbH respectfully submits that no response to Paragraph 1370 is required

   because this Count is not being asserted against Bosch GmbH.

          1371. Bosch GmbH respectfully submits that no response to Paragraph 1371 is required

   because this Count is not being asserted against Bosch GmbH.

          1372. Bosch GmbH respectfully submits that no response to Paragraph 1372 is required

   because this Count is not being asserted against Bosch GmbH.

          1373. Bosch GmbH respectfully submits that no response to Paragraph 1373 is required

   because this Count is not being asserted against Bosch GmbH.

          1374. Bosch GmbH respectfully submits that no response to Paragraph 1374 is required

   because this Count is not being asserted against Bosch GmbH.

          1375. Bosch GmbH respectfully submits that no response to Paragraph 1375 is required

   because this Count is not being asserted against Bosch GmbH.

          1376. Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          1377. Paragraph 1377 purports to characterize the nature of this action and Bosch GmbH

   need not respond. Paragraph 1377 states legal conclusions to which Bosch GmbH need not

   respond. To the extent a response is necessary, Bosch GmbH denies the allegations asserted in

   Paragraph 1377.

          1378. Paragraph 1378 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph




                                                   -232-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 235 of 256 PageID: 8770




   1378 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1378 as to other parties.

          1379. Paragraph 1379 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1379 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1379 as to other parties.

          1380. Bosch GmbH denies the allegations asserted in Paragraph 1380 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 1380 as to other parties.

          1381. Paragraph 1381 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1381 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1381 as to other parties.

          1382. Paragraph 1382 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1382 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1382 as to other parties.

          1383. Paragraph 1383 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1383 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1383 as to other parties.




                                                   -233-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 236 of 256 PageID: 8771




          1384. Paragraph 1384 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1384 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1384 as to other parties.

          1385. Paragraph 1385 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1385 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1385 as to other parties.

          1386. Bosch GmbH denies the allegations asserted in Paragraph 1386 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 1386 as to other parties.

          1387. Paragraph 1387 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1387 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1387 as to other parties.

          1388. Paragraph 1388 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1388 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1388 as to other parties.

          1389. Paragraph 1389 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph




                                                   -234-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 237 of 256 PageID: 8772




   1389 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1389 as to other parties.

          1390. Paragraph 1390 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1390 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1390 as to other parties.

          1391. Bosch GmbH denies the allegations asserted in Paragraph 1391 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 1391 as to other parties.

          1392. Paragraph 1392 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1392 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1392 as to other parties.

          1393. Paragraph 1393 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1393 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1393 as to other parties.

          1394. Paragraph 1394 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1394 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1394 as to other parties.




                                                   -235-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 238 of 256 PageID: 8773




          1395. Paragraph 1395 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1395 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1395 as to other parties.

          1396. Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          1397. Bosch GmbH respectfully submits that no response to Paragraph 1397 is required

   because this Count is not being asserted against Bosch GmbH.

          1398. Bosch GmbH respectfully submits that no response to Paragraph 1398 is required

   because this Count is not being asserted against Bosch GmbH.

          1399. Bosch GmbH respectfully submits that no response to Paragraph 1399 is required

   because this Count is not being asserted against Bosch GmbH.

          1400. Bosch GmbH respectfully submits that no response to Paragraph 1400 is required

   because this Count is not being asserted against Bosch GmbH.

          1401. Bosch GmbH respectfully submits that no response to Paragraph 1401 is required

   because this Count is not being asserted against Bosch GmbH.

          1402. Bosch GmbH respectfully submits that no response to Paragraph 1402 is required

   because this Count is not being asserted against Bosch GmbH.

          1403. Bosch GmbH respectfully submits that no response to Paragraph 1403 is required

   because this Count is not being asserted against Bosch GmbH.




                                                   -236-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 239 of 256 PageID: 8774




          1404. Bosch GmbH respectfully submits that no response to Paragraph 1404 is required

   because this Count is not being asserted against Bosch GmbH.

          1405. Bosch GmbH respectfully submits that no response to Paragraph 1405 is required

   because this Count is not being asserted against Bosch GmbH.

          1406. Bosch GmbH respectfully submits that no response to Paragraph 1406 is required

   because this Count is not being asserted against Bosch GmbH.

          1407. Bosch GmbH respectfully submits that no response to Paragraph 1407 is required

   because this Count is not being asserted against Bosch GmbH.

          1408. Bosch GmbH respectfully submits that no response to Paragraph 1408 is required

   because this Count is not being asserted against Bosch GmbH.

          1409. Bosch GmbH respectfully submits that no response to Paragraph 1409 is required

   because this Count is not being asserted against Bosch GmbH.

          1410. Bosch GmbH respectfully submits that no response to Paragraph 1410 is required

   because this Count is not being asserted against Bosch GmbH.

          1411. Bosch GmbH respectfully submits that no response to Paragraph 1411 is required

   because this Count is not being asserted against Bosch GmbH.

          1412. Bosch GmbH respectfully submits that no response to Paragraph 1412 is required

   because this Count is not being asserted against Bosch GmbH.

          1413. Bosch GmbH respectfully submits that no response to Paragraph 1413 is required

   because this Count is not being asserted against Bosch GmbH.




                                               -237-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 240 of 256 PageID: 8775




          1414. Bosch GmbH respectfully submits that no response to Paragraph 1414 is required

   because this Count is not being asserted against Bosch GmbH.

          1415. Bosch GmbH respectfully submits that no response to Paragraph 1415 is required

   because this Count is not being asserted against Bosch GmbH.

          1416. Bosch GmbH respectfully submits that no response to Paragraph 1416 is required

   because this Count is not being asserted against Bosch GmbH.

          1417. Bosch GmbH respectfully submits that no response to Paragraph 1417 is required

   because this Count is not being asserted against Bosch GmbH.

          1418. Bosch GmbH respectfully submits that no response to Paragraph 1418 is required

   because this Count is not being asserted against Bosch GmbH.

          1419. Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          1420. Paragraph 1420 purports to characterize the nature of this action and Bosch GmbH

   need not respond. Paragraph 1420 states legal conclusions to which Bosch GmbH need not

   respond. To the extent a response is necessary, Bosch GmbH denies the allegations asserted in

   Paragraph 1420.

          1421. Paragraph 1421 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1421 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1421 as to other parties.




                                                   -238-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 241 of 256 PageID: 8776




          1422. Paragraph 1422 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1422 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1422 as to other parties.

          1423. Bosch GmbH denies the allegations asserted in Paragraph 1423 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 1423 as to other parties.

          1424. Paragraph 1424 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1424 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1424 as to other parties.

          1425. Paragraph 1425 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1425 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1425 as to other parties.

          1426. Paragraph 1426 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1426 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1426 as to other parties.

          1427. Paragraph 1427 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph




                                                   -239-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 242 of 256 PageID: 8777




   1427 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1427 as to other parties.

          1428. Paragraph 1428 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1428 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1428 as to other parties.

          1429. Bosch GmbH denies the allegations asserted in Paragraph 1429 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 1429 as to other parties.

          1430. Paragraph 1430 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1430 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1430 as to other parties.

          1431. Paragraph 1431 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1431 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1431 as to other parties.

          1432. Paragraph 1432 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1432 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1432 as to other parties.




                                                   -240-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 243 of 256 PageID: 8778




          1433. Paragraph 1433 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1433 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1433 as to other parties.

          1434. Bosch GmbH denies the allegations asserted in Paragraph 1434 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 1434 as to other parties.

          1435. Paragraph 1435 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1435 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1435 as to other parties.

          1436. Paragraph 1436 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1436 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1436 as to other parties.

          1437. Paragraph 1437 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1437 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1437 as to other parties.

          1438. Paragraph 1438 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph




                                                   -241-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 244 of 256 PageID: 8779




   1438 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1438 as to other parties.

          1439. Paragraph 1439 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1439 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1439 as to other parties.

          1440. Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          1441. Bosch GmbH respectfully submits that no response to Paragraph 1441 is required

   because this Count is not being asserted against Bosch GmbH.

          1442. Bosch GmbH respectfully submits that no response to Paragraph 1442 is required

   because this Count is not being asserted against Bosch GmbH.

          1443. Bosch GmbH respectfully submits that no response to Paragraph 1443 is required

   because this Count is not being asserted against Bosch GmbH.

          1444. Bosch GmbH respectfully submits that no response to Paragraph 1444 is required

   because this Count is not being asserted against Bosch GmbH.

          1445. Bosch GmbH respectfully submits that no response to Paragraph 1445 is required

   because this Count is not being asserted against Bosch GmbH.

          1446. Bosch GmbH respectfully submits that no response to Paragraph 1446 is required

   because this Count is not being asserted against Bosch GmbH.




                                                   -242-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 245 of 256 PageID: 8780




          1447. Bosch GmbH respectfully submits that no response to Paragraph 1447 is required

   because this Count is not being asserted against Bosch GmbH.

          1448. Bosch GmbH respectfully submits that no response to Paragraph 1448 is required

   because this Count is not being asserted against Bosch GmbH.

          1449. Bosch GmbH respectfully submits that no response to Paragraph 1449 is required

   because this Count is not being asserted against Bosch GmbH.

          1450. Bosch GmbH respectfully submits that no response to Paragraph 1450 is required

   because this Count is not being asserted against Bosch GmbH.

          1451. Bosch GmbH respectfully submits that no response to Paragraph 1451 is required

   because this Count is not being asserted against Bosch GmbH.

          1452. Bosch GmbH respectfully submits that no response to Paragraph 1452 is required

   because this Count is not being asserted against Bosch GmbH.

          1453. Bosch GmbH respectfully submits that no response to Paragraph 1453 is required

   because this Count is not being asserted against Bosch GmbH.

          1454. Bosch GmbH respectfully submits that no response to Paragraph 1454 is required

   because this Count is not being asserted against Bosch GmbH.

          1455. Bosch GmbH respectfully submits that no response to Paragraph 1455 is required

   because this Count is not being asserted against Bosch GmbH.

          1456. Bosch GmbH respectfully submits that no response to Paragraph 1456 is required

   because this Count is not being asserted against Bosch GmbH.




                                               -243-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 246 of 256 PageID: 8781




          1457. Bosch GmbH respectfully submits that no response to Paragraph 1457 is required

   because this Count is not being asserted against Bosch GmbH.

          1458. Bosch GmbH respectfully submits that no response to Paragraph 1458 is required

   because this Count is not being asserted against Bosch GmbH.

          1459. Bosch GmbH incorporates by reference all preceding and succeeding responses to

   the allegations as though fully set forth herein.

          1460. Paragraph 1460 purports to characterize the nature of this action and Bosch GmbH

   need not respond. Paragraph 1460 states legal conclusions to which Bosch GmbH need not

   respond. To the extent a response is necessary, Bosch GmbH denies the allegations asserted in

   Paragraph 1460.

          1461. Paragraph 1461 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1461 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1461 as to other parties.

          1462. Paragraph 1462 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1462 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1462 as to other parties.

          1463. Bosch GmbH denies the allegations asserted in Paragraph 1463 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 1463 as to other parties.




                                                   -244-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 247 of 256 PageID: 8782




          1464. Paragraph 1464 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1464 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1464 as to other parties.

          1465. Paragraph 1465 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1465 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1465 as to other parties.

          1466. Paragraph 1466 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1466 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1466 as to other parties.

          1467. Paragraph 1467 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1467 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1467 as to other parties.

          1468. Paragraph 1468 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1468 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1468 as to other parties.




                                                   -245-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 248 of 256 PageID: 8783




          1469. Bosch GmbH denies the allegations asserted in Paragraph 1469 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 1469 as to other parties.

          1470. Paragraph 1470 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1470 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1470 as to other parties.

          1471. Paragraph 1471 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1471 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1471 as to other parties.

          1472. Paragraph 1472 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1472 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1472 as to other parties.

          1473. Paragraph 1473 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1473 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1473 as to other parties.

          1474. Bosch GmbH denies the allegations asserted in Paragraph 1474 as to Bosch GmbH

   and lacks knowledge or information sufficient to form a belief with respect to the truth or falsity

   of the allegations in Paragraph 1474 as to other parties.


                                                   -246-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 249 of 256 PageID: 8784




          1475. Paragraph 1475 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1475 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1475 as to other parties.

          1476. Paragraph 1476 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1476 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1476 as to other parties.

          1477. Paragraph 1477 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1477 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1477 as to other parties.

          1478. Paragraph 1478 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1478 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1478 as to other parties.

          1479. Paragraph 1479 states legal conclusions to which Bosch GmbH need not respond.

   To the extent a response is necessary, Bosch GmbH denies the allegations asserted in Paragraph

   1479 as to Bosch GmbH and lacks knowledge or information sufficient to form a belief with

   respect to the truth or falsity of the allegations in Paragraph 1479 as to other parties.




                                                   -247-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 250 of 256 PageID: 8785




                                          GENERAL DENIAL

          Bosch GmbH denies all allegations contained in the Complaint (including headings and

   captions) not specifically admitted in this Answer.

                                     AFFIRMATIVE DEFENSES

          For further answer and by way of affirmative defenses, Bosch GmbH states as follows:

                                 FIRST AFFIRMATIVE DEFENSE

                                  (Failure to State a Claim for Relief)

          Plaintiffs’ Complaint fails to state a claim upon which relief can be granted against Bosch

   GmbH. Bosch GmbH asserts as a defense each and every ground set forth in its previously filed

   motion to dismiss pursuant to Federal Rules of Civil Procedure 9(b), 12(b)(1) & 12(b)(6), which

   is incorporated herein by reference.

                                SECOND AFFIRMATIVE DEFENSE

                                     (Lack of Personal Jurisdiction)

          Plaintiffs’ claims, and the claims of the putative class members they purport to represent,

   should be dismissed because this Court lacks personal jurisdiction over Bosch GmbH.

                                 THIRD AFFIRMATIVE DEFENSE

                                          (Statute of Limitations)

          Plaintiffs’ claims, and the claims of the putative class members they purport to represent,

   should be dismissed to the extent that they are barred by the four-year limitations period applicable




                                                   -248-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 251 of 256 PageID: 8786




   to civil actions under RICO or by the statutes of limitations applicable to plaintiffs’ various state

   law claims.

                                 FOURTH AFFIRMATIVE DEFENSE

                  (Unclean Hands, Estoppel, Bad Faith, Waiver, and In Pari Delicto)

           Plaintiffs’ claims, and the claims of the putative class members they purport to represent,

   should be dismissed, in whole or in part, by the equitable doctrines of unclean hands, estoppel, bad

   faith, waiver, and/or in pari delicto.

                                  FIFTH AFFIRMATIVE DEFENSE

                                            (Equitable Relief)

           To the extent Plaintiffs and the putative class members they purport to represent seek

   equitable relief, they are not entitled to such relief because they have an adequate remedy at law.

                                  SIXTH AFFIRMATIVE DEFENSE

                                       (Valid Arbitration Provision)

           Plaintiffs’ claims, and the claims of the putative class members they purport to represent,

   should be dismissed to the extent they are subject to a valid agreement to arbitrate.

                                SEVENTH AFFIRMATIVE DEFENSE

                                               (Contracts)

           Plaintiffs’ claims, and the claims of the putative class members they purport to represent,

   should be dismissed, in whole or in part, by the terms of the applicable written contracts.




                                                  -249-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 252 of 256 PageID: 8787




                                 EIGHTH AFFIRMATIVE DEFENSE

                                           (Unjust Enrichment)

          Plaintiffs’ claims, and the claims of the putative class members they purport to represent,

   should be dismissed, in whole or in part, because the damages sought may result in the unjust

   enrichment of the Plaintiffs and putative class members.

                                  NINTH AFFIRMATIVE DEFENSE

                                           (Failure to Mitigate)

          Plaintiffs and the putative class members failed to mitigate any damages they allegedly

   suffered, which bars or reduces any recovery by Plaintiffs and the putative class members.

                                 TENTH AFFIRMATIVE DEFENSE

                                       (Unconstitutional Damages)

          Plaintiffs’ claims, and the claims of the putative class members they purport to represent,

   for punitive damages for the conduct which allegedly caused injuries asserted in the Complaint,

   are excessive and disproportionate and so should be dismissed or reduced by applicable law or

   statute or, in the alternative, are unconstitutional insofar as they violate the protections afforded by

   the United States Constitution, and provisions of any applicable state constitution.




                                                    -250-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 253 of 256 PageID: 8788




                              ELEVENTH AFFIRMATIVE DEFENSE

                                              (Ratification)

          Plaintiffs’ claims, and the claims of the putative class members they purport to represent,

   are barred, in whole or in part, because plaintiffs and/or the EPA consented to or ratified the acts

   in question.

                               TWELFTH AFFIRMATIVE DEFENSE

                                              (Preemption)

          Plaintiffs’ claims, and the claims of the putative class members they purport to represent,

   are preempted under the Clean Air Act and/or regulations implementing the Clean Air Act, or are

   otherwise barred by the Commerce Clause of the United States Constitution because they purport

   to regulate interstate commerce and impermissibly place an undue burden on interstate commerce.

                            THIRTEENTH AFFIRMATIVE DEFENSE

                                       (Contributory Negligence)

          The allegedly actionable conduct or damages of which plaintiffs complain is a result of the

   negligence, fault, carelessness, misuse, or abuse of other persons or entities for whom Bosch

   GmbH is not responsible. Depending on the applicable state law, any recovery by any plaintiff or

   the purported class is barred in full, or is diminished in proportion to the amount of negligence,

   fault, carelessness, misuse, or abuse attributable to other persons or entities. Additionally, any

   damage, loss, or liability, must be reduced, diminished, and/or eliminated in proportion to the acts,

   omissions, and conduct of other entities or individuals other than Bosch GmbH under the principles




                                                  -251-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 254 of 256 PageID: 8789




   of equitable allocation, recoupment, set-off, contribution, proportionate responsibility,

   comparative fault, or other applicable law.

                            FOURTEENTH AFFIRMATIVE DEFENSE

                                          (Defenses by Others)

          Any affirmative defenses pleaded by Mercedes-Benz USA, LLC, Daimler AG, or Bosch

   LLC and not pleaded by Bosch GmbH are incorporated herein to the extent they do not conflict

   with Bosch GmbH’s affirmative defenses.

                             FIFTEENTH AFFIRMATIVE DEFENSE

                                        (Absent Class Members)

          With respect to the absent putative class members, Bosch GmbH reserves all affirmative

   defenses. Bosch GmbH reserves its right to assert counterclaims as may be appropriate.

                                        RESERVATION OF RIGHTS

          Bosch GmbH currently has insufficient knowledge or information upon which to form a

   belief as to any other potential affirmative defenses that may be available to it, and expressly

   reserves the right to amend or supplement this Answer and affirmative defenses, as well as to assert

   any and all additional or alternative defenses under any applicable law or regulations in the event

   that discovery indicates that such defenses are available. Assertion by Bosch GmbH of any

   affirmative defense(s) or any other defense(s) shall not be deemed a concession that Bosch GmbH

   bears the burden of proof with respect to any of them. Bosch GmbH reserves its right to assert

   counterclaims as may be appropriate.




                                                  -252-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 255 of 256 PageID: 8790




                                      REQUEST FOR RELIEF

   WHEREFORE, Bosch GmbH denies that Plaintiffs are entitled to any relief and respectfully

   requests a judgment against Plaintiffs as follows:

          A.      That Plaintiffs take nothing by their Complaint in this action;

          B.      That the Court enter judgment against Plaintiffs and in favor of Bosch GmbH, and

   that the Complaint in this action be dismissed with prejudice as to Bosch GmbH;

          C.      That the Court award Bosch GmbH any and all other relief to which it may be

   entitled, or which the Court deems just and proper.

                              LOCAL CIVIL RULE 11.2 CERTIFICATION

          Pursuant to Local Civil Rule 11.2, the undersigned hereby certifies that, to the best of his

   knowledge, the matters in controversy are not the subject of any other action pending in any court

   or of any pending arbitration or administrative proceeding.



    Date: May 26, 2020                                           Respectfully submitted,

                                                                      /s/ Jeffrey A. Rosenthal
                                                                 CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                                                 Jeffrey A. Rosenthal
                                                                 Carmine D. Boccuzzi
                                                                 One Liberty Plaza
                                                                 New York, NY 10006
                                                                 (212) 225-2000 (Phone)
                                                                 (212) 225-2086 (Fax)
                                                                 jrosenthal@cgsh.com


                                                                 Matthew D. Slater
                                                                 2112 Pennsylvania Avenue, NW
                                                                 Washington, D.C. 20037
                                                                 (202) 974-1500 (Phone)


                                                 -253-
Case 2:16-cv-00881-KM-ESK Document 296 Filed 05/26/20 Page 256 of 256 PageID: 8791




                                                 (202) 974-1999 (Fax)
                                                 mslater@cgsh.com

                                                 Counsel for Defendant Robert Bosch GmbH




                                      -254-
